 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
AMENDED AND RESTATED
 
LOAN AND SECURITY AGREEMENT
 
 
RESOURCE AMERICA, INC.
 
as Borrower
 
with
 
 
TD BANK, N.A.,
 
as Agent and Issuing Bank
 
 
and
 
 
THE FINANCIAL INSTITUTIONS
 
NOW OR HEREAFTER LISTED ON SCHEDULE A,
 
as Lenders
 
 
TD BANK, N.A., as Arranger
 
 
March 10, 2011
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
 
SECTION 1.
DEFINITIONS AND INTERPRETATION
1
 
1.1
Terms Defined
1
 
1.2
Other Capitalized Term
17
 
1.3
Accounting Principles
17
 
1.4
Construction
17
     
SECTION 2.
THE LOANS
17
 
2.1
Revolving Credit - Description
17
 
2.2
Letters of Credit-Description
18
 
2.3
Term Loan
21
 
2.4
Extension of Maturity Date
22
 
2.5
Advances, Conversions, Renewals and Payments
22
 
2.6
Interest
25
 
2.7
Additional Interest Provisions
26
 
2.8
Fees
27
 
2.9
Prepayments
28
 
2.10
Funding Indemnity
29
 
2.11
Use of Proceeds
29
 
2.12
Pro Rata Treatment and Payments
30
 
2.13
Inability to Determine Interest Rate
31
 
2.14
Illegality
32
 
2.15
Requirements of Law
32
 
2.16
Taxes
33
 
2.17
Replacement of Lenders
35
     
SECTION 3.
COLLATERAL
36
 
3.1
Description
36
 
3.2
Lien Documents
37
 
3.3
Other Actions
38
 
3.4
Searches
38
 
3.6
[Reserved].
38
 
3.7
Filing Security Agreement
39
 
3.8
Power of Attorney
39
 
3.9
Release of Collateral
39
     
SECTION 4.
CLOSING AND CONDITIONS PRECEDENT TO ADVANCES
39
 
4.1
Resolutions, Opinions, and Other Documents
39
 
4.2
Absence of Certain Events
40
 
4.3
Warranties and Representations at Closing
40
 
4.4
Compliance with this Agreement
40
 
4.5
Officer’s Certificate
41
 
4.6
Closing
41
 
4.7
Waiver of Rights
41
 
4.8
Conditions for Future Advances
41

 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES
42
 
5.1
Corporate Organization and Validity
42
 
5.2
Places of Business
42
 
5.3
Pending Litigation
42
 
5.4
Title to Properties
43
 
5.5
Governmental Consent
43
 
5.6
Taxes
43
 
5.7
Financial Statements
43
 
5.8
Full Disclosure
43
 
5.9
Subsidiaries
44
 
5.10
Investments, Guarantees, Contracts, etc.
44
 
5.11
Government Regulations, etc.
44
 
5.12
Business Interruptions
45
 
5.13
Names and Intellectual Property
45
 
5.14
Other Associations
46
 
5.15
Environmental Matters
46
 
5.16
Regulation O
46
 
5.17
Capital Stock
46
 
5.18
Solvency
46
 
5.19
Perfection and Priority
47
 
5.20
Commercial Tort Claims
47
 
5.21
Letter of Credit Rights
47
 
5.22
Deposit Accounts
47
 
5.23
Anti-Terrorism Laws:
47
 
5.24
Investment Company Act
48
 
5.25
Bancorp Stock
48
 
5.26
Miscellaneous Excluded Subsidiary
48
     
SECTION 6.
BORROWER’S AFFIRMATIVE COVENANTS
48
 
6.1
Payment of Taxes and Claims
48
 
6.2
Maintenance of Properties and Corporate Existence
48
 
6.3
Business Conducted
50
 
6.4
Litigation
50
 
6.5
Issue Taxes
50
 
6.6
Bank Accounts
50
 
6.7
Employee Benefit Plans
50
 
6.8
Financial Covenants
51
 
6.9
Financial and Business Information
51
 
6.10
Officers’ Certificates
52
 
6.11
Audits and Inspection
53
 
6.12
Reserved
53
 
6.13
Information to Participant
53
 
6.14
Material Adverse Developments
53
 
6.15
Places of Business
54
 
6.16
Commercial Tort Claims
54
 
6.17
Letter of Credit Rights
54
 
6.18
Pledged Collateral
54
 
6.19
Management Agreements
54
 
6.20
Sponsored CDO Equity Interests
54

 
 
ii

--------------------------------------------------------------------------------

 
 

 
6.21
Access to Investor Reporting Service
55
 
6.22
Bancorp Stock
55
 
6.23
Trapeza
55
     
SECTION 7.
BORROWER’S NEGATIVE COVENANTS:
55
 
7.1
Merger, Consolidation, Dissolution or Liquidation
55
 
7.2
Acquisitions
55
 
7.3
Liens and Encumbrances
56
 
7.4
Transactions With Affiliates; Subsidiaries
56
 
7.5
Guarantees
56
 
7.6
Distributions, Bonuses and Other Indebtedness
56
 
7.7
Loans and Investments:
57
 
7.8
Use of Lenders’ Name
57
 
7.9
Miscellaneous Covenants:
57
 
7.10
Jurisdiction of Organization
57
 
7.11
Organization Documents
57
     
SECTION 8.
DEFAULT
58
 
8.1
Events of Default
58
 
8.2
Cure
60
 
8.3
Rights and Remedies on Default
60
 
8.4
Nature of Remedies
61
 
8.5
Set-Off
62
     
SECTION 9.
AGENT
62
 
9.1
Appointment and Authority
62
 
9.2
Rights as a Lender
62
 
9.3
Exculpatory Provisions
63
 
9.4
Reliance by Agent
64
 
9.5
Delegation of Duties
64
 
9.6
Resignation of Agent
64
 
9.7
Non-Reliance on Agent and Other Lenders
65
 
9.8
No Other Duties, Etc.
65
 
9.9
Agent May File Proofs of Claim
65
 
9.10
Collateral and Guaranty Matters
66
 
9.11
Action on Instructions of Lenders
66
 
9.12
Designation of additional Agents
66
     
SECTION 10.
MISCELLANEOUS
67
 
10.1
GOVERNING LAW
67
 
10.2
Integrated Agreement
67
 
10.3
Waiver
67
 
10.4
Expenses; Indemnity
67
 
10.5
Time
68
 
10.6
Consequential Damages
69
 
10.7
Brokerage
69
 
10.8
Notices
69
 
10.9
Headings
70
 
10.10
Survival
70

 
 
iii

--------------------------------------------------------------------------------

 
 

 
10.11
Amendments
71
 
10.12
Assignments and Participations:
72
 
10.13
Successors and Assigns
74
 
10.14
Duplicate Originals
74
 
10.15
Modification
74
 
10.16
Signatories
74
 
10.17
Third Parties
74
 
10.18
Discharge of Taxes, Borrower’s Obligations, Etc.
74
 
10.19
Withholding and Other Tax Liabilities
74
 
10.20
Consent to Jurisdiction
75
 
10.21
Waiver of Jury Trial
75
 
10.22
Termination
75
 
10.23
Patriot Act Notice
76
 
10.24
Nonliability of Lenders
76
 
10.25
Effect on Existing Loan Agreement
76

 
 
 
iv

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES
 
Exhibit A
--
Form of Assignment and Assumption Agreement
     
Exhibit B
--
Form of Authorization Certificate
     
Exhibit C
--
Form of Conversion/Extension
     
Exhibit D
--
Form of Revolving Credit Advance Request
     
Exhibit E
--
Form of Borrowing Base Certificate
     
Exhibit F
--
Form of Quarterly Compliance Certificate
     
Schedule A
--
Schedule of Lenders
     
Schedule B
--
Existing Subordinated Debt
     
Schedule C
--
Excluded Subsidiaries
     
Schedule D
--
Legacy Entities
     
Schedule E
--
Management Agreements
     
Schedule F
--
Real Estate Venture Investments
     
Schedule 1.1(b)
--
Existing Liens and Claims
     
Schedule 5.1
--
Borrower’s States of Qualifications
     
Schedule 5.2
--
Places of Business
     
Schedule 5.3
--
Judgments, Proceedings, Litigation and Orders
     
Schedule 5.7
--
Federal Tax Identification Numbers and Organizational Identification Numbers
     
Schedule 5.9
--
Subsidiary and Affiliates
     
Schedule 5.10(a)
--
Existing Guaranties, Investments and Borrowings
     
Schedule 5.11
--
Employee Benefit Plans
     
Schedule 5.13(a)
--
Schedule of Names
     
Schedule 5.13(b)
--
Trademarks, Patents and Copyrights
     
Schedule 5.13(c)
--
Trademarks, Patents and Copyrights Required to Conduct Business
     
Schedule 5.14(a)
--
Other Associations
     
Schedule 5.14(b)
--
Sponsored CDO Offerings
     
Schedule 5.17
--
Capital Stock
     
Schedule 5.19
--
Perfection
     
Schedule 5.20
--
Commercial Tort Claims
     
Schedule 5.21
--
Letter of Credit Rights

     
Schedule 5.22
--
Deposit Accounts

 
 
i

--------------------------------------------------------------------------------

 
 

     
Schedule 5.25
--
Bancorp Stock
     
Schedule 7.4(a)
--
Transactions with Affiliate and Subsidiaries

 
 
 
ii

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
This Amended and Restated Loan and Security Agreement (“Agreement”) is dated as
of the 10th day of  March, 2011, by and among Resource America, Inc., a Delaware
corporation (“Borrower”), TD BANK, N.A., a national banking association, in its
capacity as agent (“Agent”), TD BANK, N.A. in its capacity as issuing bank
(“Issuing Bank”) and each of the financial institutions which are now or
hereafter identified as Lenders on Schedule A attached hereto and made a part of
this Agreement (as such Schedule may be amended, modified or replaced from time
to time), (each such  financial institution, individually, a “Lender” and
collectively all being “Lenders”).
 
BACKGROUND
 
A.           Borrower is a party to a certain Loan and Security Agreement dated
May 24, 2007, with various financial institutions (“Existing Lenders”), Agent
and Issuing Bank (as amended, supplemented, replaced or restated from time to
time, “Existing Loan Agreement”), pursuant to which Existing Lenders provided to
Borrower certain credit facilities.
 
B.           Borrower has requested that Agent, Issuing Bank and Lenders amend
and restate the Existing Loan Agreement in its entirety.  The parties desire to
define the terms and conditions of their relationship and reduce them to
writing.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
 
SECTION 1.  DEFINITIONS AND INTERPRETATION

 
 
1.1
Terms Defined

 
:  As used in this Agreement, the following terms have the following respective
meanings:
 
Acceptance Date – Section 10.12
 
Adjusted LIBOR Rate – For the LIBOR Interest Period for each LIBOR Rate Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate determined pursuant to the following
formula:
 

 
Adjusted LIBOR Rate =
 
London Interbank Offered Rate
       
1 – LIBOR Reserve Percentage
 
 

Advance(s) – Any monies advanced or credit extended to Borrower by any Lender
under the Revolving Credit, including without limitation cash advances and
Letters of Credit.
 
Advance Request – Section 2.5(b)(i).
 
Affiliate – With respect to any Person, (a) any Person which, directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person, or (b) any Person who is a director
or officer (i) of such Person, (ii) of any Subsidiary of such Person, or (iii)
any person described in clause (a) above.  For purposes of this definition,
control of a Person shall mean the power, direct or indirect, (x) to vote 10% or
more of the Capital Stock having ordinary voting power for the election of
directors (or comparable equivalent) of such Person, or (y) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.  Control may be by ownership, contract, or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Affirmation of Security Documents – That certain Affirmation of Existing
Security Documents to be executed by Borrower and Subsidiary Guarantors in favor
of Agent, in form and substance satisfactory to Agent, on or prior to the
Closing Date.
 
Aggregate Non-Callable Management Fees – At any time, the aggregate net present
value of all management fees earned through the reinvestment period as defined
in the Collateralized Debt Offering documents (other than Excluded Management
Fees) to which Apidos is entitled pursuant to all Apidos Management Agreements
in effect from time to time; provided that Agent, on behalf of Lenders shall
have a first priority perfected Lien in all fees payable under any Apidos
Management Agreements.  Net present value, for the purpose of this definition,
shall be calculated as follows:  the Management Fee Amount, discounted by (i.e.
divided by) 1.08 to the  power of “n”, with “n” being the number of years in the
discount period.
 
Agreement – This Amended and Restated Loan and Security Agreement, as it may
hereafter be amended, supplemented, replaced or restated from time to time.
 
Anti-Terrorism Laws – Any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.
 
Apidos – Apidos Capital Management, LLC, a Delaware limited liability company.
 
Apidos Management Agreements – Those certain agreements set forth on Schedule E
attached hereto and specifically designated, from time to time, on Schedule E as
Apidos Management Agreements and under which Apidos serves as collateral manager
in connection with a Collateralized Debt Offering.
 
Applicable Base Rate – The Base Rate plus two hundred twenty five (225) basis
points; provided that the Applicable Base Rate shall not be less than six
percent (6%) per annum.
 
Applicable LIBOR Rate – The Adjusted LIBOR Rate plus three hundred (300) basis
points, provided that the Applicable LIBOR Rate shall not be less than six
percent (6%) per annum.
 
Approved JV Sales – Any sale by Borrower or a Subsidiary Guarantor of all or a
portion of its Capital Stock in RRE D2R2 2007-1, a Delaware limited liability
company, RRE HUD MF 2007, LLC, a Delaware limited liability company, and/or RRE
VIP Borrower, LLC, a Delaware limited liability company, for cash.
 
 
2

--------------------------------------------------------------------------------

 
 
Asset Default Rate – With respect to an applicable asset class held in any
Collateralized Debt Offering, the Asset Default Rate is determined pursuant to
the following rating guide, or other rating agency or authoritative source
acceptable to Agent:
 

 
Bank securities:
FDIC Quarterly Banking Profile
 
Insurance securities:
AM Best’s Impairment Rate & Rating
 
Leveraged loans:
S&P Leveraged Lending Review
 
High grade asset backed securities:
Moody’s Structured Finance Report
 
Mezzanine asset backed securities:
S&P Structured Securities Review

 
Asset Recovery Rate – With respect to an applicable asset class held in any
Collateralized Debt Offering, the Asset Recovery Rate is determined pursuant to
the following rating guide, or other rating agency or authoritative source
acceptable to Agent:
 

 
Bank securities:
FDIC Quarterly Banking Profile
 
Insurance securities:
AM Best’s Impairment Rate & Rating
 
Leveraged loans:
S&P Leveraged Lending Review
 
High grade asset backed securities:
Moody’s Structured Finance Report
 
Mezzanine asset backed securities:
S&P Structured Securities Review

 
Asset Sale – The sale, transfer, lease, license or other disposition, by
Borrower or by any Subsidiary Guarantor to any Person other than Borrower, or
any Subsidiary Guarantor, of any real or personal property now owned or
hereafter acquired, of any nature whatsoever in any transaction or series of
related transactions other than the sale of Inventory in the ordinary course of
business.  An Asset Sale, includes without limitation, a division.
 
Assignment Agreement – An assignment and assumption agreement entered into by an
assigning Lender and accepted by Agent, in accordance with Section 10.12, in the
form of Exhibit A attached hereto.
 
Authorized Officer – Any officer (or comparable equivalent) of Borrower
authorized by the by-laws of Borrower to execute and deliver documents on behalf
of Borrower, to request Advances or execute Borrowing Base Certificates or
Quarterly Compliance Certificates as set forth in the authorization certificate
delivered to Lender substantially in the form of Exhibit “B” attached hereto.
 
Bank Affiliate – With respect to a Lender, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
a Lender.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (i) to vote 25% or more of any class of Capital Stock
having  ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for any such Person, or (ii) to
direct or cause the direction of the management and policies of such Person
whether by ownership of Capital Stock, contract or otherwise.
 
Bankruptcy Code – The United States Bankruptcy Code, 11 U.S.C. § 101 et. seq.,
as amended from time to time.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Base Rate – The “Prime Rate” of interest as published in the “Money Rates”
section of The Wall Street Journal on the applicable date (or the highest “Prime
Rate” if more than one is published) as such rate may change from time to
time.  If The Wall Street Journal ceases to be published or goes on strike or is
otherwise not published, Agent may use a similar published prime or base
rate.  The Base Rate is not necessarily the lowest or best rate of interest
offered by Agent or any Lender to any borrower or class of borrowers.
 
Base Rate Loans – That portion of the Loans accruing interest based on a rate
determined by reference to the Base Rate, whether such Loan is a Revolving
Credit Loan or Term Loan.
 
Blocked Person – Section 5.23.
 
Borrowing Base – As of the date of determination, an amount equal to the sum of
(a) 75% of Aggregate Non-Callable Management Fees plus (b) 75% of REIT
Management Fees payable in cash.
 
Borrowing Base Certificate – Section 6.9(b).
 
Business Day – (i) Any day that is not a Saturday or Sunday or day on which
Agent or any Lender is required or permitted to close in Philadelphia,
Pennsylvania or (ii) with respect to any LIBOR Rate Loan, any day which is a
London Banking Day.
 
Capital Expenditures – For any period, the aggregate of all expenditures
(including that portion of Capitalized Lease Obligations attributable to that
period) made in respect of the purchase, construction or other acquisition of
fixed or capital assets, determined in accordance with GAAP.
 
Capitalized Lease Obligations – Any Indebtedness represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP.
 
Capital Stock – Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
other ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing.
 
Change of Control – With respect to Borrower, the result caused by the
occurrence of any event which results in any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), excluding the Permitted Holders, shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, greater than thirty-five percent (35%) of
the then outstanding voting stock of Borrower  and with respect to any
Subsidiary that is a Subsidiary Guarantor, other than in connection with a
transaction permitted under Section 7.1 hereof, the result caused by Borrower
owning less than one hundred percent (100%) of any class of the issued and
outstanding Capital Stock of such Subsidiary entitled to vote.
 
 
4

--------------------------------------------------------------------------------

 
 
Closing – Section 4.6.
 
Closing Date – Section 4.6.
 
Code – The Internal Revenue Code of 1986, as amended from time to time.
 
Collateral – All of the Property and interests in Property described in Section
3.1 of this Agreement and the Existing Security Documents and all other Property
and interests in Property that now or hereafter secure payment of the
Obligations and satisfaction by Borrower of all covenants and undertakings
contained in this Agreement and the other Loan Documents.
 
Collateral Pledge Agreement – That certain Collateral Pledge Agreement executed
by Borrower in favor of Agent dated May 24, 2007 (as amended, supplemented,
restated or replaced from time to time), with respect to the Pledged Securities.
 
Collateralized Debt Offering – An offering, by a special purpose entity, of
interests in secured debt obligations, and other investments permitted under the
organizational and operating documents of such entity, which interests are sold
to third party investors.
 
Consolidated Amortization Expense – For any period, the aggregate consolidated
amount of amortization expense of Borrower, as determined in accordance with
GAAP.
 
Consolidated Cash Flow – For any period, Borrower’s Consolidated Net Income (or
deficit) plus (a) Consolidated Interest Expense, plus (b) Consolidated
Depreciation Expense, plus (c) Consolidated Amortization Expense, plus (d)
Consolidated Tax Expense, (e) plus all other non-cash expenses minus (f)
extraordinary gains, all as determined in accordance with GAAP.
 
Consolidated Depreciation Expense – For any period, the aggregate, consolidated
amount of depreciation expense of Borrower, as determined in accordance with
GAAP.
 
Consolidated Funded Debt – At any time, without duplication, the aggregate
principal amount of interest bearing Indebtedness of Borrower (other than
Indebtedness that is non-recourse as to Borrower or any Subsidiary and
Subordinated Debt) on a consolidated basis, as determined in accordance with
GAAP.
 
Consolidated Funded Debt to Net Worth Ratio – At any time, the ratio of
Borrower’s (i) Consolidated Funded Debt to (ii) Consolidated Net Worth.
 
Consolidated Interest Expense – For any period (without duplication), the
aggregate, consolidated amount of  cash interest expense required to be paid or
accrued during such period on all Indebtedness of Borrower outstanding during
all or any part of such period, as determined in accordance with GAAP.
 
Consolidated Net Income – For any period, consolidated net income after taxes of
Borrower as such would appear on Borrower’s consolidated statement of income,
prepared in accordance with GAAP.
 
 
5

--------------------------------------------------------------------------------

 
 
Consolidated Net Worth – At any time, the amount by which all of Borrower’s
consolidated assets plus Subordinated Debt exceed all of Borrower’s Consolidated
Total Liabilities, all as would be shown on Borrower’s consolidated balance
sheet prepared in accordance with GAAP.
 
Consolidated Tax Expense – For any period, the aggregate consolidated amount of
income tax expense of Borrower, as determined in accordance with GAAP.
 
Consolidated Total Liabilities – At any time, the aggregate total amount of
Borrower’s consolidated liabilities as would be shown on Borrower’s consolidated
balance sheet prepared in accordance with GAAP.
 
Control Agreements – The Securities Account Control Agreement, dated August 3,
2006, among Resource Capital Investor, Inc., Agent, Credit Suisse Securities
(USA) LLC and Pershing LLC; and the Securities Account Control Agreement, dated
August 3, 2006, among RCM, Agent, Credit Suisse Securities (USA) LLC and
Pershing LLC, in each case with respect to that portion of the Pledged
Securities comprised of common shares of RCC.
 
Default – An event which with the passage of time, the giving of notice, or both
would constitute an Event of Default.
 
Default Rate – Section 2.7(b).
 
Disqualified Stock – Any Capital Stock which by its terms (or by terms of any
security into which it is convertible or for which it is exchangeable) or upon
the happening of any event (i) matures or is mandatorily redeemable for any
reason, (ii) is convertible or exchangeable for Indebtedness or Capital Stock
that meets the requirements of clauses (i) and (ii), or (iii) is redeemable at
the option of the holder thereof, in whole or in part in each case on or prior
to the Maturity Date.
 
Distribution – (i) Cash dividends or other cash distributions on any now or
hereafter outstanding on Capital Stock of Borrower or any Subsidiary Guarantor;
(ii) the redemption, repurchase, defeasance or acquisition of such Capital Stock
or of warrants, rights or other options to purchase such Capital Stock; and
(iii) any loans or advances (other than salaries), to any shareholder(s),
partner(s), or member(s) of Borrower or any Subsidiary Guarantor.
 
Environmental Laws – Any and all Federal, foreign, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees and any
and all common law requirements, rules and bases of liability regulating,
relating to or imposing liability or standards of conduct concerning pollution,
protection of the environment, or the impact of pollutants, contaminants or
toxic or hazardous substances on human health or the environment, as now or may
at any time hereafter be in effect.
 
ERISA – The Employee Retirement Income Security Act of 1974, as the same may be
amended, from time to time.
 
Event of Default – Section 8.1.
 
 
6

--------------------------------------------------------------------------------

 
 
Exchange Act – The Securities and Exchange Act of 1934, as the same may be
amended from time to time.
 
Excluded Management Fees – All management fees received by Apidos attributable
to any sub-prime or mid-prime mortgage assets or that are subordinated
management fees.
 
Excluded Subsidiary – Each Subsidiary (whether direct or indirect) of Borrower,
which is (i) prohibited from guaranteeing the Obligations pursuant to a
financing agreement related to such Subsidiary’s Indebtedness, (ii) LEAF, LEAF
Asset Management, LLC or a LEAF Entity, or (iii) a Miscellaneous Excluded
Subsidiary, and which prohibition is confirmed in writing by counsel to
Borrower.  Excluded Subsidiaries are set forth on Schedule C attached hereto, as
such Schedule may be amended, supplemented, replaced or restated from time to
time.
 
Executive Order No. 13224 - The Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
Existing Letters of Credit –  That certain Letter of Credit # 136192070077 with
a face value of $400,604.00 expiring February 16, 2012 issued by Issuing Bank
under the Existing Loan Agreement for the benefit of Borrower.
 
Existing Loan Agreement – As defined in the Background of this Agreement.
 
Existing Notice Letters – Collectively, each of the Notice Letters executed and
delivered in connection with the Existing Loan Agreement.
 
Existing Security Documents – Collectively, the Surety and Guaranty Agreement,
the Guarantor Security Agreement, the Subsidiary Collateral Pledge Agreement,
the Sponsored CDO Pledge Agreement, the Collateral Pledge Agreement, the Control
Agreements and the REML Assignments, each executed by Borrower, Subsidiary
Guarantors (as applicable) or such other Persons, and any other agreements,
instruments and documents executed and/or delivered from time to time pursuant
to the Existing Loan Agreement (including the Existing Notice Letters) or in
connection therewith related to any guaranty or suretyship obligation or the
granting of any security interest or pledge of any Property to secure the
repayment of the debts, liabilities and obligations under the Existing Loan
Agreement.
 
Existing Subordinated Debt – That certain Subordinated Indebtedness of Borrower
in the principal amount of $18,820,000, which Subordinated Indebtedness is
evidenced by the senior notes described on Schedule B, attached hereto.
 
Expenses – Section 10.4.
 
Extended Maturity Date – Such date as may be determined pursuant to Section 2.4
of this Agreement.
 
Fed Funds Rate – For any day, the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or if such rate is not so published for any day which is a Business
Day, the average of quotations for such day on such transactions received by
Agent from three federal funds brokers of recognized standing selected by Agent.
 
 
 
7

--------------------------------------------------------------------------------

 
 
FIN 46 – Financial Accounting Standards Board’s Interpretation Number 46.
 
Fronting Fee – Section 2.8(b)(ii).
 
GAAP – Generally accepted accounting principles as in effect on the Closing Date
applied in a manner consistent with the most recent audited financial statements
of Borrower furnished to Agent and described in Section 5.7 herein, subject,
however, in the case of determination of compliance with the financial covenants
in Section 6.8, to the provisions of Section 1.3.
 
Governmental Acts – Section 2.2.
 
Governmental Authority – Any federal, state or local government or political
subdivision, or any agency, authority, bureau, central bank, commission,
department or instrumentality of any of the above, or any court, tribunal, grand
jury, or arbitration.
 
Guarantor Security Agreement – That certain security agreement executed by each
Subsidiary Guarantor in favor of Agent dated May 24, 2007, as amended,
supplemented, restated or replaced from time to time.
 
Hedging Agreements – Any Interest Hedging Instrument or any other interest rate
protection agreement, foreign currency exchange agreement, commodity purchase or
option agreement, or any other interest rate hedging device or swap agreement
(as defined in 11 U.S.C. § 101 et. seq.).
 
Indebtedness – Of any Person at any date, without duplication, (i) all
indebtedness of such Person for borrowed money  (including with respect to
Borrower, the Obligations) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (iii) all Capitalized Lease Obligations of such Person, (iv)
the face amount of all letters of credit (including the Letters of Credit),
issued for the account of such Person and all drafts drawn thereunder, (v) all
obligations of other Persons which such Person has guaranteed, (vi) Disqualified
Stock, (vii) all obligations of such Person under Hedging Agreements, and (viii)
all liabilities secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof.
 
Interest Coverage Ratio – For any period, the ratio of (i) Consolidated Cash
Flow to  (ii) Consolidated Interest Expense, all as determined in accordance
with GAAP.
 
Interest Hedging Instrument – Any documentation evidencing any interest rate
swap, interest “cap” or “collar” or any other interest rate hedging device or
swap agreement (as defined in 11 U.S.C. § 101 et. seq.) between Borrower or any
Subsidiary Guarantor and a Lender (or any Affiliate of a Lender).
 
 
 
8

--------------------------------------------------------------------------------

 
 
IRS – Internal Revenue Service.
 
Issuing Bank – TD Bank, N.A.
 
L/C Fees — Section 2.8(b)(i).
 
L/C Sublimit – An amount equal to One Million Dollars ($1,000,000).
 
LEAF – LEAF Financial Corporation, a Delaware corporation.
 
LEAF Entity  - Each direct or indirect Subsidiary of LEAF and each direct or
indirect Subsidiary of LEAF Asset Management, LLC, a Delaware limited liability
company.
 
LEAF Sale – The sale or disposition by Borrower or any Subsidiary Guarantor of
any ownership or equity interest of any nature in LEAF Commercial Capital, Inc.,
a Delaware corporation.
 
Legacy Entities – Collectively, those Subsidiaries identified on Schedule D
attached hereto.
 
Letter of Credit – The Existing Letters of Credit and those certain stand-by
letters of credit (as amended, supplemented, replaced or restated from time to
time) issued from time to time pursuant to Section 2.2 of this Agreement.  For
the avoidance of doubt, that certain Letter of Credit #136192030450 with a face
value of $300,000 expiring October 31, 2011 shall not be considered a Letter of
Credit hereunder and shall not reduce the amount available to be borrowed by
Borrower under the Revolving Credit.
 
Letter of Credit Documents – Any Letter of Credit, any amendment thereto, any
documents delivered in connection therewith, any application therefor, or any
other documents (all in form and substance satisfactory to Issuing Bank),
governing or providing for (i) the rights and obligations on the parties
concerned or at risk, or (ii) any collateral security for such obligations.
 
Letter of Credit Obligations – The sum of drawn but unreimbursed Letters of
Credit plus outstanding and undrawn Letters of Credit.
 
LIBOR Interest Period – As to LIBOR Rate Loans, a period of one month, two
months, three months or six months, as selected by Borrower pursuant to the
terms of this Agreement (including continuations and conversions thereof);
provided however, (i) if any LIBOR Interest Period would end on a day which is
not a Business Day, such LIBOR Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (ii) no LIBOR Interest Period shall extend beyond the Maturity Date and
(iii) any LIBOR Interest Period with respect to a  LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such LIBOR Interest Period.
 
 
 
9

--------------------------------------------------------------------------------

 
 
LIBOR Rate Loans – That portion(s) of the Loans accruing interest based on a
rate determined by reference to the Adjusted LIBOR Rate, whether such Loan is a
Revolving Credit Loan or Term Loan.
 
LIBOR Reserve Percentage – For any day, that percentage (expressed as a decimal)
which is in effect from time to time under Regulation D, as such regulation may
be amended from time to time or any successor regulation, as the maximum reserve
requirement (including, without limitation, any basic, supplemental, emergency,
special, or marginal reserves) applicable with respect to Eurocurrency
liabilities as that term is defined in Regulation D (or against any other
category of liabilities that includes deposits by reference to which the
interest rate of LIBOR Rate Loans is determined), whether or not a Lender has
any Eurocurrency liabilities subject to such reserve requirement at that
time.  LIBOR Rate Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender.  The Adjusted LIBOR Rate shall be adjusted automatically on
and as of the effective date of any change in the LIBOR Reserve Percentage.
 
Lien – Any interest of any kind or nature in property securing an obligation
owed to, or a claim of any kind or nature in Property by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute, regulation or contract, and including, but not limited to, a security
interest or lien arising from a mortgage, encumbrance, pledge, conditional sale
or trust receipt, a capitalized lease, consignment or bailment for security
purposes, a trust, or an assignment.   For the purposes of this Agreement,
Borrower shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person for security purposes.
 
Loans – Collectively, the unpaid balance of cash Advances under the Revolving
Credit and the Term Loan, which may be Base Rate Loans or LIBOR Rate Loans and
any unreimbursed draws under any Letter of Credit.
 
Loan Documents – Collectively, this Agreement, the Revolving Credit Notes, the
Term Loan Notes, the Existing Security Documents, the Affirmation of Security
Documents, the Letter of Credit Documents, the Notice Letters and all
agreements, instruments and documents executed and/or delivered from time to
time pursuant to this Agreement or in connection therewith, as amended,
supplemented,  replaced or restated from time to time.
 
London Banking Days – Any day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London England.
 
London Interbank Offered Rate – With respect to any LIBOR Rate Loan, the rate of
interest per annum in U.S. Dollars (rounded upwards, at Agent’s option, to the
next 100th of one percent) equal to the British Bankers Association LIBOR (“BBA
LIBOR”), for the applicable LIBOR Interest Period, as published by Bloomberg (or
such other commercially available source providing
 
 
10

--------------------------------------------------------------------------------

 
 
 
quotations of BBA LIBOR as designated by Agent from time to time) at
approximately 11:00 A.M. (London time) 2 London Banking Days prior to the first
day of such LIBOR Interest Period for a term comparable to such LIBOR Interest
Period; provided however, if more than one BBA LIBOR is specified, the
applicable rate shall be the arithmetic mean of all such rates.  If, for any
reason, such rate is not available, the term London Interbank Offered Rate shall
mean, with respect to any LIBOR Rate Loan for the LIBOR Interest Period
applicable thereto, the rate of interest per annum (rounded upwards, at Agent’s
option, to the next 100th of one percent) determined by Agent to be the average
rate of interest  per annum at which deposits in Dollars are offered for such
LIBOR Interest Period to major banks in London, England at approximately 11:00
A.M. (London time) 2 London Banking Days prior to the first day of such LIBOR
Interest Period for a term comparable to such LIBOR Interest Period.
 
Majority Lenders – At any time, if (i) there are three or more Lenders, Lenders
holding Pro Rata Percentages aggregating more than fifty percent (50%) of the
total Pro Rata Shares and (ii) there are less than three lenders, all Lenders.
 
Management Agreements – Collectively, those certain agreements set forth on
Schedule E attached hereto (including, without limitation, the Apidos Management
Agreements and RCM Management Agreement), as such Schedule may be amended,
supplemented, replaced or restated from time to time and any other collateral
management agreement (whether now existing or hereafter created or acquired)
pursuant to which Borrower or a Subsidiary Guarantor shall serve as collateral
manager in connection with a Collateralized Debt Offering or a REIT.
 
Management Fee Amount – With respect to any Collateralized Debt Offering for
which Apidos is collateral manager pursuant to an Apidos Management Agreement,
the product of (i) the difference between (A) the Net Outstanding Portfolio
Balance, less (B) the product of (X) the product of (1) the projected Net
Outstanding Portfolio Balance, times (2) the Asset Default Rate, times (Y) one
minus the Asset Recovery Rate, less (C) any prepayments on, and amortization on
account of, assets held in the Collateralized Debt Offering based on projections
utilized by Apidos, and provided by the investment banking institution used in
any Collateralized Debt Offering transaction, in accordance with Apidos’
historical practices, times (ii) the collateral management fee (other than
Excluded Management Fees) set forth in the Apidos Management Agreements.
 
Mandatory Prepayment Event – Section 2.9(c).
 
Material Adverse Effect – A material adverse effect with respect to (a) the
business, assets, properties, financial condition, stockholders’ equity,
contingent liabilities, material agreements or results of operations of Borrower
or any Subsidiary, or (b) Borrower’s ability to pay the Obligations in
accordance with the terms hereof, or (c) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of
Agent, Issuing Bank or any Lender hereunder or thereunder.
 
Maturity Date – August 31, 2012 or the Extended Maturity Date, as applicable.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
Maximum Revolving Credit Amount – Subject to Section 2.9(f) of this Agreement,
the sum of Nine Million Five Hundred Thousand Dollars ($9,500,000); provided
however that the Maximum Revolving Credit Amount shall, unless sooner reduced
pursuant to Section 2.9(f) of this Agreement, automatically and permanently
reduce to Seven Million Five Hundred Thousand Dollars ($7,500,000) on the
earlier of (i) October 1, 2011 or (ii) the date that the Revolving Credit Loans
are prepaid with REML Cash Collateral as provided in Section 2.9(c)(ii).
 
Miscellaneous Excluded Subsidiary – Each of Chadwick Securities, Inc., Resource
Europe Management Limited, RCP Foxglove Manager, Inc., RCP Santa Fe Manager,
Inc., and RCP Howell Bridge Manager, Inc. and Apidos Select Corporate Credit
Fund GP, LLC
 
National Press Building – That certain building located at 529 14th Street,
N.W., Washington, D.C. 20045.
 
Net Outstanding Portfolio Balance – With respect to any Collateralized Debt
Offering for which Apidos is collateral manager pursuant to an Apidos Management
Agreement, the Net Outstanding Portfolio Balance (or some similarly defined
term) of such Collateralized Debt Offering, as determined pursuant to the
trustee report issued on a quarterly basis, or if not yet produced, as
determined pursuant to the indenture applicable to the Collateralized Debt
Offering.
 
Net Proceeds – The aggregate gross proceeds of any Asset Sale, incurrence of
Indebtedness or issuance of Capital Stock, less the reasonable and customary
costs and expenses of any such Asset Sale, incurrence or issuance.
 
Notes – Collectively, the Revolving Credit Notes and Term Loan Notes.
 
Notice – Section 10.8.
 
Notice Letter – Each Payment Instruction Letter (including each of the Existing
Notice Letters) in the form attached to the Guarantor Security Agreement as
Exhibit “A”, which has been or will be issued by Apidos and delivered to, and
acknowledged by, the applicable trustee under the indenture (or similar
constituent document) related to the applicable Management Agreement.
 
Notice of Conversion/Extension – A written notice of conversion of a LIBOR Rate
Loan to a Base Rate Loan, or of a Base Rate Loan to a LIBOR Rate Loan or
extension of a LIBOR Rate Loan, in each case substantially in the form of
Exhibit “C” attached hereto.
 
Obligations – All existing and future debts, liabilities and obligations of
every kind or nature at any time owing by Borrower or any Subsidiary Guarantor
to Lenders, Issuing Bank or Agent whether under this Agreement or any other Loan
Document, whether joint or several, related or unrelated, primary or secondary,
matured or contingent, due or to become due (including debts, liabilities and
obligations obtained by assignment), and whether principal, interest, fees,
indemnification obligations hereunder or Expenses (specifically including
interest accruing after the commencement of any bankruptcy, insolvency or
similar proceeding with respect to Borrower, whether or not a claim for such
post-commencement interest is allowed) including, without limitation, debts,
liabilities and obligations in
 
12

--------------------------------------------------------------------------------

 
 
 
respect of the Revolving Credit, Reimbursement Obligations, Term Loan and any
extensions, modifications, substitutions, increases and renewals thereof; any
amount payable by Borrower or any Subsidiary Guarantor pursuant to an Interest
Hedging Instrument; any amount payable by Borrower to TD Bank, N.A. pursuant to
that certain Letter of Credit # 136192030450 with a face value of $300,000
expiring October 31, 2011 issued by TD Bank, N.A. for the benefit of Borrower,
the payment of all amounts advanced by Agent on behalf of any Secured Party to
preserve, protect and enforce rights hereunder and in the Collateral; and all
Expenses.  Without limiting the generality of the foregoing, Obligations shall
include any other debts, liabilities or obligations owing to Agent in connection
with any lock box, cash management, or other services (including electronic
funds transfers or automated clearing house transactions) provided by Agent to
Borrower.
 
Overadvance – Section 2.1(a).
 
PBGC – The Pension Benefit Guaranty Corporation.
 
Permitted Holders – Any of Edward Cohen, Betsy Cohen, Jonathan Cohen and Daniel
G. Cohen or any trust established by such Person for estate planning purposes so
long as such Person retains the power to vote any ownership interests which may
be placed into such trust.
 
Permitted Liens – (i)  Liens securing taxes, assessments or governmental charges
or levies or the claims or demands of materialmen, mechanics, carriers,
warehousemen, and other like persons not yet due; (ii) Liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, social security and other like laws; (iii)
Liens on fixed assets securing purchase money Indebtedness in an amount not to
exceed $1,000,000 in the aggregate at any time; provided that, (a) such Lien
attached to such assets concurrently, or within 20 days of the acquisition
thereof, and only to the assets so acquired, (b) a description of the asset
acquired is furnished to Lender; and (iv) Liens existing on the Closing Date and
shown on Schedule “1.1(b)” attached hereto and made part hereof or which are
otherwise anticipated and disclosed on Schedule 1.1(b) on the Closing Date and
(v) Liens in favor of Agent securing the Obligations.
 
Person – An individual, partnership, corporation, trust, unincorporated
association or organization, joint venture, limited liability company or
partnership, or any other entity.
 
Pledged Securities – Collectively (i) all the shares of the common stock of The
Bancorp, Inc. (NASDAQ:  TBBK) at any time outstanding owned by Borrower and its
Subsidiary Guarantors, (ii) 1,224,036 common shares of RCC (NYSE: RSO) and (iii)
such additional shares of RCC as are received by RCM as incentive compensation
pursuant to Section 8(f) of the RCM Management Agreement, together with all
Proceeds thereof.  700,000 common shares of RCC (NYSE:  RSO) which are currently
held by Resource Capital Investor, Inc. and pledged to Republic First are not
Pledged Securities and are not a part of the Collateral hereunder.
 
Pro Rata Percentage – As to each Lender, the pro rata percentage set forth
opposite such Lender’s name on Schedule A hereto.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
Pro Rata Share - As to any Lender, at any time, such Lender’s Pro Rata
Percentage of the outstanding principal balance of the Revolving Credit, Letter
of Credit Obligations or the outstanding principal balance of the Term Loan.
 
Quarterly Compliance Certificate – Section 6.10.
 
RCC – Resource Capital Corp., a Maryland corporation.
 
RCM – Resource Capital Manager, Inc., a Delaware corporation.
 
RCM Management Agreement – That certain Amended and Restated Management
Agreement by and between RCM, RCC and Borrower dated June 30, 2008, as amended
by that certain First Amendment to Amended and Restated Management Agreement
dated as of October 16, 2009, as further amended by that certain Second
Amendment to Amended and Restated Management Agreement dated as of August 17,
2010 and as further amended by that certain Third Amendment to Amended and
Restated Management Agreement dated as of February 24, 2011, as may be further
amended at any time and from time to time.
 
Real Estate Venture Investments – Collectively, those certain debt and equity
interests (including Capital Stock), owned by Borrower or a Subsidiary Guarantor
in entities engaged in the business of investment in or acquisition,
development, and resale of real estate, listed on Schedule F.
 
Regulation D – Regulation D of the Board of Governors of the Federal Reserve
System, comprising Part 204 of Title 12, Code of Federal Regulations, as
amended, and any successor thereto.
 
Reimbursement Obligations – Collectively, Borrower’s reimbursement obligation
for any and all draws under Letters of Credit.
 
REIT – A real estate investment trust managed by Borrower or a Subsidiary
Guarantor.
 
REIT Management Fee Amount – With respect to the RCM Management Agreement, the
Base Management Fee paid in cash by RCC to RCM as set forth in Section 8(a) of
the RCM Management Agreement.
 
REIT Management Fees – At any time, the aggregate net present value of the base
management fees (other than any incentive fees) paid to RCM by RCC to which RCM
is entitled pursuant to the RCM Management Agreement; provided that Agent, on
behalf of Lenders shall have a first priority perfected Lien in such fees.  Net
present value, for the purpose of this definition, shall be calculated as
follows:  the REIT Management Fee Amount discounted by (i.e. divided by) 1.08 to
the  power of "60", with "60" being the number of months in the discount period.
 
REML Assignments – Collectively, that certain Security Assignment dated
December 22, 2010 executed by Resource Europe Management Limited and TD Bank,
N.A. together with that certain Account Notice and Acknowledgment and that
certain Blocked Accounts Acknowledgment executed in connection therewith.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
REML Cash Collateral – The sum of €1,650,000which secures payment of the
Obligations pursuant to the REML Assignments.
 
Republic First – Republic First Bank d/b/a Republic Bank, a Pennsylvania
chartered bank.
 
Requirement of Law – As to any Person, each law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
Revolving Credit – Section 2.1(a).
 
Revolving Credit Loans – Section 2.1(a).
 
Revolving Credit Notes – Those notes described in Section 2.1(b), as they may be
amended, supplemented,  replaced or restated from time to time.
 
Secured Parties – Collectively, Agent, Issuing Bank, Lenders and any Lender (or
Affiliate of a Lender) that is a counterparty to any Interest Hedging
Instrument, permitted under the Loan Agreement and any permitted successors and
assigns.
 
Securities Act – The Securities Act of 1933, as the same may be amended from
time to time.
 
Settlement Date – Section 2.5(b)(iii).
 
Significant Default – A Default or Event of Default, which arises under Section
8.1(a), (b), (i), (j) or (k) hereof, the failure of Borrower to maintain the
covenants required under Section 6.8 hereof or the breach of any covenant
contained in Section 7 hereof.
 
Sponsored CDO Equity Interests – Collectively, those certain equity interests in
the Collateralized Debt Offerings set forth on Schedule “5.14(b)” attached
hereto, as such Schedule may be amended, supplemented, replaced or restated from
time to time and any other equity interests in Sponsored CDO Offerings (whether
now existing or hereafter created or acquired).
 
Sponsored CDO Offerings – A Collateralized Debt Offering structured by Borrower
or Subsidiary Guarantor and for which Borrower or Subsidiary Guarantor acts as
collateral manager pursuant to a management agreement, including pursuant to an
Apidos Management Agreement.
 
Sponsored CDO Pledge Agreement –That certain Subsidiary Guarantor Collateral
Pledge Agreement executed by certain Subsidiary Guarantors, as applicable, in
favor of Agent, dated May 24, 2007 and covering all of the Sponsored CDO Equity
Interests and all other Capital Stock owned by such Subsidiary Guarantors, as
amended, supplemented, restated or replaced from time to time.
 
 
15

--------------------------------------------------------------------------------

 
 
 
Subordinated Debt – The Existing Subordinated Debt and any other unsecured
Indebtedness of Borrower or a Subsidiary Guarantor subject to payment terms and
subordination provisions acceptable to Agent in its sole discretion, or in
connection with an offering of subordinated Indebtedness in the public markets
or a “private placement” offering, unsecured Indebtedness which has been
subordinated (pursuant to the documents evidencing such unsecured Indebtedness)
to the Obligations hereunder on terms and conditions customary in the market.
 
Subsidiary – With respect to any Person at anytime, (i) any corporation more
than fifty percent (50%) of the voting stock of which is legally and
beneficially owned directly or indirectly by such Person or owned by a
corporation more than fifty percent (50%) of the voting stock of which is
legally and beneficially owned directly or indirectly by such Person;  (ii) any
trust of which a majority of the beneficial interest is at such time owned
directly or indirectly, beneficially or of record, by such Person or one or more
Subsidiaries of such Person; and (iii) any partnership, joint venture, limited
liability company or other entity of which ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at such time owned directly or indirectly,
beneficially or of record, by, or which is otherwise controlled directly,
indirectly or through one or more intermediaries by, such Person or one or more
Subsidiaries of such Person.
 
Subsidiary Collateral Pledge Agreement – That certain Subsidiary Collateral
Pledge Agreement executed by Borrower in favor of Agent, dated May 24, 2007, as
amended, supplemented, restated or replaced from time to time.
 
Subsidiary Guarantor – Each Subsidiary of Borrower, other than an Excluded
Subsidiary identified on Schedule C from time to time, that now or may hereafter
guaranty, as surety, all of the Obligations.
 
Surety and Guaranty Agreement – That certain Surety and Guaranty Agreement
executed by Subsidiary Guarantors in favor of Agent, dated May 24, 2007, as
amended, supplemented, restated or replaced from time to time.
 
Taxes – Section 2.16.
 
Term Loan – A term loan in the original principal amount of Five Million Dollars
($5,000,000).
 
Term Loan Notes – Section 2.3(b).
 
Trapeza Group – Trapeza Management Group, LLC, a Delaware limited liability
company.
 
Trapeza Management – Trapeza Capital Management, LLC, a Delaware limited
liability company.
 
 
 
16

--------------------------------------------------------------------------------

 
 
Unused Line Fee – The fee determined by multiplying (a) the positive difference,
if any, between (i) the Maximum Revolving Credit Amount and (ii) the average
daily balance of the Advances under the Revolving Credit during such quarter by
(b) the rate of one-half of one percent (0.50%) per annum, based on the number
of days in such quarter.
 
UCC – The Uniform Commercial Code as adopted in the Commonwealth of
Pennsylvania, as the same may be amended from time to time.
 
Website Posting – Section 10.8.(a).
 
 
1.2
Other Capitalized Term:  All capitalized terms used without further definition
herein shall have the respective meaning set forth in the UCC.

 
 
 
1.3
Accounting Principles:  Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any

consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP as in
effect on the Closing Date, to the extent applicable, except as otherwise
expressly provided in this Agreement.  If there are any changes in GAAP after
the Closing Date that would affect the computation of the financial covenants in
Section 6.8, such changes shall only be followed, with respect to such financial
covenants, from and after the date this Agreement shall have been amended to
take into account any such changes.  Notwithstanding anything in this Agreement
to the contrary, each of the financial covenants in Section 6.8, along with any
defined term in this Agreement that is utilized in determining any such
financial covenants shall, in all events, exclude the assets or liabilities or
items of income or expense that are attributable to LEAF or any LEAF Entity, or
to any Affiliate of LEAF or any LEAF Entity.
 
 
 
1.4
Construction:  No doctrine of construction of ambiguities in agreements or
instruments against the interest of the party controlling the drafting shall
apply to this Agreement or any other

Loan Documents.
 
  
SECTION 2.  THE LOANS

 
 
 
2.1
Revolving Credit - Description:  

 
        (a)           (i)           Subject to the terms and conditions of this
Agreement, each Lender hereby severally establishes for the benefit of Borrower
a revolving credit facility (collectively, the “Revolving Credit”) which shall
include Letters of Credit issued by Issuing Bank and cash Advances extended by
Lenders to or for the benefit of Borrower from time to time hereunder
(“Revolving Credit Loans”).  The (A) aggregate principal amount of all Revolving
Credit Loans plus (B) Letter of Credit Obligations, plus (C) the outstanding
principal balance of the Term Loan shall not, at any time, exceed the Borrowing
Base.  Additionally, in no event may the aggregate principal amount of all
Revolving Credit Loans plus Letter of Credit Obligations ever exceed the lesser
of (x) the Maximum Revolving Credit Amount or (y) the Borrowing Base.  Subject
to such limitations, the outstanding balance of Revolving Credit Loans may
fluctuate from time to time, to be reduced by repayments made by Borrower, to be
increased by future Revolving Credit Loans which may be made by Lenders and,
subject to the provisions of Section 8 below, shall be due and payable on the
Maturity Date.  If (1) the sum of the aggregate principal amount of all
Revolving Credit Loans, Letter of Credit Obligations and the unpaid principal
balance of the Term Loan at any time exceeds the Borrowing Base or (2) the
outstanding balance of Revolving Credit Loans plus Letter of Credit Obligations
at any time exceeds the lesser of the Maximum Revolving Credit Amounts or the
Borrowing Base (either such event, an “Overadvance”), Borrower shall within five
(5) Business Days notice from Agent, repay the Overadvance in full by making
payment on account of the Revolving Credit Loans (provided that Borrower shall
repay any Overadvance existing on the date of a permanent reduction in the
Maximum Revolving Credit Amount on that date).
 
 
17

--------------------------------------------------------------------------------

 
 
      (ii)           Subject to the terms of this Agreement, each Lender
severally agrees to lend to Borrower an amount equal to such Lender’s Pro Rata
Percentage of the cash Advance requested by Borrower.  The outstanding balance
of Revolving Credit Loans plus Letter of Credit Obligations, of each Lender
shall not exceed such Lender’s respective Pro Rata Share with respect to the
Revolving Credit.
 
(b)           At Closing, Borrower shall execute and deliver an amended and
restated promissory note to each Lender for such Lender’s Pro Rata Percentage of
the Maximum Revolving Credit Amount (collectively, as may be amended,
supplemented, replaced or restated from time to time, the “Revolving Credit
Notes”).  Each Revolving Credit Note shall evidence Borrower’s, absolute,
unconditional obligation to repay such Lender for all outstanding Revolving
Credit Loans and Letter of Credit Obligations owed to such Lender, with interest
as herein and therein provided.  Each and every Advance under the Revolving
Credit shall be deemed evidenced by the Revolving Credit Notes, which are deemed
incorporated herein by reference and made a part hereof.
 
(c)           The term of the Revolving Credit shall expire on the Maturity Date
and on such date, unless having been sooner accelerated by Agent, all Revolving
Credit Loans shall be due and payable in full (with any outstanding but undrawn
Letters of Credit cash collateralized to Agent’s satisfaction), and after such
date no further Advances shall be available from Lenders.
 
 
 
2.2
Letters of Credit-Description:

 
 
(a)           As part of the Revolving Credit and subject to its terms and
conditions (including, without limitation, the Borrowing Base),  Issuing Bank
shall, upon the written request of Borrower which request shall not be given
less than five (5) days prior to the issuance date, on behalf of and for the
benefit of all Lenders, make available the Letters of Credit.  The outstanding
face amount of all Letters of Credit shall not exceed, at any time, in the
aggregate, the L/C Sublimit.  Each Letter of Credit issued from time to time
under the Revolving Credit which remains undrawn (and the amounts of draws on
Letters of Credit prior to payment as hereinafter set forth) shall reduce dollar
for dollar, the amount available to be borrowed under the Revolving
Credit.  Notwithstanding the foregoing, all Letters of Credit shall be in form
and substance satisfactory to Issuing Bank and Agent.  No Letter of Credit shall
have an expiry date later than (i) 365 days from the date of issuance or (ii) 10
days prior to the Maturity Date.  Borrower shall execute and deliver to Issuing
Bank all Letter of Credit Documents required by Issuing Bank for such
purpose.  Each Letter of Credit shall comply with the Letter of Credit
Documents.
 
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Immediately upon the issuance of any Letter of Credit, Issuing
Bank is deemed to have granted to each other Lender, and each other Lender is
hereby deemed to have acquired, an undivided participating interest (without
recourse or warranty), in accordance with each such other Lender’s respective
Pro Rata Percentage, in all of Issuing Bank’s rights and liabilities with
respect to such Letter of Credit.  Each Lender shall be absolutely and
unconditionally obligated without deduction or setoff of any kind, to Issuing
Bank, according to its Pro Rata Percentage, to reimburse Issuing Bank on demand
for any amount paid pursuant to any draws made at any time (including, without
limitation, following the commencement of any bankruptcy, reorganization,
receivership, liquidation or dissolution proceeding with respect to Borrower)
under any Letter of Credit.
 
(c)           In the event of any drawing under a Letter of Credit Issuing Bank
will promptly notify Borrower and Agent.  Borrower shall, no later than 1:00
p.m. Eastern time on the Business Day such notice is given (if given prior to
11:00 a.m. Eastern time on such Business Day) or on the next Business Day if
such notice is given after 11:00 a.m. Eastern time, absolutely and
unconditionally reimburse Issuing Bank without offset or deduction of any kind,
for any draws made under a Letter of Credit.  Such reimbursement shall be made,
at the sole option of Agent, by either a cash payment by Borrower or by Lenders
automatically making or having deemed made (without further request or approval
of Borrower or Lenders, and irrespective of any conditions precedent under
Section 4.8), a cash Advance (which shall be made as a Base Rate Loan) under the
Revolving Credit.  All cash Advances  made by Agent which constitute a
reimbursement to Issuing Bank for a draw under a Letter of Credit shall be
repaid to Agent by Lenders, without deduction or setoff of any kind, in
accordance with Section 2.5(b)(iii).  All of Borrower’s Reimbursement
Obligations hereunder with respect to Letters of Credit shall apply
unconditionally and absolutely to all Letters of Credit issued hereunder on
behalf of Borrower.
 
(d)           The obligation of Borrower to reimburse Issuing Bank for drawings
made (or for cash Advances made to cover drawings made) under the Letters of
Credit shall be unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances including,
without limitation, the following circumstances:
 
(i)           any lack of validity or enforceability of any Letter of Credit;
 
(ii)           the existence of any claim, setoff, defense or other right that
Borrower or any other Person may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any persons or entities for whom any such
beneficiary or transferee may be acting), Agent, Issuing Bank, any Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction;
 
(iii)           any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
 
(iv)           payment by Issuing Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document that does not
comply with the terms of such Letter of Credit unless Issuing Bank shall have
acted with willful misconduct or gross negligence in issuing such payment;
 
 
 
19

--------------------------------------------------------------------------------

 
 
(v)           any other circumstances or happening whatsoever that is similar to
any of the foregoing; or
 
(vi)           the fact that a Default or Event of Default shall have occurred
and be continuing.
 
Notwithstanding anything in this Agreement to the contrary, Borrower will not be
liable for payment or performance with respect to a Letter of Credit that
results from the gross negligence or willful misconduct of Issuing Bank, except
(i) where Borrower actually recovers the proceeds for itself or Issuing Bank of
any such payment made by Issuing Bank; or (ii) in cases where Agent makes
payment to the named beneficiary of a Letter of Credit.
 
(e)           If by reason of (i) any change after the Closing Date in any
Requirement of Law or (ii) compliance by Issuing Bank or Lenders  with any
direction, reasonable request or requirement (whether or not having the force of
law) of any governmental or monetary authority including, without limitation,
Regulation D:
 
(i)           Issuing Bank or Lenders shall be subject to any tax or other levy
or charge of any nature or to any variation thereof (except for changes in the
rate of any tax on the net income of Issuing Bank or Lenders or its applicable
lending office) or to any penalty with respect to the maintenance or fulfillment
of its obligations under this Section 2.2, whether directly or by such being
imposed on or suffered by Issuing Bank or Lenders;
 
(ii)           any reserve, deposit or similar requirement is or shall be
applicable, imposed or modified in respect of any Letter of Credit issued by
Issuing Bank; or
 
(iii)           there shall be imposed on Issuing Bank or any Lender any other
condition regarding this Section 2.2 or any Letter of Credit; and the result of
the foregoing is to directly or indirectly increase the cost to Issuing Bank or
any Lender of issuing, creating, making or maintaining any Letter of Credit or
to reduce the amount receivable in respect thereof by Issuing Bank or any
Lender, then and in any such case, Issuing Bank shall, after the additional cost
is incurred or the amount received is reduced, notify Borrower and Borrower
shall pay on demand such amounts as may be necessary to compensate Issuing Bank
or any Lender for such additional cost or reduced receipt, together with
interest on such amount from the date demanded until payment in full thereof at
a rate per annum equal at all times to the Adjusted Base Rate.  A certificate
signed by an officer of Issuing Bank or such Lender as to the amount of such
increased cost or reduced receipt showing in reasonable detail the basis for the
calculation thereof, submitted to Borrower by Issuing Bank or such Lender shall,
except for manifest error and absent written notice from Borrower to Issuing
Bank or such Lender within ten (10) days from submission, be final, conclusive
and binding for all purposes.
 
(f)           (i)           In addition to amounts payable as elsewhere provided
in this Section 2.2, without duplication, Borrower hereby agrees to protect,
indemnify, pay and save Agent, Issuing Bank and each Lender harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) which Agent, Issuing
Bank and each Lender may incur or be subject to as a consequence, direct or
indirect, of (a) the issuance of the Letters of Credit or (b) the failure of
Issuing Bank to honor a drawing under any Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority (all such acts or omissions
herein called “Government Acts”) in each case except for claims, demands,
liabilities, damages, losses, costs, charges and expenses arising solely from
acts or conduct of Issuing Bank constituting gross negligence or willful
misconduct.
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)           As between Borrower and Issuing Bank, Borrower assumes all risks
of the acts and omissions of or misuse of the Letters of Credit issued by
Issuing Bank by the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, unless caused by the gross
negligence or willful misconduct of Issuing Bank, Issuing Bank shall not be
responsible: (A) for the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance if such Letters of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits there under or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit; (D) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they are in
cipher; (E) for errors in interpretation of technical terms; (F) for any loss or
delay in the transmission of any document or required in order to make a drawing
under such Letter of Credit or of the proceeds thereof; (G) for the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; and (H) for any consequences arising
from causes beyond the control of Issuing Bank, including, without limitation,
any Government Acts.  None of the above shall affect, impair or prevent the
vesting of any of Issuing Bank’s rights or powers hereunder.
 
(iii)           In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by
Issuing Bank in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not create any
liability on the part of Issuing Bank to Borrower.
 
 
 
2.3
Term Loan:

 
 
(a)           Subject to the terms and conditions of this Agreement, each Lender
hereby severally and not jointly agrees to advance to Borrower such Lender’s Pro
Rata Percentage of the Term Loan.  The outstanding balance of the Term Loan of
each Lender at any time shall not exceed such Lender’s applicable Pro Rata
Share.  Any amounts paid or prepaid may not be re-borrowed.
 
(b)           At Closing, Borrower shall execute and deliver a promissory note
to each Lender for such Lender’s initial Pro Rata Share of the Term Loan
(collectively, as may be amended, supplemented, replaced or restated from time
to time, the “Term Loan Notes”).  Each Term Loan Note shall evidence Borrower’s
unconditional obligation to repay such Lender for the outstanding principal
amount of the Term Loan owed to such Lender, with interest as herein and therein
provided.  The Term Loan Notes shall be in form and substance satisfactory to
Agent.
 
 
21

--------------------------------------------------------------------------------

 
 
(c)           The principal balance of the Term Loan shall be paid in equal
consecutive monthly installments of principal in the amount of One Hundred Fifty
Thousand Dollars ($150,000) each commencing on March 15, 2011 and continuing on
the fifteenth (15th) day of each month thereafter; provided that once the
National Press Building has been sold and any prepayment required under
Sections 2.9(d) and (e) has been made, then commencing with the next monthly
installment due, the principal installments shall be Fifty Thousand Dollars
($50,000) each.  Notwithstanding anything herein to the contrary, but subject to
Lenders’ rights under Section 8, the outstanding principal balance of the Term
Loan plus all accrued and unpaid interest thereon shall be due and payable on
the Maturity Date..
 
 
 
2.4
Extension of Maturity Date:  The Maturity Date may be extended to a date
("Extended Maturity Date") upon Borrower's written request if,

at the time of such request (a) no Default or Event of Default exists and
(b) the maturity date for the Existing Subordinated Debt is no less than thirty
(30) days later than such Extended Maturity Date.  In no event may the Extended
Maturity Date be later than February 15, 2013.
 
 
 
2.5
Advances, Conversions, Renewals and Payments:

 
(a)           (i)  Except to the extent otherwise set forth in this Agreement,
(or in the case of an Interest Hedging Instrument under the applicable
agreements) all payments of principal and of interest on the Revolving Credit,
Term Loan, Reimbursement Obligations, the Unused Line Fee, the L/C Fees,
Expenses, indemnification obligations and all other fees, charges and any other
Obligations of Borrower hereunder, shall be made to Agent at its main banking
office, 1701 Route 70 East, Cherry Hill, New Jersey 08034, in United States
dollars, in immediately available funds.  Alternatively, Agent, on behalf of all
Lenders, if Borrower has not made any payment on the due date of such payment,
shall have the unconditional right and discretion (and Borrower hereby
authorizes Agent) to make a cash Advance under the Revolving Credit to pay,
and/or to charge Borrower’s operating and/or deposit account(s) with Agent or
any Lender for, all of Borrower’s Obligations as they become due from time to
time under this Agreement including without limitation, interest, principal,
fees and reimbursement of Expenses.  Any payments received prior to 2:00 p.m.
Eastern time on any Business Day shall be deemed received on such Business
Day.  Any payments (including any payment in full of the Obligations), received
after 2:00 p.m. Eastern time on any Business Day shall be deemed received on the
immediately following Business Day.
 
(ii)           Agent will have the right to collect and receive all payments of
the Obligations, and to collect and receive all reimbursements for draws made
under the Letters of Credit, together with all fees, charges or other amounts
due under this Agreement and the Loan Documents and shall promptly distribute
such payments to Lenders and Issuing Bank in accordance with the terms of
Section 2.5 and 2.12.
 
(ii)           If any such payment received by Agent is rescinded, determined to
be unenforceable or invalid or is otherwise required to be returned for any
reason at any time, whether before or after termination of this Agreement and
the Loan Documents, each Lender will, upon written notice from Agent, promptly
pay over to Agent its Pro Rata Percentage of the amount so rescinded, held
unenforceable or invalid or required to be returned, together with interest and
other fees thereon if also required to be rescinded or returned.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(iii)           All payments by Agent and Lenders to each other hereunder shall
be in immediately available funds.  Agent will at all times maintain proper
books of account and records reflecting the interest of each Lender in the
Revolving Credit, Term Loan and the Letters of Credit, in a manner customary to
Agent’s keeping of such records, which books and records shall be available for
inspection by each Lender at reasonable times during normal business hours, at
such Lender’s sole expense.  In the event that any Lender shall receive any
payments (whether prior to or after the occurrence of an Event of Default) in
reduction of the Obligations in an amount greater than its applicable Pro Rata
Percentage in respect of indebtedness to Lenders evidenced hereby (including,
without limitation amounts obtained by reason of setoffs), such Lender shall
hold such excess in trust (to the extent such Lender is lawfully able to do so)
for Agent (on behalf of all other Lenders) and shall promptly remit to Agent
such excess amount so that the amounts received by each Lender hereunder shall
at all times be in accordance with its applicable Pro Rata Percentage.  To the
extent necessary for each Lender’s actual percentage of all outstanding Loans to
equal its applicable Pro Rata Percentage, the Lender having a greater share of
any payment(s) than its applicable Pro Rata Percentage shall acquire a
participation in the applicable outstanding balances of the Revolving Credit Pro
Rata Shares of the other Lenders as determined by Agent.
 
(b)           Cash Advances which may be made by Lenders from time to time under
the Revolving Credit shall be made available for the use and benefit of Borrower
by crediting such proceeds to Borrower’s operating account with Agent as
designated in the Advance Request.
 
(i)           All cash Advances requested by Borrower under the Revolving Credit
that are (a) LIBOR Rate Loans must be in the minimum amount of Five Hundred
Thousand Dollars ($500,000) and integral multiples of One Hundred Thousand
Dollars ($100,000) in excess thereof and (b) Base Rate Loans must be in the
minimum amount of One Hundred Thousand Dollars ($100,000) and integral multiples
of Fifty Thousand Dollars ($50,000) in excess thereof.  All cash Advances
requested by Borrower under the Revolving Credit are to be in writing pursuant
to a written request (“Advance Request”) executed by an Authorized Officer in
the form of Exhibit D attached hereto along with a Borrowing Base
Certificate.  Requests for Base Rate Loans must be requested by 10:00 A.M.,
Eastern time, on the date such Advance is to be made.  Requests for LIBOR Rate
Loans must be requested three (3) Business Days in advance and must specify the
amount of the LIBOR Rate Loan and the LIBOR Interest Period.  If no LIBOR
Interest Period is specified, the LIBOR Interest Period shall be deemed to be a
one month period.
 
(ii)           A.           As to the Revolving Credit Loans, between each
Settlement Date, Agent, in its capacity as a Lender, shall have the discretion
(without any duty or obligation regardless of any prior practice or procedures)
to make all cash Advances for the account and on behalf of each Lender in
accordance with each Lender’s Pro Rata Percentage.  Periodically but not less
frequently than once every week on the same day of each week, unless such day is
not a Business Day, in which event such determination shall be made the next
Business Day (“Settlement Date”), Agent shall make a determination of the
appropriate dollar amount of each Lender’s Revolving Credit Loans based upon
each such Lender’s Pro Rata Percentage of all then outstanding Revolving Credit
Loans, which amounts shall be calculated as of the close of the Business Day
immediately preceding each respective
 
 
23

--------------------------------------------------------------------------------

 
 
Settlement Date.  Amounts of principal paid to Agent by Borrower from time to
time, between Settlement Dates, shall be applied to the outstanding balance of
Revolving Credit Loans made by Agent, as a Lender pursuant hereto, with the
outstanding balance of Revolving Credit Loans made by each other Lender to be
adjusted on the next Settlement Date.  Interest shall accrue and each Lender
shall be entitled to receive interest at the applicable rate only on the actual
outstanding dollar amount of its respective outstanding Revolving Credit Loans
without regard to a prospective settlement.  On each Settlement Date, Agent
shall then issue to each Lender a settlement schedule containing information
with respect to the status of the Revolving Credit Loans and the relevant net
positions of Lenders and the outstanding balances of their respective Revolving
Credit Loans as of the close of the Business Day preceding such Settlement
Date.  Each settlement schedule shall show the net amount then owing by each
Lender to Agent or by Agent to each such Lender based upon the aggregate cash
Advances made and payments received since the most recent Settlement Date and
settlement among Lenders and Agent shall be made in accordance with the
direction of Agent no later than 11:00 A.M. Eastern time, on each Settlement
Date.  To the extent Agent is not reimbursed by any Lender on a Settlement Date
in accordance with Agent’s direction, Borrower shall immediately repay Agent on
demand the amount of any reimbursement not so made by any Lender.  All Revolving
Credit Loans made under this Section 2.5(b)(ii) shall be made as Base Rate
Loans.
 
B.           Each Lender is absolutely and unconditionally obligated without
setoff or deduction of any kind, to remit to Agent on the Settlement Date any
amount showing to be owing to Agent by such Lender on the settlement schedule
for such date.  Agent shall also be entitled to recover any and all actual
losses and damages (including without limitation, reasonable attorneys’ fees)
from any party failing to remit payment on the Settlement Date in accordance
with this Agreement.  Agent may set off the obligations of such party under this
paragraph against any distributions or payments of the Obligations, which such
party would otherwise make available at any time.
 
(iii)       A.           In lieu of the procedure set forth in the preceding
subparagraph 2.5(b)(ii),  Agent may provide Lenders with notice that Borrower
has requested a Revolving Credit Loan that is a Base Rate Loan, on the same
Business Day as such request and request each Lender to provide Agent with such
Lender’s Pro Rata Percentage of such requested Base Rate Loan prior to Agent’s
making such Base Rate Loan.  Upon receipt of such notice from Agent prior to
11:00 A.M. Eastern time, each Lender shall remit to Agent its respective Pro
Rata Percentage of such requested Base Rate Loan, prior to 2:00 P.M. Eastern
time, on the Business Day Agent is scheduled to make such Base Rate Loan  in
accordance with Section 2.5(b)(i) hereof.   If notice is received after 11:00
A.M. Eastern time, each Lender shall remit its respective Pro Rata Percentage of
the Base Rate Loan on the next Business Day.
 
B.           In lieu of the procedure set forth in the preceding subparagraph
2.5(b)(ii),  Agent may provide Lenders with notice that Borrower has requested a
Revolving Credit Loan that is a LIBOR Rate Loan, three (3) Business Days in
advance of the requested LIBOR Rate Loan and request each Lender to provide
Agent with such Lender’s Pro Rata Percentage of such requested LIBOR Rate Loan
prior to Agent’s making such LIBOR Rate Loan.  Upon receipt of such notice from
Agent, each Lender shall remit to Agent its respective Pro Rata Percentage of
such requested LIBOR Rate Loan, prior to 2:00 P.M. Eastern time, on the Business
Day Agent is scheduled to make such LIBOR Rate Loan  in accordance with Section
2.5(b)(i) hereof.
 
 
 
24

--------------------------------------------------------------------------------

 
 
C.           Neither Agent nor any other Lender shall be obligated, for any
reason whatsoever, to remit or advance the share of any other Lender.  Agent
shall not be required to make the full amount of the requested cash Advance
unless and until it receives funds representing each other Lender’s Pro Rata
Percentage of such requested cash Advance, but Agent shall advance to Borrower
that portion of the requested cash Advance equal to the Pro Rata Percentages of
such requested cash Advance which it has received from Lenders.
 
D.           If Agent does not receive each other Lender’s Pro Rata Percentage
of such requested cash Advance, and Agent elects, in its sole discretion, to
make the requested cash Advance on behalf of Lenders or any of them, Agent shall
be entitled to recover each Lender’s Pro Rata Percentage of each cash Advance
together with interest at a per annum rate equal to the Federal Funds Rate
during the period commencing on the date such cash Advance is made and ending on
(but excluding) the date Agent recovers such amount.  Each Lender is absolutely
and unconditionally obligated, without deduction or setoff of any kind, to
forward to Agent its Pro Rata Percentage of each cash Advance made pursuant to
the terms of this Agreement.  To the extent Agent is not reimbursed by such
Lender, Borrower shall repay Agent immediately on demand, such amount.  Agent
shall also be entitled to recover any and all actual losses and damages
(including, without limitation, reasonable attorneys’ fees) from any Lender
failing to so advance upon demand of Agent.  Agent may set off the obligations
of a Lender under this paragraph against any distributions or payments of the
Obligations, which Agent would otherwise make available to such Lender at any
time.
 
(iv)           To the extent and during the time period in which any Lender
fails to provide or delays providing its respective payment to Agent pursuant to
clause (iii) or (iv) above, such Lender’s percentage of all payments of the
Obligations (but not the Pro Rata Percentage of future Advances required to be
funded by such Lender) shall decrease to reflect the actual percentage which its
actual outstanding Loans bears to the total outstanding Loans of all
Lenders.  During the time period in which any Lender fails to provide or delays
providing its respective payment to Agent pursuant to clause (iii) or (iv)
above, such Lender shall not be entitled to give instructions to Agent or to
approve, disapprove, consent to or vote on any matters relating to this
Agreement and the other Loan Documents.  All amendments, waivers and other
modifications of this Agreement and the Loan Documents may be made without
regard to such Lender and, for purposes of the definition of Majority Lenders,
such Lender shall be deemed not to be a Lender.
 
 
 
2.6
Interest:

 
 
(a)           The unpaid principal balance of the Term Loan and the unpaid
principal balance of cash Advances under the Revolving Credit shall bear
interest, subject to the terms hereof, at a per annum rate equal to, at
Borrower’s option, the Applicable Base Rate or the Applicable LIBOR Rate.
 
 
 
25

--------------------------------------------------------------------------------

 
 
(b)           Changes in the interest rate applicable to Base Rate Loans shall
become effective on the same day that there is a change in the Base Rate.
 
(c)           Interest on Base Rate Loans shall be payable monthly, in arrears,
on the first day of each month, beginning on the first day of the first full
calendar month after the Closing Date, and on the Maturity Date.  Interest on
LIBOR Rate Loans shall be payable on the last day of the LIBOR Interest Period
or, in the case of a LIBOR Interest Period which is six months, at the end of
the three month period, and on the Maturity Date.
 
(d)           Borrower may elect from time to time to convert Base Rate Loans to
LIBOR Rate Loans, by delivering a Notice of Conversion/Extension to Agent at
least three (3) Business Days prior to the proposed date of conversion.  In
addition, Borrower may elect from time to time to convert all or any portion of
a LIBOR Rate Loan to a Base Rate Loan by giving Agent irrevocable written notice
thereof by 12:00 noon one (1) Business Day prior to the proposed date of
conversion.  LIBOR Rate Loans may only be converted to Base Rate Loans on the
last day of the applicable LIBOR Interest Period.  If the date upon which a
LIBOR Rate Loan is to be converted to a Base Rate Loan is not a Business Day,
then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of a LIBOR Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were a Base Rate
Loan.  All or any part of outstanding Base Rate Loans may be converted as
provided herein; provided that unless Majority Lenders otherwise consent
thereto, no Loan may be converted into a LIBOR Rate Loan when any Event of
Default has occurred and is continuing.
 
(e)           Borrower may continue any LIBOR Rate Loans upon the expiration of
a LIBOR Interest Period with respect thereto by delivering a Notice of
Conversion/Extension to Agent at least three (3) Business Days prior to the
proposed date of extension; provided that, unless Majority Lenders otherwise
consent thereto, no LIBOR Rate Loan may be continued as such when any Event of
Default has occurred and is continuing, in which case such Loan shall be
automatically converted to a Base Rate Loan at the end of the applicable LIBOR
Interest Period with respect thereto.  If Borrower shall fail to give timely
notice of an election to continue a LIBOR Rate Loan, or the continuation of
LIBOR Rate Loans is not permitted hereunder, each such LIBOR Rate Loan shall be
automatically converted to a Base Rate Loan at the end of the applicable LIBOR
Interest Period with respect thereto.
 
(f)           Borrower may not have more than five (5) LIBOR Rate Loans
outstanding at any time.
 
 
 
2.7
Additional Interest Provisions:

 
 
(a)           Interest on the Loans shall be based on a three hundred sixty
(360) day year and charged for the actual number of days elapsed.
 
(b)           After the occurrence and during the continuance of an Event of
Default hereunder, Agent may, and shall at the direction of the Majority
Lenders, increase the per annum effective rate of interest on all Loans,
including amounts drawn and not yet reimbursed under Letters of Credit, to a
rate equal to three hundred (300) basis points in excess of the applicable
interest rate (“Default Rate”).  Borrower agrees that the Default Rate is a
reasonable estimate of Lenders’ damages and is not a penalty.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           Borrower shall not request and Lenders shall not make any LIBOR
Rate Loans while an Event of Default exists.
 
(d)           All contractual rates of interest chargeable on outstanding Loans,
shall continue to accrue and be paid even after a Default or Event of Default,
maturity, acceleration, judgment, bankruptcy, insolvency proceedings of any kind
or the happening of any event or occurrence similar or dissimilar.
 
(e)           In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest hereunder and charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto.  In the event that such court determines Lenders have charged or
received interest hereunder in excess of the highest applicable rate, Agent, on
behalf of Lenders, shall in its sole discretion, apply and set off such excess
interest received by Lenders against other Obligations due or to become due and
such rate shall automatically be reduced to the maximum rate permitted by such
law.
 
 
 
2.8
Fees:

 
 
(a)           Borrower shall pay to Agent a non-refundable closing fee of One
Hundred Forty Five Thousand Dollars ($145,000), which is deemed fully earned and
is due and payable on the Closing Date.
 
(b)         (i)           Borrower shall pay to Agent, for the benefit of
Lenders in accordance with each Lender’s Pro Rata Percentage, letter of credit
fees at a per annum rate equal to five percent (5.00%) of the average daily
maximum amount available to be drawn under each Letter of Credit on the first
day of each calendar quarter in arrears or on the Maturity Date.  Such fees are
the “L/C Fees.”
 
 (ii)           Borrower shall also pay to Issuing Bank for the account of
Issuing Bank all of Issuing Bank's standard charges (including without
limitation all cable and wire transfer charges) for the account of Issuing Bank
for the issuance, amendment, negotiation/payment, extension and cancellation of
each such Letter of Credit.  In addition, Borrower shall pay to Issuing Bank for
Issuing Bank's own account an additional fronting fee equal to one quarter of
one percent (0.25%) per annum ("Fronting Fee") on the average daily maximum
amount available to be drawn under each Letter of Credit on the first day of
each calendar quarter in arrears.
 
(c)           Borrower shall unconditionally pay to Agent, for the benefit of
Lenders in accordance with each Lender’s Pro Rata Percentage, the Unused Line
Fee, which shall be due and payable quarterly in arrears on the first day of
each calendar quarter after the Closing Date, and on the Maturity Date.
 
(d)           Borrower shall unconditionally pay to Agent, for the benefit of
Lenders, a late charge equal to five percent (5%) of any and all payments of
principal or interest on the Loans that are not paid within fifteen (15) days of
the due date.  The late charge may only be implemented on  a per payment
basis.  Such late charge shall be due and payable regardless of whether Agent
has accelerated the Obligations.  Borrower agrees that the late fees payable to
Lenders are a reasonable estimate of Lenders’ damages and not a penalty.
 
 
 
27

--------------------------------------------------------------------------------

 
 
(e)           All fees provided for in this Section 2.8 shall be based on a
three hundred sixty (360) day year and charged for the actual number of days
elapsed and shall be deemed fully-earned and non-refundable when paid.
 
 
 
2.9
Prepayments:

 
 
(a)          (i)           Borrower may, upon three (3) Business Days prior
notice, voluntarily prepay the Revolving Credit Loans in whole or in part (but
in no event may such prepayment be less than One Million Dollars ($1,000,000))
at any time or from time to time; provided that, any prepayment of a LIBOR Rate
Loan shall be subject to Section 2.10.  Any prepayment shall be accompanied by
all accrued and unpaid interest.
 
  (ii)           Borrower may, upon three (3) Business Days prior notice,
voluntarily prepay the Term Loan in whole or in part (but in no event may such
prepayment be less than One Million Dollars ($1,000,000)) at any time or from
time to time; provided that any prepayment of a LIBOR Rate Loan shall be subject
to Section 2.10.  Any prepayment shall be accompanied by accrued and unpaid
interest.  Partial prepayments shall be applied to the Term Loan in the inverse
order of maturity.
 
(b)          Borrower may, upon five (5) Business Days prior notice, permanently
reduce the Maximum Revolving Credit Amount; provided that, any such reduction
shall be in a minimum amount of One Million Dollars ($1,000,000) and integral
multiples of Five Hundred Thousand Dollars ($500,000).
 
(c)          (i)           If at any time the outstanding principal balance of
the Term Loan exceeds the Borrowing Base, Borrower shall prepay the Term Loan in
an amount equal to such excess.  Such prepayment shall be applied to the Term
Loan in the inverse order of maturity.
 
  (ii)           Borrower shall no later than October 1, 2011, prepay the
Revolving Credit Loans with the proceeds of the REML Cash Collateral.
 
(d)           Upon (i) the issuance by Borrower or any Subsidiary Guarantor of
any Subordinated Debt (other than Subordinated Debt, with a maturity date at
least thirty (30) days later than the Maturity Date, issued to refinance the
Existing Subordinated Debt); (ii) the issuance by Borrower or any Subsidiary
Guarantor of any Capital Stock (other than (x) Capital Stock issued to Borrower
or any other Subsidiary Guarantors (y) Capital Stock for which the Net Proceeds
of such issuance are used solely to fully or partially satisfy Existing
Subordinated Debt and (z) Capital Stock issued pursuant to Borrower’s equity
compensation plans in amounts and on terms reasonably consistent with past
practices), or (iii) subject to any limitation in Section 7.1(a), any Asset Sale
(including, without limitation, any
 
 
28

--------------------------------------------------------------------------------

 
 
Approved JV Sale or LEAF Sale), by Borrower or any Subsidiary Guarantor (each of
the foregoing a “Mandatory Prepayment Event”), Borrower shall on the date of
such Mandatory Prepayment Event prepay the Loans (in the manner provided in
Section 2.9(e)) by an amount equal to thirty percent (30%) of the Net Proceeds
received by Borrower or such Subsidiary Guarantor from such Mandatory Prepayment
Event; provided that in the case of a sale of an ownership interest in the
National Press Building, the lesser of (x) Three Million Dollars ($3,000,000)
and (y) fifty percent (50%) of the Net Proceeds shall be applied by Borrower to
prepay the Loans in each case in the manner provided in Section 2.9(e).
 
(e)           The Net Proceeds of any Mandatory Prepayment Event shall first be
applied to the Term Loan in the inverse order of maturity and second, to the
extent the Term Loan has been paid in full, to the Revolving Credit Loans (but
without a permanent reduction to the Maximum Revolving Credit Amount).  Any such
application shall be subject to Section 2.10.
 
(f)           To the extent any Apidos Management Agreement or the RCM
Management Agreement is sold and the fees thereunder are included in the
Borrowing Base, fifty percent (50%) of the Net Proceeds derived from such sale
shall be applied to first reduce the Term Loan in the inverse order of maturity,
with any remaining prepayment applied to the Revolving Credit Loans, but without
a permanent reduction of the Maximum Revolving Credit Amount; provided that if
any such sale (or series of sales), comprises more than 75% of the net present
value (as determined in the definition of Aggregate Non-Callable Management Fees
or REIT Management Fees, as applicable), of either the Apidos Management
Agreements or RCM Management Agreement, as applicable, then the Term Loan shall
be repaid in full and the Maximum Revolving Credit Amount shall be reduced to
Five Million Dollars ($5,000,000).
 
 
 
2.10
Funding Indemnity:  Borrower shall indemnify each Lender, and hold each Lender
harmless from any loss, damages, liability, or expense

which such Lunder may sustain or incur (other than through such Lender's gross
negligence or willful misconduct) as a consequence of (a) default by Borrower in
making a borrowing of, conversion into, or extension of, LIBOR Rate Loans after
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by Borrower in making any prepayment
of a LIBOR Rate Loan after Borrower has given a notice thereof in accordance
with the provisions of this Agreement, or (c) the making of a prepayment of
LIBOR Rate Loans on a day which is not the last day of a LIBOR Interest Period
with respect thereto.  With respect to LIBOR Rate Loans, such indemnification
shall equal the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted, or extended,
for the period from the date of such prepayment, or of such failure to borrow,
convert, or extend to the last day of the applicable LIBOR Interest Period (or
in the case of a failure to borrow, convert, or extend, the LIBOR Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such LIBOR Rate Loans provided for herein
over (ii) the amount of interest (as reasonably determined by Agent) which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank Eurodollar market. This
covenant shall survive the termination of this Agreement, and the payment of the
Obligations.
 
 
 
2.11
Use of Proceeds: The extensions of credit under and proceeds of the Revolving
Credit and Term Loan shall be used to refinance in full the

Indebtedness of Borrower under the Existing Credit Agreement, to pay the fees
and expenses related hereto as well as for working capital and other general
corporate purposes.
 
 
29

--------------------------------------------------------------------------------

 
 
 
2.12
Pro Rata Treatment and Payments:

 
(a)           Each borrowing of the Term Loan and Revolving Credit Loans shall
be made pro rata according to the respective Pro Rata Percentages of
Lenders.  Unless otherwise required by the terms of this Agreement, each payment
under this Agreement, or any Note, shall be applied first, to any fees then due
and owing by Borrower pursuant to Section 2.8; second, to interest then due and
owing hereunder and under the Notes; third, to principal then due and owing
hereunder and under the Notes; and fourth, to cash collateralize the
Reimbursement Obligations.  Each payment on account of any fees pursuant to
Section 2.8 shall be made pro rata in accordance with the respective amounts due
and owing (except as to the Fronting Fees expressly owing to Issuing
Bank).  Each payment (other than prepayments) by Borrower on account of
principal of, and interest on, the Term Loan and Revolving Credit Loans shall be
applied to such Loans, as applicable, on a pro rata basis in accordance with the
terms hereof.  Each optional prepayment on account of principal of the Loans
shall be applied in accordance with Sections 2.9(a) and (b).  All payments
(including prepayments) to be made by Borrower on account of principal,
interest, Expenses and fees shall be made without defense, set-off, or
counterclaim.  Agent shall distribute such payments to Lenders entitled thereto,
on a pro rata basis promptly upon receipt, in the like funds as received.  If
any payment hereunder (other than payments on the LIBOR Rate Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day, and with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(b)           Notwithstanding any other provisions of this Agreement to the
contrary, after the exercise of remedies (other than the invocation of the
Default Rate) by Agent or Lenders, pursuant to Section 8.3, or after the
Revolving Credit shall automatically terminate, and the Loans (with accrued
interest thereon), and all other amounts under the Loan Documents (including
without limitation, the maximum amount of all contingent liabilities under
Letters of Credit), shall automatically become due and payable in accordance
with the terms hereof, all amounts collected or received by Agent, or any
Lender, on account of the Obligations, or any other amounts outstanding under
any of the Loan Documents, or with respect to the Collateral, shall be paid over
or delivered as follows (irrespective of whether the following costs, expenses,
fees, interest, premiums, scheduled periodic payments, or Obligations are
allowed, permitted, or recognized as a claim in any proceeding resulting from
the commencement of any bankruptcy, insolvency, or similar proceeding):
 
FIRST, to all Expenses (including without limitation, reasonable attorneys’
fees) of Agent in connection with enforcing the rights of Lenders under the Loan
Documents, and any protective advances made by Agent with respect to the
Collateral under or pursuant to the terms of the Loan Documents;
 
SECOND, to any fees owed to Agent, and payable or reimbursable hereunder or
under the Fee Letter;
 
THIRD, to all reasonable out-of-pocket  costs and expenses (including without
limitation, reasonable attorneys’ fees) of each Lender in connection with
enforcing its rights under the Loan Documents, or otherwise with respect to the
Obligations owing to such Lender, as required by Section 10.4.
 
 
30

--------------------------------------------------------------------------------

 
 
 
FOURTH, to all of the Obligations consisting of accrued fees and interest, and
including with respect to any Interest Hedging Agreement, any fees, premiums,
and scheduled periodic payments due under such Interest Hedging Agreement, and
any interest accrued thereon;
 
FIFTH, to the outstanding principal amount of the Obligations, and the payment
or cash collateralization of the outstanding Reimbursement Obligations, and
issued but undrawn amount of outstanding Letters of Credit, and including with
respect to any Interest Hedging Agreement, any breakage, termination, or other
payments due under such Interest Hedging Agreement, and any interest accrued
thereon;
 
SIXTH, to the other Obligations, and other obligations which shall be become due
and payable under the Loan Documents, or otherwise, and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the surplus, if any, to Borrower, or whomever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each Lender shall receive an amount equal to its Pro
Rata Percentage of amounts available to be applied pursuant to clauses “THIRD,”
“FOURTH,” “FIFTH,” and “SIXTH” above; and (iii) to the extent that any amount
available for distribution pursuant to clause “FIFTH” above, are attributable to
the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by Agent in a cash collateral account and applied (A) first, to
reimburse Issuing Bank from time to time, for any drawings under such Letters of
Credit; and (B) then, following the expiration of all Letters of Credit, to all
other obligations of the types described in clauses “FIFTH,” and “SIXTH” above
in the manner provided in this Section 2.12.  Notwithstanding the foregoing
terms of this Section 2.12, only Collateral proceeds, and payments under the
Surety and Guaranty Agreements (as opposed to ordinary course principal,
interest, and fee payments hereunder) shall be applied to obligations under any
Interest Hedging Agreement.
 
 
 
2.13
Inability to Determine Interest Rate:  Notwithstanding any other provision of
this Agreement, if (a) Agent shall reasonably determine

(which determination shall be conclusive and binding absent manifest error)
that, by reason of circumstances affecting the relevant market, reasonable and
adequate means do not exist for ascertaining the Adjusted LIBOR Rate for a LIBOR
Interest Period, or (b) the Majority Lenders shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that the
Adjusted LIBOR Rate does not adequately and fairly reflect the cost to such
Lenders of funding LIBOR Rate Loans that Borrower has requested to be
outstanding as a LIBOR Rate Loan during a LIBOR Interest Period, Agent shall
forthwith give telephone notice of such determination,
 
 
31

--------------------------------------------------------------------------------

 
confirmed in writing, to Borrower, and Lenders at least two (2) Business Days
prior to the first day of such LIBOR Interest Period. Unless Borrower shall have
notified Agent upon receipt of such telephone notice that it wishes to rescind
or modify its request regarding such LIBOR Rate Loans, any Loans that were
requested to be made as LIBOR Rate Loan shall be made as Base Rate Loans and any
Loans that were requested to be converted into or continued as LIBOR Rate Loans
shall remain as or be converted into Base Rate Loans. Until any such notice has
been withdrawn by Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans for the LIBOR Interest Periods so affected.
 
 
 
2.14
Illegality:  Notwithstanding any other provision of this Agreement, if the
adoption of or any change in any Requirement of Law or in

the interpretation or application thereof to any Lender by the relevant
Governmental Authority shall make it unlawful for such Lender to make or
maintain LIBOR Rate Loans as contemplated by this Agreement, or to obtain in the
interbank Eurodollar market, the funds with which to make such Loans, (a) such
Lender shall promptly notify Agent and Borrower thereof, (b) the commitment of
such Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as
such shall forthwith be suspended until Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the LIBOR Interest Period for such Loans, or
within such earlier period as required by law as Base Rate Loans.  Borrower
hereby agrees promptly to pay any Lender, upon its demand, any additional
amounts necessary to compensate such Lender for actual and direct costs (but not
including anticipated profits) reasonably incurred by such Lender in connection
with any repayment in accordance with this Section 2.14, including but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate as to any additional amounts payable pursuant to this Section 2.14
submitted by such Lender, through Agent to Borrower shall be presumptive
evidence of such amounts owing.  Each Lender agrees to use reasonable efforts to
avoid or to minimize any amounts which may otherwise be payable pursuant to this
Section 2.14; provided however, that such efforts shall not cause the imposition
on such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its reasonable discretion to be material.
 
 
 
2.15
Requirements of Law:

 
(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
(i)           shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit, or any application relating thereto, any LIBOR
Rate Loan made by it, or change the basis of taxation of payments to such Lender
in respect thereof (except for changes in the rate of tax on the overall net
income of such Lender).
 
(ii)           shall impose, modify, or hold applicable, any reserve, special
deposit, compulsory loan, or similar requirement against assets held by,
deposits or other liabilities in, or for the account of, advances, loans, or
other extension of credit (including participations therein) by, or any other
acquisition of funds by, any office of such Lender which is not otherwise
included in the determination of the LIBOR Rate hereunder; or
 
 
 
32

--------------------------------------------------------------------------------

 
 
(iii)           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to materially increase the cost to
such Lender of making or maintaining LIBOR Rate Loans, or the Letters of Credit,
or the participation interest therein, or to reduce any amount receivable
hereunder, or under any Note, then, in any such case, Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such additional costs or reduced amount receivable which such
Lender reasonably deems to be material as determined by such Lender, with
respect to its LIBOR Rate Loans or Letters of Credit.  A certificate as to any
additional amounts payable pursuant to the Section 2.15 submitted by such
Lender, through Agent, to Borrower shall be presumptive evidence of such amounts
owing.  Each Lender agrees to use reasonable efforts to avoid, or to minimize,
any amounts which might otherwise be payable pursuant to this paragraph of this
Section 2.15; provided however, that such efforts shall not cause the imposition
on such Lender of any additional costs or legal regulatory burdens deemed by
such Lender in good faith to be material.
 
(b)           If any Lender shall have reasonably determined that the adoption
of, or any change in, any Requirement of Law regarding capital adequacy, or in
the interpretation or application thereof, or compliance by such Lender, or any
corporation controlling such Lender, with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof, does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved, but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after such demand by such Lender, Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction; provided that Borrower shall not be obligated
for any amounts which may be payable as a result of changes occurring more than
one hundred eighty (180) days prior to the date Agent notifies Borrower of such
changes.  Such a certificate as to any additional amounts payable under this
Section 2.15 submitted by a Lender (which certificate shall include a
description of the basis for the computation), through Agent, to Borrower shall
be presumptive evidence of such amounts owing.
 
(c)           The agreements in this Section 2.15 shall survive the termination
of this Agreement and payment of the Obligations.
 
 
 
2.16
Taxes:

 
(a)           All payments made by Borrower hereunder or under any Note shall
be, except as provided in Section 2.16(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender (including
franchise taxes imposed in lieu thereof) 
 
 
33

--------------------------------------------------------------------------------

 
 
pursuant to the laws of the jurisdiction in which Agent or such Lender, as the
case may be, is organized or the jurisdiction in which the principal office or
applicable lending office of Agent or such Lender is located or any subdivision
thereof or therein and any branch profit taxes imposed by the United States or
any similar tax imposed by any jurisdiction described above) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed,
except as provided in Section 2.16(b), Borrower agrees to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note. Borrower will furnish to Agent
as soon as practicable after the date the payment of any Taxes is due pursuant
to applicable law certified copies (to the extent reasonably available and
required by law) of tax receipts evidencing such payment by Borrower, except as
provided in Section 2.16(b), Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.
 
(b)           Each Lender that is not a United States person (as such term is
defined in Section 770 l(a)(30) of the Code) (each, a “Foreign Lender”) agrees
to deliver to Borrower and Agent on or prior to the Closing Date, or in the case
of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 10.12 (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) if such Lender is a “bank”
within the meaning of Section 881(c)(3)(a) of the Code, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, W-8ECI
or W-81MY, with appropriate attachments (or successor forms), certifying such
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to payments to be made under this Agreement and under any Note, or
(ii) if such Lender is not a “bank” within the meaning of Section 88l(c)(3)(a)
of the Code, Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY with
appropriate attachments as set forth in clause (i) above, or (x) a certificate
in form and substance satisfactory to Agent, and (y) two accurate and complete
original signed copies of Internal Revenue Service Form W-8BEN (or successor
form) certifying such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. In addition, each Lender agrees that it will
deliver updated versions of the foregoing, as applicable, whenever the previous
certification has become inaccurate in any material respect, together with such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note.
Notwithstanding anything to the contrary contained in Sections 2.15(a) and
2.16(a), but subject to the immediately succeeding sentence, (x) Borrower shall
be entitled, to the extent it is required to do so by law, to deduct or withhold
Taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender, to the extent that such Lender has not
provided to Borrower, IRS Forms that establish a complete exemption from such
deduction or withholding, and (y) Borrower shall not be obligated pursuant to
Sections 2.15(a) and 2.16(a) hereof to gross-up payments to be made to a Lender
in respect of Taxes imposed by the United States or to indemnify such Lender for
any withholding Taxes imposed by the United States if (I) such Lender has not
provided to Borrower the IRS Forms required to be provided to Borrower pursuant
to this Section or (II) in the case of a payment,
 
 
34

--------------------------------------------------------------------------------

 
 
other than interest, to a Lender described in clause (ii) above, to the extent
that such Forms do not establish a complete exemption from withholding of such
Taxes.  Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section, Borrower agrees to pay additional amounts
and to indemnify each Lender in the manner set forth in Sections 2.15(a) and
2.16(a) (without regard to the identity of the jurisdiction requiring the
deduction or withholding) in respect of any amounts deducted or withheld by it
as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.
 
(c)           Each Lender agrees to use reasonable efforts to avoid or to
minimize any amounts which might otherwise be payable pursuant to this Section
2.16; provided however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.
 
(d)           If Borrower pays any additional amount pursuant to this Section
2.16, with respect to a Lender, such Lender shall use reasonable efforts to
obtain a refund of tax or credit against its tax liabilities on account of such
payment; provided that, such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause materially adverse tax consequences to it. In the
event that such Lender receives such a refund or credit, such Lender shall pay
to Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by Borrower. In
the event that no refund or credit is obtained with respect to Borrower’
payments to such Lender pursuant to this Section, then such Lender shall upon
request provide a certification that such Lender has not received a refund or
credit for such payments. Nothing contained in this Section shall require a
Lender to disclose or detail the basis of its calculation of the amount of any
tax benefit or any other amount or the basis of its determination referred to in
the proviso to the first sentence of this Section 2.16 to Borrower or any other
party.
 
(e)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the  Obligations.
 
 
 
2.17
Replacement of Lenders:

 
 
(a)           Borrower shall be permitted to replace any Lender that (i)
requests (or requests on behalf of a participant) reimbursement for amounts
owing, or payment of any amount required, pursuant to Sections 2.14, 2.15, or
2.16; or (ii) defaults in its obligation to make Loans hereunder, with a
replacement financial institution; provided that, (A) such replacement does not
conflict with any Requirement of Law, (B) no Event of Default shall have
occurred and be continuing at the time of such replacement, (C) prior to any
such replacement, such Lender shall have taken no action so as to eliminate the
continued need for payment of amounts owing pursuant to Sections 2.14, 2.15, or
2.16; (D) the replacement financial institution shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (E) Borrower shall be liable to such replaced Lender under Section
2.10 if any LIBOR Rate Loan owing to such replaced Lender shall be purchased
other than on the last day of the LIBOR Interest Period relating thereto, (F)
the replacement financial institution, if not
 
 
35

--------------------------------------------------------------------------------

 
 
already a Lender, shall be reasonably satisfactory to Agent and Borrower (such
approvals not to be unreasonably withheld), (G) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.12 (provided that, Borrower shall be obligated to pay the
registration and processing fee referred to therein), (H) until such time as
such replacement shall be effective, Borrower shall pay all additional amounts
(if any) required pursuant to Sections 2.14, 2.15, or 2.16, as the case may be,
and (I) any such replacement shall not be deemed to be a waiver of any rights
that Borrower, Agent or any other Lender shall have against the replaced Lender.
It is understood and agreed that if any Lender replaced hereunder fails to
execute an Assignment Agreement, it shall be deemed to have entered into such
Assignment Agreement and such Assignment Agreement shall be effective as against
such Lender.
 
(b)           In the event that Borrower requests but does not obtain the
consent required by Section 10.11 for any amendment, waiver or consent requiring
the consent of all Lenders, then, so long as Borrower has received consent to
such extension from the Majority Lenders, Borrower shall be permitted to replace
all (but not less than all) non-consenting Lenders with one or more replacement
financial institutions; provided that, (i) such replacement does not conflict
with any Requirement of Law, (ii) each replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (iii) Borrower shall be liable to such
replaced Lender under Section 2.10 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the LIBOR Interest
Period relating thereto, (iv) each replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to Agent and Borrower (such
approvals not to be unreasonably withheld), and (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.12 (provided that, Borrower shall be obligated to pay the
registration and processing fee referred to therein). It is understood and
agreed that if any Lender replaced hereunder fails to execute an Assignment
Agreement, it shall be deemed to have entered into such Assignment Agreement.
 
SECTION 3.  COLLATERAL

 
 
 
3.1
Description:  As security for the payment of the Obligations, and satisfaction
by Borrower of all covenants and undertakings contained in

this Agreement and the other loan Documents, Borrower hereby confirms its prior
grant under the Existing Credit Agreement and hereby assigns and grants to
Agent, for the ratable benefit of Secured Parties, a continuing first lien on
and security interest in, upon and to all assets of Borrower, including but not
limited to the following Property, all whether now owned or hereafter acquired,
created or arising and wherever located:
 
(i)           Accounts - All Accounts;
 
(ii)          Chattel Paper - All Chattel Paper;
 
(iii)          Documents - All Documents;
 
(iv)          Instruments - All Instruments;
 
(v)           Inventory - All Inventory;
 
 
36

--------------------------------------------------------------------------------

 
 
 
(vi)          General Intangibles - All General Intangibles;
 
(vii)         Equipment - All Equipment,
 
(viii)         Fixtures - All Fixtures;
 
(ix)          Deposit Accounts - All Deposit Accounts (other than Deposit
Accounts maintained at Republic First);
 
(x)           Goods - All Goods;
 
(xi)          Letter of Credit Rights – All Letter of Credit Rights;
 
(xii)         Supporting Obligations – All Supporting Obligations;
 
(xiii)        Investment Property - All Investment Property of Borrower
consisting of Sponsored CDO Equity Interests, all Pledged Securities, the
Capital Stock of Subsidiary Guarantors and other Subsidiaries as identified in
the Subsidiary Collateral Pledge Agreement, and Real Estate Venture Investments;
 
(xiv)        Management Fees – All fees arising under the Management Agreements;
 
(xv)         Commercial Tort Claims – All Commercial Tort Claims identified and
described on Schedule “5.20” (as amended or supplemented from time to time);
 
(xvi)        Property in Agent’s, Issuing Bank’s or any Lender’s Possession –
All Property of any Borrower, now or hereafter in Agent’s, Issuing Bank’s or any
Lender’s possession; and
 
(xvii)       Proceeds – The Proceeds (including, without limitation, insurance
proceeds), whether cash or non-cash, of all of the foregoing property described
in clauses (i) thorough (xvi).
 
 
 
3.2
Lien Documents:  At Closing and thereafter as Agent deems necessary, Borrower
shall execute and deliver to Agent, or have executed and

delivered (all in form and substance reasonably satisfactory to Agent):
 
(a)           Financing statements pursuant to the UCC, which Agent may file in
any jurisdiction where Borrower is organized and in any other jurisdiction that
Agent deems appropriate;
 
(b)           Duly executed Notice Letters to be sent to, and acknowledged by,
each trustee under each Management Agreement; and
 
(c)           Any other agreements, documents, instruments and writings,
including, without limitation, the Control Agreements, intellectual property
security agreements, reasonably required by Agent to evidence, perfect or
protect Secured Parties’ liens and security interest in the Collateral or as
Agent may reasonably request from time to time.
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
 
3.3
Other Actions:  (a)  In addition to the foregoing, Borrower shall do anything
further that may be reasonably required by Agent to 

secure Secured Parties and effectuate the intentions and objectives of this
Agreement, including, but not limited to, the execution and delivery of security
agreements, contracts and any other documents required hereunder.  At Agent’s
reasonable request, Borrower shall also immediately deliver (with execution by
Borrower of all necessary documents or forms to reflect Agent’s Lien thereon) to
Agent as bailee for Lenders, all items, receipt of which is required in order
for Lenders to obtain a perfected security interest, including without
limitation, all certificates (including any certificates representing an equity
interest in a Sponsored CDO Offering), notes, letters of credit, documents of
title, Chattel Paper, Warehouse Receipts, Instruments, Control Agreements and
any other similar instruments constituting Collateral. Borrower shall complete
all actions necessary for Agent, on behalf of Lenders, to obtain a perfected
security interest in the Real Estate Venture Investments.
 
(b)           Agent is hereby authorized to file financing statements and
amendments to financing statement without Borrower’s signature, in accordance
with the UCC.  Borrower hereby authorizes Agent to file all such financing
statements and amendments to financing statements accurately describing the
Collateral in any filing office as Agent, in its sole discretion may
determine.  Borrower agrees to comply with the requests of Agent in order for
Agent to have and maintain a valid and perfected first security interest in the
Collateral including, without limitation, executing and causing any other Person
to execute such documents as Agent may require to obtain Control (as defined in
the UCC) over all Deposit Accounts, Letter of Credit Rights and Investment
Property.
 
 
 
3.4
Searches:  3.5 Agent shall, prior to or at Closing, and thereafter as Agent may
reasonably determine from time to time,  at Borrower’s

expense, obtain the following searche(the results of which are to be consistent
with the warranties made by Borrower in this Agreement):
 
(i)           UCC searches with the Secretary of State and local filing office
of each state where Borrower or any Subsidiary Guarantor is organized, maintains
its executive office, a place of business, or assets;
 
(ii)           Judgment, federal tax lien and corporate tax lien searches, in
all applicable filing offices of each state searched under subparagraph (a)
above.
 
(b)           Each Borrower shall, prior to or at Closing and at its expense,
obtain and deliver to Agent good standing certificates showing each Borrower and
each Subsidiary Guarantor to be in good standing in its state of
organization  and in each other state or foreign country in which it is doing
and presently intends to do business.
 
 
 
3.6
[Reserved].

 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
 
3.7
Filing Security Agreement:  A carbon, photographic or other reproduction or
other copy of this Agreement or of a financing statement is

sufficient as and may be filed in lieu of a financing statement.
 
 
 
3.8
Power of Attorney:  Each of the officers of Agent is hereby irrevocably made,
constituted and appointed the true and lawful attorney for

Borrower (without requiring any of them to act as such) with full power of
substitution to: (a) in the event Borrower fails or refuses to do so, execute
and/or file in the name of Borrower any financing statements, schedules,
assignments, instruments, documents and statements that Borrower is obligated to
give Agent hereunder or is necessary to perfect (or continue or evidence the
perfection of such security interest or Lien) Agent’s security interest or Lien
in the Collateral; and (b) following the occurrence of an Event of Default to
(i) endorse the name of Borrower upon any and all checks, drafts, money orders
and other instruments for the payment of monies that are payable to Borrower and
constitute collections on Borrower’s Accounts or proceeds of other Collateral
and (ii) do such other and further acts and deeds in the name of Borrower that
Agent may reasonably deem necessary or desirable to enforce any Account or other
Collateral.
 
 
 
3.9
Release of Collateral:  In connection with an Asset Sale permitted under Section
7.1(a), Borrower may request that Agent release Agent’s

security interest in such Pledged Securities, Sponsored CDO Equity Interests,
the Capital Stock of a Legacy Entity or the Capital Stock of a Subsidiary
Guarantor, and Agent hereby agrees to cause the release of the security interest
in such Collateral so long as at the time of, and after giving effect to, such
release, no Overadvance exists or would exist.
 
 
SECTION 4.  CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

 
Closing under this Agreement is subject to the following conditions precedent
(all documents to be in form and substance satisfactory to Agent and Agent’s
counsel):
 
 
4.1
Resolutions, Opinions, and Other Documents:  Borrower shall have delivered or
caused to be delivered to Agent the following:

 
(a)           this Agreement, the Term Loan Notes and the Revolving Credit
Notes, all properly executed;
 
(b)           each other Loan Document;
 
(c)           certified copies of (i) resolutions of the board of directors or
managers (as applicable) of Borrower and each Subsidiary Guarantor authorizing
the execution, delivery and performance of this Agreement, the Notes to be
issued hereunder and each other Loan Document required to be executed by any
Section hereof and (ii) Borrower’s and each Subsidiary Guarantor’s Articles or
Certificate of Incorporation or Certificate of Organization (as applicable) and
By-laws or Operating Agreement (as applicable) or written certifications that
there have been no amendments, modifications or other changes to any such
organizational document since such documents were delivered in conjunction with
the Existing Credit Agreement;
 
(d)           an incumbency certificate for Borrower identifying all Authorized
Officers, with specimen signatures and an incumbency certificate for each
Subsidiary Guarantor identifying all individuals authorized to execute any
applicable Loan Document, with specimen signatures;
 
 
39

--------------------------------------------------------------------------------

 
 
(e)          a written opinion of Borrower’s and each Subsidiary Guarantor’s
independent counsel addressed to Agent for the benefit of all Lenders and
opinions of such other counsel as Agent deems necessary, including opinions as
to the restrictions on the Excluded Subsidiaries;
 
(f)           certification by any Authorized Officer of Borrower that there has
not occurred any material adverse change in the operations and condition
(financial or otherwise) of Borrower since September 30, 2010;
 
(g)          payment by Borrower of all fees (including the fee owing under
Section 2.8) owing to Agent and/or Lenders and Expenses associated with the
Loans or Letters of Credit incurred to the Closing Date;
 
(h)         searches and certificates required by Section 3.4 above;
 
(i)          Deposit Account Control Agreements, if necessary, all in form and
substance satisfactory to Agent;
 
(j)          Control Agreements;
 
(k)         copies of all Management Agreements;
 
(l)          certificates representing equity interests in Sponsored CDO
Offerings;
 
(m)        such other documents requested by Agent;
 
(n)         evidence that Resource Properties VIII, Inc., a Delaware corporation
and Resource Properties XLI, Inc., a Delaware corporation have been dissolved
and fully wound-up in accordance with Requirements of Law; and
 
(o)         payment in full of all existing Indebtedness under the Existing Loan
Agreement.
 
 
 
4.2
Absence of Certain Events:  At the Closing Date, no Event of Default or Default
hereunder shall have occurred and be continuing.

 
 
 
4.3
Warranties and Representations at Closing:  The warranties and representations
contained in Section 5 as well as any other Section of

this Agreement shall be true and correct in all respects on the Closing Date
with the same effect as though made on and as of that date.  Borrower shall not
have taken any action or permitted any condition to exist, which would have been
prohibited by any Section hereof.
 
 
4.4
Compliance with this Agreement:  Borrower shall have performed and complied with
all agreements, covenants and conditions 

contained herein including, without limitation, the provisions of Sections 6 and
7 hereof, which are required to be performed or complied with by Borrower before
or at the Closing Date.
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
4.5
Officer’s Certificate:  Agent shall have received a certificate dated the
Closing Date and signed by any Authorized Officer of  

Borrower certifying that all of the conditions specified in this this Section
have been fulfilled.
 
 
 
4.6
Closing:  Subject to the conditions of this Section, the Loans shall be made
available on such date (the “Closing Date”) and at such time as

may be mutually agreeable to the parties contemporaneously with the execution
hereof (“Closing”) at the offices of Ballard Spahr, LLP, 1735 Market Street,
Philadelphia, PA 19103.
 
 
 
4.7
Waiver of Rights:  By completing the Closing hereunder, or by making Advances
hereunder, Agent does not thereby waive a

breach of any warranty or representation made by Borrower hereunder or under any
agreement, document, or instrument delivered to Agent or otherwise referred to
herein, and any claims and rights of Agent resulting from any breach or
misrepresentation by Borrower are specifically reserved by Agent.
 
 
 
4.8
Conditions for Future Advances:  The making of Advances under the Revolving
Credit in any form following the Closing Date is subject

to the following conditions precedent (all instruments, documents and agreements
to be in form and substance satisfactory to Agent and its counsel) following the
Closing Date:
 
(a)           This Agreement and each of the other Loan Documents shall be
effective;
 
(b)           No event or condition shall have occurred or become known to
Borrower, or would result from the making of any requested Advance, which could
have a Material Adverse Effect;
 
(c)           No Default or Event of Default then exists or after giving effect
to the making of the Advance would exist;
 
(d)           Each Advance is within and complies with the terms and conditions
of this Agreement including, without limitation, the notice provisions contained
in Section 2.5 hereof;
 
(e)           No Lien (other than a Permitted Lien) has been imposed on Borrower
or any Subsidiary Guarantor; and
 
(f)           Each representation and warranty set forth in Section 5 and in any
other Loan Document in effect at such time (as amended or modified from time to
time) is then true and correct in all material respects as if made on and as of
such date except to the extent such representations and warranties are made only
as of a specific earlier date; provided that Borrower may update all Schedules
and prepare additional Schedules so that all such Schedules and the
representations and warranties, taken together, accurately reflect the state of
Borrower’s and each Subsidiary Guarantor’s affairs as of the date of a request
for an Advance by giving written notice thereof to Agent, and further provided
that such updated and additional Schedules do no reflect events or conditions
which constitute violations of Section 6 or 7 hereof or otherwise reflect
material adverse developments.
 
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 5.  REPRESENTATIONS AND WARRANTIES

 
To induce Agent, Lenders and Issuing Bank to complete the Closing and make the
Term Loan and the initial Advances under the Revolving Credit to Borrower,
Borrower represents and warrants to Agent, Issuing Bank and Lenders that:
 
 
5.1
Corporate Organization and Validity:

 
(a)           Borrower and each Subsidiary Guarantor (i) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (ii)
has the appropriate power and authority to operate its business and to own its
Property and (iii) is duly qualified, is validly existing and in good standing
and has lawful power and authority to engage in the business it conducts in each
state where the nature and extent of its business requires qualification, except
where the failure to so qualify does not and could not have a Material Adverse
Effect.  A list of all states and other jurisdictions where Borrower and each
Subsidiary Guarantor is qualified to do business is shown on Schedule ”5.1”
attached hereto and made part hereof.
 
(b)           The making and performance of this Agreement and the other Loan
Documents will not violate any Requirement of Law, or Borrower’s or any
Subsidiary Guarantor’s certificate of formation, operating agreement or any
other organizational documents, or violate or result in a default (immediately
or with the passage of time) under any contract, agreement or instrument to
which Borrower or such Subsidiary Guarantor is a party, or by which Borrower or
such Subsidiary Guarantor is bound.  Neither Borrower nor any Subsidiary
Guarantor is in violation of any term of any agreement or instrument to which it
is a party or by which it may be bound which violation has or could have a
Material Adverse Effect, or of its respective charter, minutes or bylaw
provisions, or certificate of formation, operating agreement or any other
organizational document.
 
(c)           Borrower and each Subsidiary Guarantor has all requisite power and
authority to enter into and perform this Agreement and any Loan Documents to
which it is a party, and to incur the obligations herein provided for, and has
taken all proper and necessary action to authorize the execution, delivery and
performance of this Agreement, and the other Loan Documents as applicable.
 
(d)           This Agreement, the Notes to be issued hereunder, and all of the
other Loan Documents, when delivered, will be valid and binding upon Borrower
and each Subsidiary Guarantor, and enforceable in accordance with their
respective terms except as enforceability
 
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.
 
 
 
5.2
Places of Business:  The only places of business of Borrower and each Subsidiary
Guarantor, and the places where Borrower and 

each Subsidiary Guarantor keeps and intends to keep its Property, are at the
addresses shown on Schedule “5.2” attached hereto and made part hereof.
 
 
 
5.3
Pending Litigation:  There are no judgments or judicial or administrative orders
or proceedings pending, or to the knowledge of Borrower, 

threatened, against Borrower or any Subsidiary Guarantor in any court or before
any Governmental Authority except as shown on Schedule “5.3” attached hereto and
made part hereof.  To the knowledge
 
 
 
42

--------------------------------------------------------------------------------

 
 
of Borrower, there are no investigations (civil or criminal) pending or
threatened against Borrower or any Subsidiary Guarantor, in any court or before
any Governmental Authority.  Neither Borrower nor any Subsidiary Guarantor is in
default with respect to any order of any Governmental Authority.  To the
knowledge of Borrower, no executive officer of  Borrower  or any Subsidiary
Guarantor, has been indicted in connection with or convicted of engaging in any
criminal conduct, or is currently subject to any lawsuit or proceeding or under
investigation in connection with any anti-racketeering or other conduct or
activity which may result in the forfeiture of any property to any Governmental
Authority.
 
 
5.4
Title to Properties:  Borrower and each Subsidiary Guarantor has good and
marketable title in fee simple (or its equivalent under applicable

law) to all the Property it purports to own, free from Liens and free from the
claims of any other Person, except for Permitted Liens.
 
 
 
5.5
Governmental Consent:  In connection with the execution or delivery of this
Agreement, or any other Loan Documents, no consent,

approval or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person on the part of Borrower or any
Subsidiary Guarantor is necessary.
 
 
 
5.6
Taxes:  All tax returns required to be filed by Borrower and any Subsidiary
Guarantor in any jurisdiction have been filed, and all taxes, 

assessments,  fees and other governmental charges upon Borrower and any
Subsidiary Guarantor, or upon any of its respective Property, income or
franchises, which are shown to be due and payable on such returns have been
paid, except for those taxes being contested in good faith with due diligence by
appropriate proceedings for which appropriate reserves have been maintained
under GAAP and as to which no Lien has been entered. Borrower is not aware of
any proposed additional tax assessment or tax to be assessed against or
applicable to Borrower and any Subsidiary Guarantor that would reasonably be
likely to have a Material Adverse Effect.
 
 
 
5.7
Financial Statements:  The annual audited consolidated (if applicable) balance
sheet of Borrower as of September 30, 2010, and the

related statements of profit and loss, stockholder’s equity and cash flow as of
such date accompanied by reports thereon from Borrower’s independent certified
public accountants (complete copies of which have been delivered to Lender), and
the interim consolidated (if applicable) balance sheet of Borrower as of
December 31, 2010, and the related statements of profit and loss, stockholder’s
equity and cash flow as of such date have been prepared in accordance with GAAP
and present fairly the financial position of Borrower and its Subsidiaries as of
such dates and the results of its operations for such periods.  The fiscal year
for Borrower currently ends on September 30. Borrower’s and each Subsidiary
Guarantor’s federal tax identification number and state organizational
identification number for UCC purposes are as shown on Schedule “5.7” attached
hereto and made part hereof.
 
 
 
5.8
Full Disclosure:  Neither the financial statements referred to in Section 5.7,
nor this Agreement nor any other Loan Document or any 

written reports or certificates, or other financial statements or reports
furnished by Borrower to Agent or any Lender in connection with the negotiation
of the Loan or this Agreement or contained in any financial statements
 
43

--------------------------------------------------------------------------------

 
 
or documents relating to Borrower, as of the time they were furnished, contained
any untrue statement of a material fact or omit a material fact necessary to
make the statements contained therein or herein not misleading; provided that,
with respect to projected financial information, Borrower represents and
warrants only that such information represents Borrower’s expectations regarding
future performance based upon historical information and reasonable assumptions,
it being understood, however, that actual results may differ from the projected
results described in the financial projections.  There is no fact known to
Borrower which has not been disclosed in writing to Agent which has or could
have a Material Adverse Effect.
 
 
 
5.9
Subsidiaries:  Borrower does not have any Subsidiaries or Affiliates, except as
shown on Schedule “5.9” attached hereto and made

part hereof.
 
 
 
5.10
Investments, Guarantees, Contracts, etc.:

 
(a)           Neither Borrower nor any Subsidiary Guarantor owns or holds equity
or long term debt investments in, or has any outstanding advances to, any other
Person, except as shown on  Schedule “5.10(a),” attached hereto and made part
hereof.
 
(b)           Neither Borrower nor any Subsidiary Guarantor is a party to any
contract or agreement, or subject to any charter or other corporate restriction,
which has or could have a Material Adverse Effect.
 
(c)           Except as otherwise specifically provided in this Agreement,
neither Borrower nor any Subsidiary Guarantor has agreed or consented to cause
or permit any of its Property whether now owned or hereafter acquired to be
subject in the future (upon the happening of a contingency or otherwise), to a
Lien not permitted by this Agreement.
 
 
 
5.11
Government Regulations, etc.:

 
(a)           The use of the proceeds of and Borrower’s issuance of the
Revolving Credit Notes will not directly or indirectly violate or result in a
violation of Section 7 of the Securities Exchange Act of 1934, as amended, or
any regulations issued pursuant thereto, including, without limitation,
Regulations U, T and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.  Borrower does not own or intend to carry or purchase any
“margin stock” within the meaning of said Regulation U.
 
(b)           Borrower and each Subsidiary Guarantor has obtained all licenses,
permits, franchises or other governmental authorizations necessary for the
ownership of its Property and for the conduct of its business except for those
which, if not obtained, would not have or could not have a Material Adverse
Effect.
 
(c)           As of the date hereof, no employee benefit plan (“Pension Plan”),
as defined in Section 3(2) of ERISA, maintained by Borrower or under which
Borrower could have any liability under ERISA (i) has failed to meet the minimum
funding standards established in Section 302 of ERISA, (ii) has failed to comply
in a material respect with all applicable requirements of ERISA and of the
Internal Revenue Code, including all applicable rulings and regulations
thereunder, (iii) has engaged in or been involved in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Internal
 
 
44

--------------------------------------------------------------------------------

 
 
Revenue Code which would subject Borrower to any material liability, or (iv) has
been terminated if such termination would subject Borrower to any material
liability.  Borrower has not assumed, or received notice of a claim asserted
against Borrower for, withdrawal liability (as defined in Section 4207 of ERISA)
with respect to any multi employer pension plan and is not a member of any
Controlled Group (as defined in ERISA).  Borrower has timely made all
contributions when due with respect to any multi employer pension plan in which
it participates and no event has occurred triggering a claim against Borrower
for withdrawal liability with respect to any multi employer pension plan in
which Borrower participates.  All Pension Plans and multi employer pension plans
in which Borrower participates are shown on Schedule ”5.11(c)” attached hereto
and made part hereof.
 
(d)           Neither Borrower nor any Subsidiary Guarantor is in violation of
or receipt of  written notice that it is in violation of any applicable statute,
regulation or ordinance of the United States of America, or of any state, city,
town, municipality, county or jurisdiction, or of any agency, or department
thereof, (including without limitation, securities laws and regulations), a
violation of which causes or could cause a Material Adverse Effect.
 
(e)           Borrower and each Subsidiary Guarantor is current with all reports
and documents required to be filed with any state or federal securities
commission or similar agency and is in full compliance in all material respects
with all applicable rules and regulations of such commissions.
 
 
 
5.12
Business Interruptions:  Reserved.

 
 
 
5.13
Names and Intellectual Property:

 
(a)           Borrower has not and no Subsidiary Guarantor has conducted
business under or used any name other than the names listed on Schedule 5.9
hereto (whether corporate or assumed) except for the names shown on Schedule
“5.13(a)” attached hereto and made part hereof.  Borrower and each Subsidiary
Guarantor, as applicable, is the sole owner of all names listed on such Schedule
“5.13(a)” and any and all business done and all invoices issued in such trade
names are Borrower’s or such Subsidiary Guarantor’s sales, business and
invoices.  Each trade name of Borrower and each Subsidiary Guarantor, as
applicable, represents an alternate name of Borrower or such Subsidiary
Guarantor, as applicable, and not a separate Subsidiary or Affiliate or
independent entity.
 
(b)           All registered trademarks, service marks, patents or copyrights
which Borrower or any Subsidiary Guarantor uses, or has a right to use are shown
on Schedule “5.13(b)” attached hereto and made part hereof, and Borrower and
such Subsidiary Guarantor, as applicable, is the sole owner of such Property
except to the extent any other Person has claims or rights in such Property, as
such claims and rights are shown on Schedule “5.13(b)”.  Borrower is not in
violation of any rights of any other Person with respect to such Property.
 
(c)           Except as shown on Schedule “5.13(c)” attached hereto and made
part hereof, (i) neither Borrower nor any Subsidiary Guarantor requires any
copyrights, patents, trademarks or other intellectual property, or any
license(s) to use any patents, trademarks or other intellectual property in
order to provide services to its customers in the ordinary course of business;
and (ii) to the best of Borrower’s knowledge, Agent will not require any
copyrights, patents, trademarks or other intellectual property or any licenses
to use the same in order to provide such services after the occurrence of an
Event of Default.
 
 
45

--------------------------------------------------------------------------------

 
 
 
 
5.14
Other Associations

 
(a)           Neither Borrower nor any Subsidiary Guarantor is engaged, and has
any interest in, any joint venture or partnership with any other Person except
as shown on Schedule “5.14(a),” attached hereto and made part hereof.
 
(b)           Schedule “5.14(b),” attached hereto and made part hereof shows, as
of the Closing Date, all equity interests owned or held by Borrower or a
Subsidiary Guarantor in connection with or related to, a Sponsored CDO Offering,
a REIT or any other private equity investment or which is otherwise related to a
structured finance transaction sponsored, managed or originated by Borrower or a
Subsidiary Guarantor.
 
 
 
5.15
Environmental Matters:  Reserved.

 
 
 
5.16
Regulation O:  No director, executive officer or principal shareholder of
Borrower or any Subsidiary Guarantor  is a director, executive 

officer or principal shareholder of Agent or any Lender.  For the purposes
hereof the terms “director” “executive officer” and “principal shareholder”
(when used with reference to Agent or any Lender), have the respective meanings
assigned thereto in Regulation O issued by the Board of Governors of the Federal
Reserve System.
 
 
 
5.17
Capital Stock:  The authorized and outstanding Capital Stock of each
Subsidiary  is as shown on Schedule “5.17” attached hereto 

and made part hereof.  All of the Capital Stock of each Subsidiary has been duly
and validly authorized and issued and is fully paid and non-assessable and has
been sold and delivered to the holders thereof in compliance with, or under
valid exemption from, all Federal and state laws and the rules and regulations
of all Governmental Authorities governing the sale and delivery of
securities.  Except for the rights and obligations shown on Schedule “5.17,”
there are no subscriptions, warrants, options, calls, commitments, rights or
agreements by which any Subsidiary Guarantor  is bound relating to the issuance,
transfer, voting or redemption of shares of its Capital Stock or any pre-emptive
rights held by any Person with respect to the shares of Capital Stock of such
Subsidiary Guarantor.  Except as shown on Schedule “5.17,” no Subsidiary
Guarantor has issued any securities convertible into or exchangeable for shares
of its Capital Stock or any options, warrants or other rights to acquire such
shares or securities convertible into or exchangeable for such shares.
 
 
 
5.18
Solvency:  After giving effect to the transactions contemplated under this
Agreement, Borrower and the Subsidiary Guarantors taken as a 

whole are solvent, are able to pay their debts as they become due, and have
capital sufficient to carry on their business and all businesses in which they
are about to engage, and now own Property having a value both at fair valuation
and at present fair salable value greater than the amount required to pay
Borrower’s and Subsidiary Guarantors’ debts.  Neither Borrower nor Subsidiary
Guarantors’, taken as a whole, will be rendered insolvent by the execution and
delivery of this Agreement or any of the other Loan Documents executed in
connection with this Agreement or by the transactions contemplated hereunder or
thereunder.
 
 
46

--------------------------------------------------------------------------------

 
 
 
5.19
Perfection and Priority:  This Agreement and the other Loan Documents are
effective to create in favor of Agent, for the ratable benefit of 

Agent, Issuing Bank and Lenders legal, valid and enforceable Liens in all right,
title and interest of Borrower and each Subsidiary Guarantor in the Collateral,
and when financing statements have been filed in the offices of the
jurisdictions shown on Schedule “5.19,” attached hereto and made part hereof
under Borrower’s or such Subsidiary Guarantor’s name, Borrower and each
Subsidiary Guarantor will have granted to Agent, for the ratable benefit of
Secured Parties and Agent will have perfected first priority Liens in the
Collateral, superior in right to any and all other Liens, existing or future.
 
 
 
5.20
Commercial Tort Claims:  As of the Closing Date, neither Borrower nor any
Subsidiary Guarantor is a plaintiff in connection with any 

Commercial Tort Claims, except as shown on Schedule “5.20” attached hereto and
made part hereof.
 
 
 
5.21
Letter of Credit Rights:  As of the Closing Date, neither Borrower nor any
Subsidiary Guarantor has any Letter of Credit Rights, except

as shown on Schedule “5.21,” attached hereto and made part hereof.
 
 
 
5.22
Deposit Accounts:  All Deposit Accounts of Borrower and each Subsidiary
Guarantor are shown on Schedule “5.22,” attached hereto and made part hereof.

 
 
 
5.23
Anti-Terrorism Laws:

 
(a)           General.  Neither Borrower nor any Affiliate of Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
(b)           Executive Order No. 13224.   Neither Borrower nor any Affiliate of
Borrower, or to Borrower’s knowledge, any of its respective agents acting or
benefiting in any capacity in connection with the Loans, Letters of Credit or
other transactions hereunder, is any of the following (each a “Blocked Person”):
 
(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;
 
(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(iii)           a Person with which Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)           a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
 
(v)           a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
 
 
 
47

--------------------------------------------------------------------------------

 
 
(vi)           a Person who is affiliated with a Person listed above.
 
 
5.24
Investment Company Act:  Neither Borrower nor any Subsidiary Guarantor is (a) an
“investment company” registered or required to be 

registered under the Investment Company Act of 1940, as amended, nor is it
controlled by such a company; or (b) subject to any other law which purports to
regulate or restrict the ability to borrow money or to consummate the
transactions contemplated by this Agreement or the other Loan Documents.
 
 
 
5.25
Bancorp Stock:  Borrower acquired the common shares of The Bancorp Inc. that are
part of the Pledged Securities on the dates and

in the amounts set forth on Schedule “5.25”, attached hereto and made a part
hereof.  All such shares are restricted securities under Rule 144 of the
Securities Act.  Borrower has all requisite power and authority to pledge the
Bancorp Stock as collateral for the Obligations.
 
 
 
5.26
Miscellaneous Excluded Subsidiary. Each Miscellaneous Excluded Subsidiary
(except for Chadwick Securities, Inc., Apidos Select 

Corporate Credit Fund GP, LLC and Resource Europe Management Limited) owns
assets with an aggregate value of less than $10,000.
 
 
SECTION 6.  BORROWER’S AFFIRMATIVE COVENANTS

 
Borrower covenants that until all of the Obligations are paid and satisfied in
full and the Revolving Credit and Letters of Credit have been terminated, that:
 
 
6.1
Payment of Taxes and Claims:  Borrower shall pay, and shall cause each
Subsidiary Guarantor to pay, before they become delinquent, all

taxes, assessments and governmental charges, or levies imposed upon it, or upon
Borrower’s or any Subsidiary Guarantor’s Property, and all claims or demands of
materialmen, mechanics, carriers, warehousemen, landlords and other Persons,
entitled to the benefit of statutory or common law Liens which, in any case, if
unpaid, would result in the imposition of a Lien upon its Property; provided
however, that, neither Borrower nor any Subsidiary Guarantor shall be required
to pay any such tax, assessment, charge, levy, claim or demand if the amount,
applicability or validity thereof, shall at the time, be contested in good faith
and by appropriate proceedings, and if adequate reserves in respect thereof have
been set aside, if so required in accordance with GAAP; which deferment of
payment is permissible so long as no Lien other than a Permitted Lien has been
entered and Borrower’s or such Subsidiary Guarantor’s title to, and its right to
use, its Property are not materially adversely affected thereby.
 
 
6.2
Maintenance of Properties and Corporate Existence:

 
(a)           Property - Borrower shall maintain, and shall cause each
Subsidiary Guarantor to maintain, its Property in good condition (normal wear
and tear excepted) make all necessary renewals, replacements, additions,
betterments and improvements thereto; will pay and discharge when due the cost
of repairs and maintenance to its Property; and will pay all rentals when due
for all leased real estate.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)           Property Insurance, Public and Products Liability Insurance -
Borrower shall maintain and shall cause each Subsidiary Guarantor to maintain
insurance (i) on all insurable tangible Property against fire, flood, casualty
and such other hazards (including, without limitation, extended coverage,
workmen’s compensation, boiler and machinery, with inflation coverage by
endorsement) and (ii) against public liability, product liability and business
interruption, in each case in such amounts, with such deductibles and with such
insurers as are customarily used by companies operating in the same industry as
Borrower.  At or prior to Closing, Borrower shall furnish Agent with duplicate
original policies of insurance or such other evidence of insurance as Agent may
require, and any certificates of insurance shall be issued on Acord Form-27.  In
the event Borrower fails to procure or cause to be procured any such insurance
or to timely pay or cause to be paid the premium(s) on any such insurance, Agent
may do so for Borrower, but Borrower shall continue to be liable for the same.
The policies of all such casualty insurance shall contain standard Lender’s Loss
Payable Clauses (and, with respect to liability and interruption insurance,
additional insured clauses) issued in favor of Agent.  Such policies shall
expressly provide that the requisite insurance cannot be altered or canceled
without thirty (30) days prior written notice to Agent and shall insure Agent
notwithstanding the act or neglect of Borrower or any Subsidiary
Guarantor.  Effective upon an Event of Default, Borrower hereby appoints Agent
as Borrower’s attorney-in-fact, exercisable at Agent’s option to endorse any
check  which may be payable to Borrower in order to collect the proceeds of such
insurance and any amount or amounts collected by Agent pursuant to the
provisions of this Section may be applied by Agent, in its sole discretion, to
any Obligations or to repair, reconstruct or replace the loss of or damage to
Collateral as Agent in its discretion may from time to time determine.  Borrower
further covenants that all insurance premiums owing under its current policies
have been paid.  Borrower shall notify Agent, immediately, upon Borrower’s
receipt of a notice of termination, cancellation, or non-renewal from its
insurance company of any such policy.
 
(c)           Financial Records - Borrower shall keep, and shall cause each
Subsidiary Guarantor to keep,  current and accurate books of records and
accounts in which full and correct entries will be made of all of its business
transactions, and will reflect in its financial statements adequate accruals and
appropriations to reserves, all in accordance with GAAP.  Borrower shall not
change its fiscal year end date.
 
(d)           Corporate Existence and Rights - Borrower shall do, and shall
cause each Subsidiary Guarantor to do (or cause to be done), all things
necessary to preserve and keep in full force and effect its existence and good
standing in all jurisdictions where its failure to be in good standing might
have a Material Adverse Effect, and all of its rights, licenses and franchises,
the absence of which might result in a Material Adverse Effect.
 
(e)           Compliance with Laws - Borrower shall be, and shall cause each
Subsidiary Guarantor to be, (i) in compliance with any and all Requirements of
Laws to which it is subject, (including, without limitation, securities laws and
regulations) and (ii) shall obtain any and all licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its Property or
to the conduct of its businesses, which violation or failure to obtain causes or
could cause a Material Adverse Effect.  Borrower shall timely satisfy, and shall
cause each Subsidiary Guarantor to timely satisfy, all assessments, fines, costs
and penalties imposed (after exhaustion of all appeals, provided a stay has been
put in effect during such appeal) by any Governmental Authority against Borrower
or such Subsidiary Guarantor, or any Property of Borrower.
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
6.3
Business Conducted:  Borrower shall not discontinue, and shall not permit any
Subsidiary Guarantor to discontinue, in the business

presently operated by such Person and Borrower shall, and shall cause each
Subsidiary Guarantor to use its commercially reasonable efforts to maintain its
customers and goodwill.
 
 
 
6.4
Litigation:  Borrower shall give prompt notice to Agent of any litigation
claiming more than Two Hundred Fifty Thousand Dollars 

($250,000) in excess of any available insurance coverage for such claim from
Borrower or any Subsidiary Guarantor, or which may otherwise have a Material
Adverse Effect.
 
 
 
6.5
Issue Taxes:  Borrower shall pay, and shall cause each Subsidiary Guarantor to
pay, all taxes (other than taxes based upon or measured 

 by any Lender’s income or revenues or any personal property tax), if any, in
connection with the issuance of the Notes and the recording of any lien
documents.  The obligations of Borrower hereunder shall survive the payment of
Borrower’s Obligations hereunder and the termination of this Agreement.
 
 
 
6.6
Bank Accounts:  Borrower shall maintain, and shall cause each Subsidiary
Guarantor to maintain, to the extent such Subsidiary Guarantor 

maintains any depository account(s), its major depository and disbursement
account(s) with Agent.
 
 
 
6.7
Employee Benefit Plans:  Borrower shall (a) fund, and cause each Subsidiary
Guarantor to fund, all of its Pension Plan(s) in a manner that 

will satisfy the minimum funding standards of Section 302 of ERISA, (b) furnish
Agent, promptly upon Agent’s request, with copies of all reports or other
statements filed with the United States Department of Labor, the PBGC or the IRS
with respect to all Pension Plan(s), or which Borrower, or any member of a
Controlled Group, may receive from the United States Department of Labor, the
IRS or the PBGC, with respect to all such Pension Plan(s), and (c) promptly
advise Agent of the occurrence of any reportable event (as defined in Section
4043 of ERISA, other than a reportable event for which the thirty (30) day
notice requirement has been waived by the PBGC) or prohibited transaction (under
Section 406 of ERISA or Section 4975 of the Internal Revenue Code) with respect
to any such Pension Plan(s) and the action which Borrower proposes to take with
respect thereto.  Borrower shall make, and shall cause each Subsidiary Guarantor
to make, all contributions when due with respect to any multi employer pension
plan in which it participates and will promptly advise Agent upon (x) its
receipt of notice of the assertion against Borrower or any Subsidiary Guarantor
of a claim for withdrawal liability, (y) the occurrence of any event which, to
the best of Borrower’s knowledge, would trigger the assertion of a claim for
withdrawal liability against Borrower or any Subsidiary Guarantor, and (z) upon
the occurrence of any event which, to the best of Borrower’s knowledge, would
place Borrower or any Subsidiary Guarantor in a Controlled Group as a result of
which any member (including Borrower) thereof may be subject to a claim for
withdrawal liability, whether liquidated or contingent.
 
 
50

--------------------------------------------------------------------------------

 
 
 
6.8
Financial Covenants:

 
(a)           Interest Coverage Ratio – Borrower shall maintain an Interest
Coverage Ratio, to be tested quarterly as of each fiscal quarter end on a
rolling four quarter basis, of not less than 1.25 to 1.0.
 
(b)           Consolidated Funded Debt to Net Worth Ratio – Borrower shall
maintain a Consolidated Funded Debt to Net Worth Ratio, to be tested as of each
fiscal quarter end, of not greater than 0.5 to 1.0.
 
 
6.9
Financial and Business Information:  Borrower shall deliver or cause to be
delivered to Agent and Lenders the following:

 
(a)           Financial Statements and Collateral Reports: such data, reports,
statements and information, financial or otherwise, as Agent may reasonably
request, including, without limitation:
 
(i)           within ninety (90) days after the end of each fiscal year of
Borrower, the consolidated and consolidating income and cash flow statements of
Borrower and its Subsidiaries for such year, and the consolidated and
consolidating balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal year, setting forth in each case in comparative form the
corresponding figures as at the end of and for the previous fiscal year, all in
reasonable detail, and audited by an independent public accounting firm
acceptable to Agent, and unqualifiedly certified to have been prepared in
accordance with GAAP, and such independent public accountants shall also
unqualifiedly certify that in making the examinations necessary to their
certification mentioned above they have reviewed the terms of this Agreement and
the accounts and conditions of Borrower during the accounting period covered by
the certificate and that such review did not disclose the existence of any
condition or event which constitutes a Default or an Event of Default (or if
such conditions or events existed, describing them) together with copies of any
management letters provided by such accountants to management of Borrower;
 
(ii)           within forty five (45) days after the end of each calendar
quarter, the consolidated and consolidating income and cash flow statements of
Borrower and its Subsidiaries for such quarter and for the expired portion of
the fiscal year ending with the end of such quarter, setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year, and the consolidated and consolidating balance sheet of
Borrower and its Subsidiaries as of the end of such quarter, setting forth in
comparative form the corresponding figures as at the end of the corresponding
periods of the previous fiscal year, all in reasonable detail and certified by
Borrower’s chief financial officer to have been prepared from the books and
records of Borrower; and
 
(iii)           together with the annual financial statements required under
clause (a)(i) above, Borrower’s annual consolidated financial statement
projections for the upcoming five-year period, in form and substance
satisfactory to Agent.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           Borrowing Base Certificate:  with each requested Advance, and
monthly, not later than fifteen (15) days following each month-end, a signed
borrowing base certificate in the form of Exhibit “E” attached hereto and made a
part hereof (“Borrowing Base Certificate”);
 
(c)           Notice of Event of Default - promptly upon becoming aware of the
existence of any condition or event which constitutes a Default or an Event of
Default under this Agreement, a written notice specifying the nature and period
of existence thereof and what action Borrower or any Subsidiary Guarantor  is
taking (and proposes to take) with respect thereto;
 
(d)           Notice of Claimed Default - promptly upon receipt by Borrower,
notice of default, oral or written, given to Borrower or any Subsidiary
Guarantor by any creditor for Indebtedness for borrowed money, otherwise holding
long term Indebtedness of Borrower in excess of Five Hundred Thousand Dollars
($500,000);
 
(e)           Securities and Other Reports - if Borrower or any Subsidiary
Guarantor  shall be required to file reports with the Securities and Exchange
Commission pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of
1934, as amended, promptly upon its becoming available, one copy of each
financial statement, report, notice or proxy statement sent by Borrower or any
Subsidiary Guarantor to stockholders generally, and, a copy of each regular or
periodic report, and any registration statement, or prospectus in respect
thereof, filed by Borrower or any Subsidiary Guarantor with any securities
exchange or with federal or state securities and exchange commissions or any
successor agency;
 
(f)           Collateralized Debt Offering Defaults and Other Information – (i)
promptly upon becoming aware of any default or event of default under any
Management Agreement or document governing or evidencing a Collateralized Debt
Offering or REIT, notice of such default; (ii) promptly upon Borrower or any
Subsidiary Guarantor making any new investments in any Collateralized Debt
Offering, all information related to such investment and any additional
information reasonably requested by Agent; and (iii) promptly upon receipt,
copies of any and all trustee or other reports issued in connection with a
Collateralized Debt Offering or REIT;
 
(g)           Warehouse Lines – within twenty (20) days of Agent’s request,
copies of any warehousing or repurchase agreements to which Borrower or any
Subsidiary Guarantor entered into together with a written summary of the
applicable transaction including the parties to such facility, the amount of
such facility, any collateral (including cash, equity or management fees)
pledged in connection with such facility, any loss limits set within any
warehousing facility and such additional information which may be material to
the warehouse or repurchase transaction; and
 
(h)           REML Cash Collateral – on a monthly basis, copies of all
statements and notices from HSBC Bank, plc with respect to the REML Cash
Collateral.
 
 
 
6.10
Officers’ Certificates:  Along with the set of financial statements delivered to
Agent and Lenders at the end of each fiscal quarter pursuant 

to Section 6.9(a)(ii) hereof and the annual financial statements delivered
pursuant to Section 6.9(a)(i) hereof, Borrower shall deliver to
 
52

--------------------------------------------------------------------------------

 
 
Agent and Lenders a certificate (“Quarterly Compliance Certificate”) (in the
form of Exhibit “F,” attached hereto and made part hereof) from the chief
financial officer, chief executive officer or president of Borrower (and as to
certificates accompanying the annual financial statements of Borrower, also
certified by Borrower’s independent certified public accountant) setting forth:
 
(a)           Event of Default - that the signer has reviewed the relevant terms
of this Agreement, and has made (or caused to be made under his/her supervision)
a review of the transactions and conditions of Borrower from the beginning of
the accounting period covered by the financial statements being delivered
therewith to the date of the certificate, and that such review has not disclosed
the existence during such period of any condition or event which constitutes a
Default or an Event of Default or, if any such condition or event exists,
specifying the nature and period of existence thereof and what action Borrower
has taken or proposes to take with respect thereto.
 
(b)           Covenant Compliance - the information (including detailed
calculations) required in order to establish that Borrower is in compliance with
the requirements of Section 6.8 of this Agreement, as of the end of the period
covered by the financial statements delivered, including details related to the
exclusion of any asset or liability or any item of income or expense that is
attributable to LEAF or any LEAF Entity from the financial covenant
calculations.
 
 
6.11
Audits and Inspection:  Borrower shall permit, and shall cause each Subsidiary
Guarantor to permit, any of Agent’s officers or other 

representatives to visit and inspect upon reasonable notice during business
hours any of the locations of Borrower or any Subsidiary Guarantor, to examine
all of Borrower’s or any Subsidiary Guarantor’s books of account, records,
reports and other papers, to make copies and extracts therefrom and to discuss
its affairs, finances and accounts with its officers, employees and independent
certified public accountants.  Borrower hereby irrevocably authorizes and
directs all such accountants and auditors to exhibit and deliver to Agent copies
of any and all of such Borrower’s financial statements, or other accounting
records of any sort, in the accountant’s or auditor’s possession.  All such
inspections shall, during the continuance of an Event of Default, be at
Borrower’s expense at the standard rates charged by Agent for such activities
(plus Agent’s reasonable out-of-pocket expenses).
 
 
 
6.12
Reserved:

 
 
 
6.13
Information to Participant:  Agent and Lenders may divulge to any participant,
assignee or co-lender or prospective participant, assignee

or co-lender it may obtain in the Loans or any portion thereof, all information,
and furnish to such Person copies of any reports, financial statements,
certificates, and documents obtained under any provision of this Agreement, or
related agreements and documents.
 
 
 
6.14
Material Adverse Developments:  Borrower agrees that immediately upon becoming
aware of any development or other information 

outside the ordinary course of business and excluding matters of a general
economic, financial or political nature which would reasonably be expected to
have a Material Adverse Effect it shall give to Agent telephonic notice
specifying the nature of such development or information and such anticipated
effect.  In addition, such verbal communication shall be confirmed by written
notice thereof to Agent on the same day such verbal communication is made or the
next Business Day thereafter.
 
 
53

--------------------------------------------------------------------------------

 
 
 
6.15
Places of Business:  Borrower shall give thirty (30) days, prior written notice
to Agent of any name changes or changes in the location of 

any of its respective places of business, of the places where its business and
financial records are kept, or the establishment of any new, or the
discontinuance of any existing place of business; provided that, Borrower may
not relocate its principal place of business outside of the United States.
 
 
 
6.16
Commercial Tort Claims:  Borrower will, and shall cause each Subsidiary
Guarantor to,  immediately notify Agent in writing in the event 

that Borrower or any Subsidiary Guarantor becomes a party to or obtains any
rights with respect to any Commercial Tort Claim.  Such notification shall
include information sufficient to describe such Commercial Tort Claim,
including, but not limited to, the parties to the claim, the court in which the
claim was commenced, the docket number assigned to such claim, if any, and a
detailed explanation of the events that gave rise to the claim.  Borrower shall
execute and deliver to Agent all documents and/or agreements necessary to grant
Agent a security interest in such Commercial Tort Claim to secure the
Obligations.  Borrower authorizes, and shall cause each Subsidiary Guarantor to
authorize, Agent to file (without Borrower’s or any Subsidiary Guarantor’s
signature) initial financing statements or amendments, as Agent deems necessary
to perfect its security interest in the Commercial Tort Claim.
 
 
 
6.17
Letter of Credit Rights:  Borrower shall, and shall cause each Subsidiary
Guarantor to, provide Agent with written notice of any Letters of 

Credit for which Borrower is the beneficiary.  Borrower shall execute and
deliver (or cause to be executed or delivered) to Agent, all documents and
agreements as Agent may require in order to obtain and perfect its security
interest in such Letter of Credit Rights.
 
 
 
6.18
Pledged Collateral:  In the event that any Capital Stock of a Subsidiary
Guarantor is transferred to any Person (herein a “Transferee”) as 

permitted hereunder, Borrower shall cause such Transferee to execute, and
deliver to Agent, a collateral pledge agreement in form and substance
substantially similar to the Collateral Pledge Agreement executed and delivered
to Agent on the Closing Date.
 
 
 
6.19
Management Agreements:  Borrower shall notify Agent in writing whenever Borrower
or any Subsidiary Guarantor enters into a

Management Agreement and directs Agent to unilaterally amend Schedule E to
include such additional Management Agreement on Schedule E.  Borrower shall
execute and deliver or cause such Subsidiary Guarantor to execute and deliver a
Notice Letter with respect to such Management Agreement.
 
 
 
6.20
Sponsored CDO Equity Interests: Borrower shall notify Agent in writing whenever
Borrower or any Subsidiary Guarantor acquires any

additional Sponsored CDO Equity Interests or Capital Stock of any Person and
directs Agent to unilaterally amend Schedule “5.14(b)” to include the additional
Sponsored CDO Equity Interests and such Capital Stock on Schedule “5.14(b)”.
Borrower shall execute and deliver or cause such Subsidiary Guarantor to execute
and deliver an amendment to the Sponsored CDO Pledge Agreement, granting Agent,
for the ratable benefit of Secured Parties, a first priority security interest
in such additional Sponsored CDO Equity Interests or Capital Stock.
 
 
 
54

--------------------------------------------------------------------------------

 
 
 
6.21
Access to Investor Reporting Service:  Borrower shall, and shall cause each
Subsidiary Guarantor to, provide Agent with all codes 

necessary for Agent to access each investor reporting website such that Agent
may obtain all information that each investor obtains with respect to
Collateralized Debt Offerings.
 
 
 
6.22
Bancorp Stock:  Borrower shall deliver, or caused to be delivered, to Agent, not
later than five (5) days from the date of filing with the

United States Securities and Exchange Commission, each updated prospectus for
the Bancorp Stock.
 
 
 
6.23
Trapeza:  Borrower shall cause (a) Trapeza Group or Trapeza Management, as
applicable, to on a quarterly basis, make a Distribution of 

all management fees paid to Trapeza Group or Trapeza Management to the
applicable Subsidiary Guarantor and (b) such Subsidiary Guarantor to deposit all
such Distributions in a Deposit Account maintained by Borrower or such
Subsidiary Guarantor with Agent.
 
 
SECTION 7.  BORROWER’S NEGATIVE COVENANTS:

 
Borrower covenants that until all of the Obligations are paid and satisfied in
full and the Revolving Credit and each Letter of Credit has been terminated,
that:
 
 
7.1
Merger, Consolidation, Dissolution or Liquidation:

 
(a)           Borrower shall not engage, and shall not permit any Subsidiary
Guarantor to engage, in any Asset Sale other than: (i) so long as no Default or
Event of Default exists or would exist after giving effect thereto (A)
liquidation of its investments in Collateralized Debt Offerings in the ordinary
course of Borrower's or such Subsidiary Guarantor's business, (B) the sale of
Pledged Securities, (C) the sale of Capital Stock of a Legacy Entity, or (D) an
Approved JV Sale or (E) a LEAF Sale; (ii) equipment that is replaced by other
equipment of comparable or superior quality and value within ninety (90) days of
such Asset Sale; or (iii) the sale of Capital Stock of any Subsidiary Guarantor
so long as such sale does not result in a Change of Control.
 
(b)           Borrower shall not, and shall not permit any Subsidiary Guarantor
to, merge or consolidate with any other Person or engage in a division,
conversion, dissolution or liquidation; provided however, that any Subsidiary
Guarantor may merge or consolidate with a
 
Person so long as (i) no Default or Event of Default exists, or would exist
after giving effect to such merger or consolidation; (ii) Borrower or such
Subsidiary Guarantor is the surviving entity of any such merger or
consolidation; and (iii) Lender has a first priority Lien on all of the assets
and the Capital Stock of the surviving entity of any such merger or
consolidation.
 
 
7.2
Acquisitions:  Other than as permitted in Section 7.4(b) hereof, Borrower shall
not acquire, and shall not permit any Subsidiary Guarantor

to acquire, all or a material portion of the Capital Stock or assets of any
Person in any transaction or in any series of related transactions or enter into
any sale and leaseback transaction if a Significant Default exists or would
exists after giving effect to such transaction.
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
7.3
Liens and Encumbrances:  Borrower shall not, and shall not permit any Subsidiary
Guarantor to: (a) execute a negative pledge agreement 

with any Person covering any of the Collateral, or (b) cause or permit or agree
or consent to cause or permit in the future (upon the happening of a contingency
or otherwise), the Collateral, whether now owned or hereafter acquired, to be
subject to a Lien or be subject to any claim except for Permitted Liens.
 
 
 
7.4
Transactions With Affiliates; Subsidiaries:

 
(a)           Except pursuant to the Management Agreements, as otherwise set
forth on Schedule “7.4(a)” attached hereto and made part hereof or as otherwise
permitted pursuant to Section 7.7 hereof, Borrower shall not, and shall not
permit any Subsidiary Guarantor to, enter into any transaction with any
Subsidiary or other Affiliate, including, without limitation, the purchase,
sale, or exchange of Property, or the loaning or giving of funds to any
Affiliate or any Subsidiary unless: (i) such Subsidiary or Affiliate is engaged
in a business substantially related to the business conducted by Borrower or any
Subsidiary Guarantor, and the transaction is in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s or such Subsidiary
Guarantor’s business and upon terms substantially the same and no less favorable
to Borrower or such Subsidiary Guarantor as it would obtain in a comparable
arm’s length transactions with any Person not an Affiliate or a Subsidiary, and
so long as such transaction is not prohibited hereunder; (ii) such transaction
is intended for incidental administrative purposes; or (iii) such transaction is
a transaction referenced in Section 2.9(d)(i) or Section 2.9(d)(ii) of this
Agreement
 
(b)           Borrower shall not, and shall not permit any Subsidiary Guarantor
to, create or acquire any Subsidiary unless, (i) such Subsidiary becomes party
to the Surety and Guaranty Agreement and Guarantor Security Agreement pursuant
to documents in form and substance satisfactory to Lender or, Borrower otherwise
provides an opinion of counsel that such Subsidiary is prohibited from becoming
a Subsidiary Guarantor pursuant to its organization documents or any loan
documents to which it is a party, and (ii) the Capital Stock of such Subsidiary
is pledged to Lender.
 
 
 
7.5
Guarantees:  Excepting the endorsement in the ordinary course of business of
negotiable instruments for deposit or collection, Borrower 

shall not become or be liable, directly or indirectly, primary or secondary,
matured or contingent, in any manner, whether as guarantor, surety,
accommodation maker, or otherwise, for the existing or future Indebtedness of
any kind of any Person if a Default or Event of Default exists or would result
therefrom.
 
 
 
7.6
Distributions, Bonuses and Other Indebtedness:  Borrower shall not, and shall
not permit any Subsidiary Guarantor to:  (a) declare or pay 

or make any forms of Distribution to holders of Borrower’s Capital Stock if a
Significant Default exists or, after giving effect to such Distribution, would
exist; (b) declare or pay any bonus compensation to its officers if a
Significant Default exists or after giving effect to such payment would exist;
(c) hereafter incur or become liable for any Indebtedness if a Significant
Default exists or after giving effect to such Indebtedness would exist; (d) make
any prepayments on any existing or future Indebtedness (other than the
Obligations) if a Significant Default exists or, after giving effect to such
prepayment would exist; or (e) make any payments on Subordinated Debt
(including, without limitation, the Existing Subordinated Debt) in violation of
the subordination provisions thereof. 
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
7.7
Loans and Investments:

 
(a)           Borrower shall not, and shall not permit any Subsidiary Guarantor
to, make or have outstanding loans, advances, extensions of credit or capital
contributions to, or investments in, any Person provided that if no Default or
Event of Default exists or after giving effect thereto, would exist, Borrower
and any Subsidiary Guarantor may make loans, advances, extensions of credit or
capital contributions to, or investments in, any Person in the ordinary course
of Borrower’s and such Subsidiary Guarantor’s business (including the real
estate investment business and the equipment leasing and commercial loan
contract business of LEAF and/or any LEAF Entity); provided that any loans or
advances made after the Closing Date to fund both the equipment leasing and
commercial loan contract business of LEAF and any LEAF Entity shall not exceed
Five Million Dollars ($5,000,000) in the aggregate, net of any loans or advances
repaid by LEAF or any LEAF Entity.
 
(b)           Borrower shall not permit the market value (as determined from
Borrower’s financial statements) of Borrower’s direct investments in the equity
preference shares in Collateralized Debt Offerings to exceed twenty-five percent
(25%) of Borrower’s Consolidated Net Worth.
 
 
 
7.8
Use of Lenders’ Name:  Borrower shall not, and shall not permit any Subsidiary
Guarantor to, use Lender’s name in connection with any   

of its business operations. Nothing herein contained is intended to permit or
authorize Borrower or any Subsidiary Guarantor  to make any contract on behalf
of Lender.
 
 
 
7.9
Miscellaneous Covenants:

 
(a)           Borrower shall not, and shall not permit any Subsidiary Guarantor
to, become or be a party to any contract or agreement which at the time of
becoming a party to such contract or agreement materially impairs Borrower’s or
any Subsidiary Guarantor’s ability to perform under this Agreement, or under any
other instrument, agreement or document to which Borrower or any Subsidiary
Guarantor is a party or by which it is or may be bound.
 
(b)           Borrower shall not, and shall not permit any Subsidiary Guarantor
to, carry or purchase any “margin stock” within the meaning of Regulations U, T
or X of the Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter
II.
 
(c)           Borrower shall not, and shall not permit any Subsidiary Guarantor
to, amend or modify any Management Agreement.
 
 
7.10
Jurisdiction of Organization:  Neither Borrower nor any Subsidiary Guarantor
shall change its jurisdiction of organization.

 
 
 
7.11
Organization Documents: Borrower shall not, and shall not permit any Subsidiary
Guarantor to, amend or modify any of its respective 

organizational documents, including its certificate of formation and operating
agreement, in a manner which would be materially adverse to Secured Parties.
 
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 8.  DEFAULT

 
 
 
8.1
Events of Default: Each of the following events shall constitute an event of
default (“Event of Default”):

 
(a)           Payments - if Borrower fails to make any payment of principal on
the date such payment is due and payable or fails to immediately reimburse any
drawing under a Letter of Credit or fails to make any payment of interest within
ten (10) days of the due date; or
 
(b)           Other Charges - if Borrower fails to pay any other charges, fees,
Expenses or other monetary obligations owing to Agent, Issuing Bank or any
Lender arising out of or incurred in connection with this Agreement within ten
(10) days of the date of any invoice; or
 
(c)           Particular Covenant Defaults - if Borrower fails to perform,
comply with or observe any covenant or undertaking contained in this Agreement
and (other than with respect to the covenants contained in Sections 6.2(b), 6.8,
6.10 and 6.11 and Section 7 for which no cure period shall exist), such failure
continues for twenty (20) Business Days after the occurrence thereof; or
 
(d)           Financial Information - if any statement, report, financial
statement, or certificate made or delivered by Borrower or any of its officers,
employees or agents, to Agent or any Lender is not true and correct, in all
material respects, when made; or
 
(e)           Warranties or Representations - if any warranty, representation or
other statement by or on behalf of Borrower or any Subsidiary Guarantor
contained in or pursuant to this Agreement, the other Loan Documents or in any
document, agreement or instrument furnished in compliance with, relating to, or
in reference to this Agreement, is false, erroneous, or misleading in any
material respect when made; or
 
(f)           Agreements with Others - (i) if Borrower or any Subsidiary
Guarantor shall default beyond any grace period in the payment of principal or
interest of any Indebtedness in excess of Five Hundred Thousand Dollars
($500,000) in the aggregate; or (ii) if Borrower otherwise defaults under the
terms of any such Indebtedness if the effect of such default is to enable the
holder of such Indebtedness to accelerate the payment of Borrower’s or any such
Subsidiary Guarantor’s obligations, which are the subject thereof, prior to the
maturity date or prior to the regularly scheduled date of payment; or
 
(g)           Other Agreements with Lenders - if Borrower or any Subsidiary
Guarantor breaches or violates the terms of, or if a default (and expiration of
any applicable cure period) or an event of default, occurs under, any Interest
Hedging Instrument or any other existing or future agreement (related or
unrelated) (including, without limitation, the other Loan Documents) between or
among Borrower or any Subsidiary Guarantor and Agent, Issuing Bank or any
Lender; or
 
(h)           Judgments - if any final judgment for the payment of money in
excess of Five Hundred Thousand Dollars ($500,000) in the aggregate (i) which is
not fully and unconditionally covered by insurance or (ii) for which Borrower or
any Subsidiary Guarantor has not established a cash or cash equivalent reserve
in the full amount of such judgment, shall be rendered by a court of record
against Borrower or any Subsidiary Guarantor and such judgment shall continue
unsatisfied and in effect for a period of sixty (60) consecutive days without
being vacated, discharged, satisfied or bonded pending appeal; or
 
 
58

--------------------------------------------------------------------------------

 
 
(i)           Assignment for Benefit of Creditors, etc. - if Borrower or any
Subsidiary Guarantor makes or proposes in writing, an assignment for the benefit
of creditors generally, offers a composition or extension to creditors, or makes
or sends notice of an intended bulk sale of any business or assets now or
hereafter owned or conducted by  Borrower; or
 
(j)           Bankruptcy, Dissolution, etc. - upon the commencement of any
action for the dissolution or liquidation of Borrower or any Subsidiary
Guarantor, or the commencement of any proceeding to avoid any transaction
entered into by Borrower or any Subsidiary Guarantor, or the commencement of any
case or proceeding for reorganization or liquidation of Borrower’s or any
Subsidiary Guarantor’s  debts under the Bankruptcy Code or any other state or
federal law, now or hereafter enacted for the relief of debtors, whether
instituted by or against Borrower or any Subsidiary Guarantor; provided however,
that Borrower or any Subsidiary Guarantor shall have sixty (60) days to obtain
the dismissal or discharge of involuntary proceedings filed against it, it being
understood that during such sixty (60) day period, Lenders shall not be
obligated to make Advances hereunder and Lenders may seek adequate protection in
any bankruptcy proceeding; or
 
(k)           Receiver - upon the appointment of a receiver, liquidator,
custodian, trustee or similar official or fiduciary for any Borrower or any
Subsidiary Guarantor or for Borrower’s or any Subsidiary Guarantor’s  Property;
or
 
(l)           Execution Process, etc. - the issuance of any execution or
distraint process against any Property of Borrower or any Subsidiary Guarantor;
or
 
(m)           Termination of Business - if Borrower ceases any material portion
of its business operations as presently conducted, or if any Subsidiary
Guarantor ceases any material portion of its business operations as presently
conducted except in the ordinary course its business following written notice to
Lender; or
 
(n)           Pension Benefits, etc. - if Borrower or any Subsidiary Guarantor
fails to comply with ERISA so that proceedings are commenced to appoint a
trustee under ERISA to administer Borrower’s or any Subsidiary Guarantor’s
employee plans or the PBGC institutes
 
proceedings to appoint a trustee to administer such plan(s), or a Lien is
entered to secure any deficiency or claim or a “reportable event” as defined
under ERISA occurs; or
 
(o)           Investigations - any indication or evidence received by Agent or
any Lender that reasonably leads it to believe Borrower or any Subsidiary
Guarantor may have directly or indirectly been engaged in any type of activity
which, would be reasonably likely to result in the forfeiture of any material
property of Borrower or any Subsidiary Guarantor to any Governmental Authority;
or
 
(p)           Change of Control - if there shall occur a Change of Control; or
 
 
59

--------------------------------------------------------------------------------

 
 
(q)           Other Loan Documents - if any breach or default occurs, and is not
cured during any applicable grace period, under any other Loan Documents or if
the Surety and Guaranty Agreement, or any obligation to perform thereunder, is
terminated; or
 
(r)           Liens - if any Lien in favor of Agent shall cease to be valid,
enforceable and perfected and prior to all other Liens other than Permitted
Liens unless the failure of such Lien to be valid, enforceable and perfected and
prior to all other Liens is the result of the negligence of Agent, or if
Borrower or any Subsidiary Guarantor or any Governmental Authority shall assert
any of the foregoing; or
 
(s)           Other Loan Documents - if any other Person (other than Agent or
any Lender) party to a Loan Document, breaches or violates any term, provision
or condition of such Loan Document.
 
 
8.2
Cure:  Nothing contained in this Agreement or the Loan Documents shall be deemed
to compel Agent, Issuing Bank or any Lender to

accept a cure of any Event of Default hereunder.
 
 
 
8.3
Rights and Remedies on Default:

 
(a)           In addition to all other rights, options and remedies granted or
available to Agent, Issuing Bank or Lenders under this Agreement or the Loan
Documents, or otherwise available at law or in equity, upon or at any time after
the occurrence and during the continuance of a Default or an Event of Default,
Agent may, in its discretion, direct Lenders, and the Majority Lenders shall
have the option to instruct Agent to direct Lenders, to, withhold or cease
making Advances under the Revolving Credit.
 
(b)           In addition to all other rights, options and remedies granted or
available to Agent under this Agreement or the Loan Documents (each of which is
also then exercisable by Agent), Agent may, in its discretion, or at the written
direction of Majority Lenders shall, upon or at any time after the occurrence
and during the continuance of an Event of Default, terminate the Revolving
Credit and declare the Obligations (other than Obligations arising under an
Interest Hedging Instrument) immediately due and payable, all without demand,
notice, presentment or protest or further action of any kind (it also being
understood that the occurrence of any of the events or conditions set forth in
Sections 8.1(i),(j) or (k) shall automatically cause an acceleration of the
Obligations (other than Obligations arising under an Interest Hedging
Instrument)).
 
(c)           In addition to all other rights, options and remedies granted or
available to Agent, under this Agreement or the Loan Documents (each of which is
also then exercisable by Agent), upon or at any time after the occurrence and
during the continuance of an Event of Default Agent may, in its discretion, or
at the written direction of Majority Lenders shall, direct Borrower to deliver
and pledge to Agent, for the ratable benefit of Agent, all Lenders and Issuing
Bank, cash collateral in the amount of all outstanding Letters of Credit.
 
(d)           In addition to all other rights, options and remedies granted or
available to Agent under this Agreement or the Loan Documents (each of which is
also then exercisable by Agent), Agent may, or at the written direction of
Majority Lenders shall, upon or at any time following the occurrence of an Event
of Default, exercise all rights under the UCC and any other applicable law or in
equity, and under all Loan Documents permitted to be exercised after the
occurrence of an Event of Default, including the following rights and remedies
(which list is given by way of example and is not intended to be an exhaustive
list of all such rights and remedies):
 
 
60

--------------------------------------------------------------------------------

 
 
 
(i)           The right to take possession of, send notices regarding and
collect directly the Collateral, with or without judicial process (including
without limitation the right to notify the United States postal authorities to
redirect mail addressed to Borrower to an address designated by Agent); or
 
(ii)           By its own means or with judicial assistance, enter Borrower’s
premises and take possession of the Collateral, or render it unusable, or
dispose of the Collateral on such premises in compliance with subsection (e)
below, without any liability for rent, storage, utilities or other sums, and
Borrower shall not resist or interfere with such action; or
 
(iii)           Require Borrower at Borrower’s expense to assemble all or any
part of the Collateral and make it available to Agent at any place designated by
Agent; or
 
(iv)           The right to reduce the Maximum Revolving Credit Amount or
Borrowing Base or to modify the terms and conditions upon which Agent, on behalf
of Lenders, or Lenders may be willing to consider making Advances under the
Revolving Credit; or
 
(v)           The right to enjoin any violation of Section 7.1, it being agreed
that Lenders’ remedies at law are inadequate.
 
(e)           Borrower hereby authorizes Agent, as secured party, to make any
necessary filings under Rule 144 of the Securities Act in order to sell the
Pledged Securities upon an Event of Default.
 
(f)           Borrower hereby agrees that a notice received by it at least seven
(7) days before the time of any intended public sale or of the time after which
any private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition.  If permitted
by applicable law, any perishable inventory or Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Agent without prior notice to Borrower.  Borrower covenants and
agrees not to interfere with or impose any obstacle to Agent’s exercise of its
rights and remedies with respect to the Collateral, after the occurrence of an
Event of Default hereunder.  Agent shall have no obligation to clean up or
prepare the Collateral for sale.  If Agent sells any of the Collateral upon
credit, Borrower will only be credited with payments actually made by the
purchaser thereof, that are received by Agent.  Agent may, in connection with
any sale of the Collateral specifically disclaim any warranties of title or the
like.
 
 
 
8.4
Nature of Remedies:  All rights and remedies granted Agent, Issuing Bank or
Lenders hereunder and under the Loan Documents, or 

otherwise available at law or in equity, shall be deemed concurrent and
cumulative, and not alternative remedies, and Agent may proceed with any number
of remedies at the same time until all Obligations are satisfied in full.  The
exercise of any one right or remedy shall not be deemed a waiver or release of
any other right or remedy, and Agent, upon or at any time after the occurrence
of an Event of Default, may proceed against Borrower, any Subsidiary Guarantor
or any of the Collateral, at any time, under any agreement, with any available
remedy and in any order.
 
 
61

--------------------------------------------------------------------------------

 
 
 
 
8.5
Set-Off:

 
(a)           In addition to all other rights, options and remedies granted or
available to Agent under this Agreement or the Loan Documents (each of which is
also then exercisable by Agent), upon or at any time after the occurrence and
during the continuance of an Event of Default, Agent or any Lenders (and any
participant) shall have and be deemed to have, without notice to Borrower, the
immediate right of set-off against any bank account of Borrower with Agent or
any Lender, or of Borrower with any other subsidiary of a Lender or Bank
Affiliate of any Lender or any participant and may apply the funds or amount
thus set-off against any of Borrower’s Obligations hereunder;
 
(b)           If any bank account of Borrower with any Lender, any other
subsidiary or Bank Affiliate of a Lender or any participant is attached or
otherwise liened or levied upon by any third party, Agent or such Lender (and
such participant) or Bank Affiliate shall have and be deemed to have, without
notice to Borrower, the immediate right of set-off and may apply the funds or
amount thus set-off against any of Borrower’s Obligations hereunder.
 
SECTION 9.  AGENT

 
 
 
9.1
Appointment and Authority:  (a)  Each Lender and Issuing Bank hereby irrevocably
appoints TD Bank, N.A. to act on its behalf as Agent 

hereunder and under the other Loan Documents and authorizes Agent to take such
actions on its behalf and to exercise such powers as are delegated to Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of Agent, Lenders and Issuing Bank, and no Borrower or Subsidiary
Guarantor shall have rights as a third party beneficiary of any of such
provisions.
 
(b)           Agent shall also act as the “collateral agent” under the Loan
Documents, and each Lender (in its capacities as a Lender and potential provider
of an Interest Hedging Instrument) and Issuing Bank hereby irrevocably appoints
and authorizes Agent to act as Agent of such Lender and Issuing Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by Borrower or any Subsidiary Guarantor to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by Agent pursuant to
Section 9.5 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Loan Documents, or for exercising any
rights and remedies thereunder at the direction of Agent), shall be entitled to
the benefits of all provisions of this Section 9 and Section 10 (including
Section 10.4), as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
 
 
9.2
Rights as a Lender:  The Person serving as Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any 

other Lender and may exercise the same as though it were not Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower, any Subsidiary
Guarantor or other Subsidiary or Affiliate thereof as if such Person were not
Agent hereunder and without any duty to account therefor to any Lender.
 
 
62

--------------------------------------------------------------------------------

 
 
 
 
 
9.3
Exculpatory Provisions:  Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan

Documents.  Without limiting the generality of the foregoing, Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by Majority Lenders (or such other
number or percentage of Lenders as shall be expressly provided for herein or in
the other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower, any Subsidiary
Guarantor or any other Subsidiary or Affiliate thereof that is communicated to
or obtained by the Person serving as Agent or any of Agent’s Affiliates in any
capacity.
 
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of Majority Lenders (or such other number or
percentage of Lenders as shall be necessary, or as Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Sections 10.11
and 8.3) or (ii) in the absence of its own gross negligence or willful
misconduct.  Agent shall be deemed not to have knowledge of any Default of Event
of Default unless and until notice describing such Default or Event of Default
is given to Agent by Borrower, a Lender or Issuing Bank.
 
Agent shall not be responsible for or have any duty to ascertain or inquire into
or pass upon (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default of Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to Agent.
 
 
 
63

--------------------------------------------------------------------------------

 
 
 
 
9.4
Reliance by Agent:  Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, 

consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or Issuing Bank, Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit.  Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
 
 
9.5
Delegation of Duties: Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan 

Document by or through any one or more sub-agents appointed by Agent.  Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates.  The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Affiliates of Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
 
 
 
9.6
Resignation of Agent: Agent may at any time give notice of its resignation to
Lenders, Issuing Bank and Borrower.  Upon receipt of any 

such notice of resignation, Majority Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of Lenders and Issuing Bank, appoint a successor Agent meeting the
qualifications set forth above; provided that if Agent shall notify Borrower,
Issuing Bank and Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a)  retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by Agent on behalf of Lenders or
Issuing Bank under any of the Loan Documents, retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (b) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time as Majority Lenders appoint a successor Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  
 
 
64

--------------------------------------------------------------------------------

 
 
The fees payable by Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Section 9 and Section 10.6 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Agent.
 
 
9.7
Non-Reliance on Agent and Other Lenders:  Each Lender and Issuing Bank
acknowledges that it has, independently and without reliance 

upon Agent or any other Lender or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and Issuing
Bank also acknowledges that it will, independently and without reliance upon
Agent or any other Lender or any of their Affiliates and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
 
 
 
9.8
No Other Duties, Etc.:  Anything herein to the contrary notwithstanding, the
Arranger listed on the cover page hereof shall not have any 

powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Agent, a Lender or Issuing
Bank hereunder.
 
 
 
9.9
Agent May File Proofs of Claim:  In case of the pendency of any proceeding under
the Bankruptcy Code or any other judicial proceeding 

relative to Borrower or any Subsidiary Guarantor, Agent (irrespective of whether
the principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower or any Subsidiary
Guarantor) shall be entitled and empowered, by intervention in such proceeding
or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
Lenders, Issuing Bank and Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders, Issuing Bank and
Agent and their respective agents and counsel and all other amounts due Lenders,
Issuing Bank and Agent under this Agreement) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to Agent and, if Agent shall
consent to the making of such payments directly to Lenders and Issuing Bank, to
pay to Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Agent and its agents and counsel, and any other
amounts due Agent under this Agreement.
 
 
65

--------------------------------------------------------------------------------

 
 
 
 
9.10
Collateral and Guaranty Matters:  Lenders and Issuing Bank irrevocably authorize
Agent, at its option and in its discretion,

 
(a)           to release any Lien on any property granted to or held by Agent
under any Loan Document (i) upon termination of the Revolving Credit and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination (or cash collateralization) of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) as permitted
under Section 3.8 or (iv)  if approved, authorized or ratified in writing in
accordance with Section 10.11;
 
(b)           to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
 
(c)           to subordinate any Lien on any property granted to or held by
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.3.
 
Upon request by Agent at any time, Majority Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Surety and Guaranty Agreement pursuant to this Section 9.10.  In each
case as specified in this Section 9.10, Agent will, at Borrower’s expense,
execute and deliver such documents as may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Loan Documents or to subordinate its interest in such item, or
to release such Subsidiary Guarantor from its obligations under the Surety and
Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.
 
 
 
9.11
Action on Instructions of Lenders:  With respect to any provision of this
Agreement, or any issue arising there under, concerning which

Agent is authorized to act or withhold action by direction of all Lenders (or as
the case may be under this Agreement, the Majority Lenders), Agent shall in all
cases be fully protected in so acting, or in so refraining from acting,
hereunder in accordance with written instructions signed by all Lenders (or as
the case may be under this Agreement, the Majority Lenders).  Such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
Lenders.
 
 
 
9.12
Designation of additional Agents:

 
The parties hereto covenant and agree TD Bank, N.A. shall be the Agent, and that
no additional party designated as a syndication agent, documentation agent,
collateral agent or in any other agent capacity (each such person an “Additional
Agent”) shall, except in the case of the appointment of a successor Agent in
accordance with Section 9.6 hereof, have any rights, duties, responsibilities,
obligations, liabilities, responsibilities or duties, except for those received,
undertaken or incurred by such party in its capacity as a Lender hereunder, if
applicable.  No duty, responsibility, right or option granted to Agent herein is
delegated or transferred, in whole or in part, to any Additional Agent and no
compensation payable to Agent shall be shared with, or paid to, any such
Additional Agent. No Additional Agent shall be entitled to any fees or
reimbursement of Expenses except as such Additional Agent shall otherwise be
entitled in its capacity as a Lender.  Notwithstanding anything to the contrary
contained in this Agreement, no amendment to this Section 9.12 shall be
effective without the written consent of Agent.
 
 
 
66

--------------------------------------------------------------------------------

 
 
SECTION 10.  MISCELLANEOUS

 
 
 
10.1
GOVERNING LAW:  THIS AGREEMENT, AND ALL MATERS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, 

AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA. THE
PROVISIONS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO
HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.
 
 
 
10.2
Integrated Agreement:  The Loan Documents, all related agreements, and this
Agreement shall be construed as integrated and 

complementary of each other, and as augmenting and not restricting Lenders’,
Issuing Bank’s and Agent’s rights and remedies.  If, after applying the
foregoing, an inconsistency still exists, the provisions of this Agreement shall
constitute an amendment thereto and shall control.
 
 
 
10.3
Waiver:  No omission or delay by Secured Parties in exercising any right or
power under this Agreement or any related agreements and 

documents will impair such right or power or be construed to be a waiver of any
default, or Event of Default or an acquiescence therein, and any single or
partial exercise of any such right or power will not preclude other or further
exercise thereof or the exercise of any other right, and as to Borrower no
waiver will be valid unless in writing and signed by Agent and such Lenders (as
required pursuant to Section 10.11) and then only to the extent specified.
 
 
 
10.4
Expenses; Indemnity:  (a)  Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Agent and Agent’s Affiliates

(including the reasonable fees, charges and disbursements of counsel for Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by Agent, any
Lender or Issuing Bank (including the fees, charges and disbursements of any
counsel for Agent, any Lender or Issuing Bank) in connection with the
enforcement or protection of its rights (A) under or related to this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (all such
out-of-pocket expenses, fees, charges and disbursements are referred to herein
collectively, as “Expenses”).
 
 
67

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by the Borrower.  Borrower shall indemnify Agent
(and any sub-agent thereof), each Lender and Issuing Bank, and each of their
respective officers, employees, agents, sub-agents and attorneys (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any Subsidiary Guarantor arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of Agent (and any sub-agent
thereof) and its Indemnitees only, the administration of this Agreement and the
other Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any violation of any Requirement of Law by Borrower or any
Subsidiary Guarantor, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party (including
any creditor of Borrower or any Subsidiary Guarantor) or by Borrower or any
Subsidiary Guarantor or any of Borrower’s or any Subsidiary Guarantor’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any Subsidiary Guarantor against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Subsidiary Guarantor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c)           To the extent that Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to Agent (or any sub-agent thereof), Issuing Bank or any Indemnitee of any
of the foregoing, each Lender severally agrees to pay to Agent (or any such
sub-agent), Issuing Bank or such Indemnitee, as the case may be, such Lender’s
Pro-Rata Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Agent (or any
such sub-agent) or Issuing Bank in its capacity as such, or against any
Indemnitee of any of the foregoing acting for Agent (or any such sub-agent) or
Issuing Bank in connection with such capacity.  The obligations of Lenders under
this subsection (c) are several and not joint.
 
 
 
10.5
Time:  Whenever Borrower shall be required to make any payment, or perform any
act, on a day which is not a Business Day, such 

payment may be made, or such act may be performed, on the next succeeding
Business Day.  Time is of the essence in the performance under all provisions of
this Agreement and all related agreements and documents.
 
 
68

--------------------------------------------------------------------------------

 
 
 
10.6
Consequential Damages:  Neither Agent, Issuing or any Lender nor any agent or
attorney of Agent, Issuing or any Lender, shall be liable 

for any consequential damages arising from any breach of contract, tort or other
wrong relating to the establishment, administration or collection of the
Obligations.
 
 
 
10.7
Brokerage:  This transaction was brought about and entered into by Agent,
Lenders and Borrower acting as principals and without any 

brokers, agents or finders being the effective procuring cause hereof.  Borrower
represents that it has not committed Agent or any Lender to the payment of any
brokerage fee, commission or charge in connection with this transaction.  If any
such claim is made on Agent or any Lender by any broker, finder or agent or
other person, Borrower hereby indemnifies, defends and saves such party harmless
against such claim and further will defend, with counsel satisfactory to Agent,
any action or actions to recover on such claim, at Borrower’s own cost and
expense, including such party’s reasonable counsel fees.  Borrower further
agrees that until any such claim or demand is adjudicated in such party’s favor,
the amount demanded shall be deemed a liability of Borrower under this
Agreement.
 
 
 
10.8
Notices:

 
(a)           Any notice or request hereunder may be given to Borrower or to
Agent or any Lender at their respective addresses set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section.  Any notice, request, demand, direction
or other communication (for purposes of this Section 10.8 only, a “Notice”) to
be given to or made upon any party hereto under any provision of this Agreement
shall be given or made by telephone or in writing (which includes by means of
electronic transmission (i.e., “e-mail”) or facsimile transmission or by setting
forth such Notice on a site on the World Wide Web (a “Website Posting”) if
Notice of such Website Posting (including the information necessary to access
such site) has previously been delivered to the applicable parties hereto by
another means set forth in this Section 10.8) in accordance with this Section
10.8.  Any such Notice must be delivered to the applicable parties hereto at the
addresses and numbers set forth under their respective names set forth herein or
in accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 10.8.  Any Notice shall be effective:
 
(b)           In the case of hand-delivery, when delivered;
 
(c)           If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;
 
(d)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
 
(e)           In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
 
(f)           In the case of electronic transmission, when actually received;
 
 
69

--------------------------------------------------------------------------------

 
 
(g)           In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 10.8; and
 
(h)           If given by any other means (including by overnight courier), when
actually received.:
 
 
 
If to Agent to:
TD Bank, N.A.

 
2005 Market Street

 
Philadelphia, PA   19103

 
Attn: Eric Tweer

 
Telecopier:  215-557-6209

 
 
 
With copies to:
Ballard Spahr LLP

 
1735 Market Street

 
Philadelphia, PA  19103

 
Attn:  Steven M. Miller

 
Telecopier:  215-864-8999

 
 
 
If to Borrower to:
Resource America, Inc.

 
One Crescent Drive, Suite 203

 
Navy Yard Corporate Center

 
Philadelphia, PA 19112

 
Attn:  Thomas C. Elliott

 
Telecopier:  215-546-7845

 
 
 
With copies to:
Ledgewood

 
1900 Market Street, Suite 750

 
Philadelphia, PA 19103

 
Attn:  Brian Murland

 
Telecopier:  215-735-2513

 
 
If to Lenders:
to the addresses set forth on Schedule A

 
(i)           Agent shall be fully entitled to rely upon any facsimile
transmission, e-mail, or other writing purported to be sent by any Authorized
Officer (whether requesting an Advance or otherwise) as being genuine and
authorized.
 
 
 
10.9
Headings:  The headings of any paragraph or Section of this Agreement are for
convenience only and shall not be used to interpret any

provision of this Agreement.
 
 
 
10.10
Survival:  All warranties, representations, and covenants made by Borrower
herein, or in any agreement referred to herein or on any

certificate, document or other instrument delivered by it or on its behalf under
this Agreement, shall be considered to have been relied upon by Agent and
Lenders, and shall survive the delivery to Lenders of the Notes regardless of
any investigation made by Lenders or on their behalf.  All statements in any
such certificate or other instrument prepared and/or delivered for the benefit
of Agent and any and all Lenders shall
 
 
70

--------------------------------------------------------------------------------

 
 
constitute warranties and representations by Borrower hereunder.  Except as
otherwise expressly provided herein, all covenants made by Borrower hereunder or
under any other agreement or instrument shall be deemed continuing until all
Obligations are satisfied in full.  All indemnification obligations under this
Agreement, including under Section 2.2, 2.10, 2.14, 2.15, 2.16, 6.5, 10.4 and
10.7, shall survive the termination of this Agreement and payment of the
Obligations for a period of two (2) years.
 
 
10.11
Amendments:

 
Neither the amendment or waiver of any provision of this Agreement or any other
Loan Document (other than Letter of Credit Documents), nor the consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Majority Lenders (or by Agent at the direction
of Majority Lenders), or if Lenders shall not be parties thereto, by the parties
thereto and consented to by Majority Lenders, and each such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment, waiver or consent shall do
any of the following: (i) increase the Pro Rata Percentage of any Lender without
the written consent of such Lender, (ii) except as otherwise expressly provided
in this Agreement with respect to the floating nature of the Base Rate or
Adjusted LIBOR Rate and except with respect to waiving the Default Rate, reduce
the principal of, or interest on, any Loan or any Reimbursement Obligations or
any fees hereunder without the written consent of each Lender affected thereby,
(iii) postpone any date fixed for any payment in respect of principal of, or
interest on, any Loan or any Reimbursement Obligations or any fees hereunder
without the written consent of each Lender affected thereby, (iv) amend or waive
Section 2.12 or this Section 10.11, or change the definition of Majority Lenders
without the written consent of each Lender, (v) except as otherwise expressly
provided in this Agreement, and other than in connection with the financing,
refinancing, sale or other disposition of any Property of Borrower permitted
under this Agreement, release any Liens in favor of Lenders on any portion of
the Collateral in excess of $1,000,000 in any calendar year without the written
consent of each Lender, (vi) permit Borrower or any Subsidiary Guarantor to
delegate, transfer or assign any of its, obligations to any Lender without the
written consent of each Lender, or (vii) release or compromise the obligations
of Borrower or any Subsidiary Guarantor to any Lender without the written
consent of each Lender; provided further, that no amendment, waiver or consent
affecting the rights or duties of Agent or Issuing Bank under any Loan Document
shall in any event be effective, unless in writing and signed by Agent and/or
Issuing Bank, as applicable, in addition to Lenders required hereinabove to take
such action.  Notwithstanding any of the foregoing to the contrary, the consent
of Borrower shall not be required for any amendment, modification or waiver of
the provisions of Section 9 of this Agreement.  In addition, Borrower and
Lenders hereby authorize Agent to modify this Agreement by unilaterally amending
or supplementing Schedule A, or Schedule B from time to time in the manner
requested by Borrower, Agent or any Lender in order to reflect any assignments
or transfers of the Loans as provided for hereunder and to amend Schedule C,
Schedule D, Schedule E or Schedule 5.14(b) as permitted under Section 6.19 and
6.20; provided, however, that Agent shall promptly deliver a copy of any such
modification to Borrower and each Lender.
 
 
 
71

--------------------------------------------------------------------------------

 
 
(a)           After an acceleration of the Obligations, Agent shall have the
right, with communication (to the extent reasonably practicable under the
circumstances) with all Lenders, to exercise or refrain from exercising any and
all right, remedies, privileges and options under the Loan Documents and
available at law or in equity to protect and enforce the rights of Lenders and
collect the Obligations, including, without limitation, instituting and pursuing
all legal actions against Borrower or any Subsidiary Guarantor or to collect the
Obligations, or defending any and all actions brought by Borrower or any
Subsidiary Guarantor or other Person;  or incurring Expenses or otherwise making
expenditures to protect the Loans, the Collateral or Lenders’ rights or
remedies.
 
(b)           To the extent Agent is required to obtain or otherwise elects to
seek the consent of Lenders to an action Agent desires to take, if any Lender
fails to notify Agent, in writing, of its consent or dissent to any request of
Agent hereunder within ten (10) Business Days of such Lender’s receipt of such
request, such Lender shall be deemed to have given its consent thereto.
 
(c)           Notwithstanding the fact that the consent of all Lenders is
required in certain circumstances as set forth above, (i) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein and (ii) Majority Lenders may consent to allow
Borrower or a Subsidiary Guarantor to use cash collateral in the context of a
bankruptcy or insolvency proceeding.
 
 
10.12
Assignments and Participations:

 
(a)           Borrower shall not have the right to assign or delegate their
obligations and duties under this Agreement or any other Loan Documents or any
interest therein except with the prior written consent of Agent and Lenders.
 
(b)           Notwithstanding subsection (c) of this Section 10.12, nothing
herein shall restrict, prevent or prohibit any Lender from (i) pledging or
granting a security interest in its Loans hereunder to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank or (ii)
granting assignments or participations in the Loans and/or
 
commitments hereunder to its parent and/or to any Affiliate of such Lender or to
any other existing Lender or Affiliate. Any Lender may make, carry or transfer
Loans at, to or for the account of, any of its branch offices or the office of
an Affiliate of such Lender except to the extent such transfer would result in
increased costs to Borrower.
 
(c)           Each Lender may, with the consent of Agent (such consent not to be
unreasonably withheld or delayed) and (if no Event of Default is outstanding)
with the consent of Borrower (such consent not to be unreasonably withheld or
delayed), but without the consent of any other Lender, assign to one or more
banks or other financial institutions all or a portion of its rights and
obligations under this Agreement and the Notes; provided that (i) for each such
assignment, the parties thereto shall execute and deliver to Agent, for its
acceptance (if properly completed and executed in accordance with the terms
hereof) and recording in its books and records, an Assignment Agreement,
together with any Note or Notes subject to such assignment, (ii) such assignment
shall be for an equal Pro Rata
 
 
72

--------------------------------------------------------------------------------

 
 
Percentage of such Lender’s portion of the Term Loan and Revolving Credit,
(iii) no such assignment shall be for less than an aggregate Pro Rata Share of
$5,000,000 or, if less, the entire remaining Pro Rata Percentage of such Lender
of the Loans, (iv) the assignor and assignee shall pay to Agent, as agreed
between such assignor and assignee, a processing fee of $3,500.  Upon such
execution and delivery of the Assignment Agreement to Agent, from and after the
date specified as the effective date in the Assignment Agreement (the
“Acceptance Date”), (x) the assignee thereunder shall be a party hereto, and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment Agreement, such assignee shall have the rights and
obligations of a Lender hereunder and (y) the assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, relinquish its rights (other than any rights it
may have pursuant to Section 10.4 which will survive) and be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).
 
(d)           Within 5 Business Days after request by Agent, Borrower shall
execute and deliver to Agent in exchange for any surrendered Note or Notes
(which the assigning Lender agrees to promptly deliver to Borrower) a new Note
or Notes to the order of the assignee in an amount equal to the Pro Rata Share
assumed by it pursuant to such Assignment Agreement and, if the assigning Lender
has retained a Pro Rata Share hereunder, a new Note to the order of the
assigning Lender in an amount equal to the Pro Rata Share retained by it
hereunder.  Such new Note or Notes shall re-evidence the indebtedness
outstanding under the old Notes and shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note, shall be dated
the Closing Date and shall otherwise be in substantially the form of the Note
subject to such assignment.
 
(e)           Each Lender may sell participations (without the consent of Agent,
Borrower or any other Lender) to one or more parties in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Pro Rata Share, the Loans owing to it and
the Note held by it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) Borrower, Agent, and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (v) such Lender shall not
transfer, grant, assign or sell any participation under which the participant
shall have rights to approve any amendment or waiver of this Agreement except to
the extent such amendment or waiver would (A) extend the final maturity date or
the date for the payments of any installment of principal or interest of any
Loans or Reimbursement Obligations in which such participant is participating,
(B) reduce the amount of any installment of principal of the Loans or
Reimbursement Obligations in which such participant is participating, (C) except
as otherwise expressly provided in this Agreement, reduce the interest rate
applicable to the Loans or Reimbursement Obligations in which such participant
is participating, or (D) except as otherwise expressly provided in this Credit
Agreement, reduce any fees payable hereunder.
 
(f)           Each Lender agrees that, without the prior written consent of
Borrower and Agent, it will not make any assignment or sell a participation
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan, Note or
other Obligation under the securities laws of the United States of America or of
any jurisdiction.
 
 
 
73

--------------------------------------------------------------------------------

 
 
(g)           In connection with the efforts of any Lender to assign its rights
or obligations or to participate interests, Agent or such Lender may disclose
any information in its possession regarding Borrower, their finances and/or
Property.
 
 
 
10.13
Successors and Assigns:  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the 

parties.  Borrower may not transfer, assign or delegate any of its duties or
obligations hereunder.
 
 
 
10.14
Duplicate Originals:  Two or more duplicate originals of this Agreement may be
signed by the parties, each of which shall be an original but 

all of which together shall constitute one and the same instrument.  This
Agreement may be executed in counterparts, all of which counterparts taken
together shall constitute one completed fully executed document.
 
 
 
10.15
Modification:  No modification hereof or any agreement referred to herein shall
be binding or enforceable unless in writing and signed by 

Borrower, Agent, Issuing Bank and Lenders except as provided in Section 10
hereof.  Any modification in accordance with the terms hereof shall be binding
on all parties hereto, whether or not each is a signatory thereto.
 
 
 
10.16
Signatories:  Each individual signatory hereto represents and warrants that he
is duly authorized to execute this Agree­ment on behalf of his

principal and that he executes the Agreement in such capacity and not as a
party.
 
 
 
10.17
Third Parties:  No rights are intended to be created hereunder, or under any
related agreements or documents for the benefit of any third 

party donee, creditor or incidental beneficiary of Borrower.  Nothing contained
in this Agreement shall be construed as a delegation to Agent, Issuing Bank or
any Lender of Borrower’s duty of performance, including, without limitation,
Borrower’s duties under any account or contract with any other Person.
 
 
 
10.18
Discharge of Taxes, Borrower’s Obligations, Etc.:  Agent, in its sole
discretion, shall have the right at any time, and from time to time, if 

Borrower fails to timely perform, to: (a) pay for the performance of any of
Borrower’s Obligations hereunder, and (b) discharge taxes or Liens, at any time
levied or placed on any of Borrower’s Property in violation of this Agreement
unless such entity is in good faith with due diligence by appropriate
proceedings contesting such taxes or Liens and maintaining proper reserves
therefore in accordance with GAAP.  Expenses and advances shall be added to the
Revolving Credit, bear interest at the rate applied to the Revolving Credit,
until reimbursed to Agent.  Such payments and advances made by Agent shall not
be construed as a waiver by Agent or Lenders of an Event of Default under this
Agreement.
 
 
 
10.19
Withholding and Other Tax Liabilities:  Agent shall have the right to refuse to
make any Advances from time to time unless Borrower shall, 

at Agent’s request, have given to Agent evidence, reasonably satisfactory to
Agent, that it has properly deposited or paid, as required by law, all
withholding taxes and all federal, state, city, county or other taxes due up to
and including the date of the requested Advance.   Copies of deposit slips
showing payment shall likewise constitute satisfactory evidence for such
purpose.  In the event that any lien, assessment or tax liability against
Borrower shall arise in favor of any taxing authority, whether or not notice
thereof shall be filed or recorded as may be required by law, Agent shall have
the right (but shall not be obligated, nor shall Agent
 
 
74

--------------------------------------------------------------------------------

 
 
or any Lender hereby assume the duty) to pay any such lien, assessment or tax
liability by virtue of which such charge shall have arisen; provided, however,
that Agent shall not pay any such tax, assessment or lien if the amount,
applicability or validity thereof is being contested in good faith and by
appropriate proceedings by such entity.  In order to pay any such lien,
assessment or tax liability, Agent shall not be obliged to wait until said lien,
assessment or tax liability is filed before taking such action as hereinabove
set forth.  Any sum or sums which Agent (shared ratably by Lenders) shall have
paid for the discharge of any such lien shall be added to the Revolving Credit
and shall be paid by Borrower to Agent with interest thereon at the highest rate
applicable to the Revolving Credit, upon demand, and Agent shall be subrogated
to all rights of such taxing authority against Borrower.
 
 
 
10.20
Consent to Jurisdiction:  Borrower, Agent, Issuing Bank and each Lender hereby
irrevocably consent to the non-exclusive jurisdiction of 

the Courts of the Commonwealth of Pennsylvania or the United States District
Court for Commonwealth of Pennsylvania in any and all actions and proceedings
whether arising hereunder or under any other agreement or undertaking.  Borrower
waives any objection which Borrower may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens.  Borrower irrevocably
agrees to service of process by certified mail, return receipt requested to the
address of the appropriate party set forth herein.
 
 
 
10.21
Waiver of Jury Trial:  BORROWER, AGENT, ISSUING BANK AND EACH LENDER HEREBY
WAIVE ANY AND ALL

RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING
OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.
 
 
 
10.22
Termination:  Borrower may terminate this Agreement at any time upon ten (10)
days’ prior written notice upon payment in full of the 

Obligations. In connection with any request for a termination hereunder and upon
Borrower’s request, Agent shall issue a pay-off letter to Borrower.   The
termination of this Agreement shall not affect Borrower’s or Agent’s, Issuing
Bank’s or any Lender’s rights, or any of the Obligations  having their inception
prior to the effective date of such termination, and the provisions hereof shall
continue to be fully operative until all Obligations (including payment of all
obligations arising under Section 2.10 of this Agreement) have been paid in
full, and all outstanding Letters of Credit have been cash collateralized or
backstopped to Issuing Bank’s satisfaction; provided that, any indemnification
provisions that expressly survive termination shall continue.  The security
interests, Liens and rights granted to Agent hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that the
Obligations may from time to time be temporarily in a zero or credit position,
until all of the Obligations (including payment of all obligations arising under
Section 2.10 of this Agreement) of Borrower have been paid or performed in full,
this Agreement has been terminated, and all outstanding Letters of Credit have
been cash collateralized or backstopped to Issuing Bank’s satisfaction, or
Borrower has furnished Agent with an indemnification satisfactory to Agent with
respect thereto.
 
 
 
75

--------------------------------------------------------------------------------

 
 
 
10.23
Patriot Act Notice:  To help fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to 

obtain, verify and record information that identifies each Person who opens an
account.  For purposes of this Section 10.23, account shall be understood to
include loan accounts.
 
 
 
10.24
Nonliability of Lenders:  The relationship between Borrower on the one hand and
Lenders, Issuing Bank and Agent on the other hand shall 

be solely that of borrower and lender.  Neither Agent, Issuing Bank, nor any
Lender shall have any fiduciary responsibility to Borrower.
 
 
 
10.25
Effect on Existing Loan Agreement:  Notwithstanding that this Agreement is
amending and restating the Existing Loan Agreement as of the 

Closing Date (which Existing Loan Agreement is fully superseded and amended and
restated in its entirety hereby), nothing contained herein shall be deemed to
cause a novation of any transfers, conveyances or transactions which were
effected under the Existing Loan Agreement or of any of the security interests
granted under the Existing Loan Agreement or Existing Security Documents, which
grants are ratified and confirmed and continue in full force and effect.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
76

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned parties have executed this Agreement the day
and year first above written.
 
 

  RESOURCE AMERICA, INC.          
BORROWER:
By:
      Name         Title              

 
 
 

   TD BANK, N.A., as Agent and Issuing Bank          
AGENT
By:
    AND ISSUING BANK:     Name         Title              

 
 
 
 

   TD BANK, N.A., as Lender          
LENDERS: 
By:
      Name         Title              

 
 
[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
Dated as of: _____________________
 
Reference is made to the Amended and Restated Loan and Security Agreement dated
as of March 10, 2011 (as amended, restated or otherwise modified from time to
time, the "Loan Agreement"), by and among Resource America, Inc. ("Borrower"),
the lenders a party thereto (the "Lenders"), and TD Bank, N.A., as
administrative agent ("Agent").  Capitalized terms used herein which are not
defined herein shall have the meanings assigned thereto in the Loan Agreement.
 
                            (the "Assignor") and   (the "Assignee") agree as
follows:
 
1.           The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, as of the Effective
Date (as defined below), all of the Assignor’s interests, rights and obligations
with respect to the Loans set forth on Schedule 1, including such percentage of
the outstanding Letters of Credit and Reimbursement Obligations, and the
Assignor thereby retains its interest (if any) therein set forth on Schedule
1.  This Assignment and Assumption is entered pursuant to, and authorized by,
Section 10.12 of the Loan Agreement.
 
2.           The Assignor (i) represents that, as of the date hereof, its Pro
Rata Percentage (without giving effect to assignments thereof which have not yet
become effective) under the Loan Agreement is with respect to the Loans,
including its Pro Rata Percentage of the outstanding Letters of Credit and
Reimbursement Obligations (unreduced by any assignments thereof which have not
yet become effective) set forth on Schedule 1; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Agreement
or any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Agreement or any other instrument
or document furnished pursuant thereto, other than that the Assignor is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Loan Agreement or any other instrument or
document furnished or executed pursuant thereto; and (iv) attaches the Notes
delivered to it under the Loan Agreement and requests that Borrower exchange
such Notes for new Notes payable to each of the Assignor and the Assignee as
follows:
 
Note Payable to the Order
of:                                                                           Principal
Amount of Note:
 
                                                                                                                      
$_________
 
                                                                                                                      
$_________
 
 
3.           The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption; (ii) confirms that it
has received a copy of the Loan Agreement, together with copies of the most
recent financial statements delivered pursuant to the terms thereof, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption; (iii)
agrees that it will, independently and without reliance upon the Assignor or any
other Lender or Agent and based on such documents and
 
 
 

--------------------------------------------------------------------------------

 
 
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement; (iv)
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Agreement and the other Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all the obligations which by the terms of the Loan Agreement
and the other Loan Documents are required to be performed by it as a Lender;
(vi) agrees to hold all confidential information in a manner consistent with the
provisions of the Loan Agreement; and (vii) includes herewith for the Agent the
two forms required by Section 2.16 of the Loan Agreement (if not previously
delivered).
 
4.           The effective date for this Assignment and Assumption shall be as
set forth in Section 1 of Schedule 1 hereto (the "Effective Date").  Following
the execution of this Assignment and Assumption, it will be delivered to Agent
for acceptance, recording in its books and records and, to the extent required
by the Loan Agreement, consent by Borrower.  Effectiveness of this Assignment
and Assumption is expressly conditioned upon payment of the processing fee
required under Section 10.12 of the Loan Agreement
 
5.           Upon such consents, acceptance and recording and payment, from and
after the Effective Date, (i) the Assignee shall be a party to the Loan
Agreement and the other Loan Documents to which Lenders are parties and, to the
extent provided in this Assignment and Assumption, have the rights and
obligations of a Lender under each such agreement, and (ii) the Assignor shall,
to the extent provided in this Assignment and Assumption, relinquish its rights
and be released from its obligations under the Loan Agreement and the other Loan
Documents.
 
6.           Upon such consents, acceptance and recording and payment, from and
after the Effective Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
 
7.           THIS ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO BE A CONTRACT
UNDER SEAL AND, TOGETHER WITH ALL MATTERS ARISING HEREUNDER OR RELATED HERETO,
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
WITNESS the following signatures as of the ______ day of __________, 201_.
 
ASSIGNOR:
 

       
 
By:
      Name         Title             

 
ASSIGNOR: 
 

       
 
By:
      Name         Title             

 
 
Acknowledged and Consented to:


RESOURCE AMERICA, INC.
 

     
By:
    Name       Title           

 




Consented to and Accepted by:


TD BANK, N.A., as Agent


 

     
By:
    Name       Title           

 
 
3

--------------------------------------------------------------------------------

 


 
SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION
 
1.           Effective Date                                ____________, ____
 
2.           Assignor’s Interest Prior to Assignment
 
(a)           Pro Rata
Percentage                                                                                     ___%
(b)           Outstanding balance of Revolving
Loans                                                                                                $____________
(c)           Outstanding balance of Assignor’s Pro Rata Percentage
   of the Letters of Credit and Reimbursement
Obligations                                                                          $___________
            (d)           Outstanding balance of Assignor’s Term
Loans                                                                                      $___________
 
3.           Assigned Interest of Loans


(a)           Revolving
Loan                                                                                           
___%
      (b)     Letters of Credit and Reimbursement
Obligations                                           ___%
      (c)     Term
Loan                                                                                                 
___%
               
4.           Assignee’s Extensions of Credit After Effective Date
 
 
(a)
Total outstanding balance of Assignee’s Revolving Loans

(line 2(b) times line
3(a))                                                                                                                   
$___________
(b)        Total outstanding balance of Assignee’s Pro Rata Percentage
 
of the Letters of Credit and Reimbursement Obligations (line 2(c) times line
3(b))                                       $____________

 
(c)
Total outstanding balance of Assignee’s Term Loan

(line 2(d) times line
3(c))                                                                                                                         
$___________


 
5.           Retained Interest of Assignor after Effective Date
 
(a)        Retained Interest of Pro Rata Percentage
(i)           Revolving
Loans                                                                           ____%
(ii)           Letter of
Credit                                                                           
____%
(iii)           Term
Loan                                                                                 
____%
(b)       Outstanding balance of Assignor’s Revolving Credit Loans
(line 2(b) times line
5(a)(i))                                                                                                                     $____________
(c)       Outstanding balance of Assignor’s Pro Rata Percentage
of Letters of Credit and Reimbursement Obligations
                        (line 2(d) times line
5(a)(ii))                                                                                                                    $____________
(d)       Outstanding balance of Assignor’s Term Loan
(line 2(d) times line
5(a)(iii))                                                                                                                   $____________
  
                                             
 
4

--------------------------------------------------------------------------------

 


6.           Payment Instructions
 
(a)           If payable to Assignor, to the account of Assignor to:


  ABA No.:
  Account Name:
  Account No.:
  Attn:
  Ref:








(b)           If payable to Assignee, to the account of Assignee to:


  ABA No.:
  Account Name:
  Account No.:
  Attn:
  Ref:
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "B"


FORM OF AUTHORIZATION CERTIFICATE


(Borrower Letterhead)




Date: _______________


TD Bank, N.A.
2005 Market Street
Philadelphia, PA   19103
Attention:


Dear _____________:


 
RE:
That certain Amended and Restated Loan and Security Agreement dated March __,
2011 (as may be amended, restated, or otherwise modified from time to time,
"Loan Agreement"), by and among Resource America, Inc. ("Borrower"), TD Bank,
N.A., as administrative agent ("Agent"), and various financial institutions as
lenders ("Lender")



Capitalized terms used herein without definition shall have the meanings given
to them in the Loan Agreement.


The following individuals are authorized to request Advances against  the
Revolving Credit, execute Quarterly Compliance Certificates, and transfer funds
from any of Borrower’s accounts per written instructions received via fax:


Authorized
Person                                                                 Title                                           Signature
 
1.       ____________________             _____________________          _______________________
 
2.       ____________________             _____________________          _______________________
 
3.       ____________________             _____________________          _______________________








Acknowledged and approved:




By:                                                                                        
Name:                                                                                      
Title:   __             

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 
FORM OF NOTICE OF EXTENSION/CONVERSION
 
Dated as of: ______________
 
TD Bank, N.A., as Agent
2005 Market Street
Philadelphia, PA 19103
 
Ladies and Gentlemen:
 
This irrevocable Notice of Conversion/Continuation (the "Notice") is delivered
to you under Section 2.6 of the Amended and Restated Loan and Security Agreement
dated as of March____, 2011 (as amended, restated or otherwise modified from
time to time, the "Loan Agreement"), by and among Resource America, Inc.
("Borrower"), TD Bank, N.A., as administrative agent for the various financial
institutions ("Agent"), and the financial institutions a party thereto from time
to time as lenders and issuing bank.
 
1.           This Notice is submitted for the purpose of:
 
(Check one and complete applicable information in accordance with the Loan
Agreement.)
 
o           Converting all or a portion of a Base Rate Loan into a LIBOR Rate
Loan
 
 
(a)
The aggregate outstanding principal balance of such Loan is $__________.

 
 
(b)
The principal amount of such Loan to be converted is $___________.

 
 
(c)
The requested effective date of the conversion of such Loan is _________.

 
 
(d)
The requested LIBOR Interest Period applicable to the converted Loan is ______.

 
 
o
Converting a portion of LIBOR Rate Loan into a Base Rate Loan

 
 
(a)
The aggregate outstanding principal balance of such Loan is $__________.

 
 
(b)
The last day of the current LIBOR Interest Period for such Loan is ___________.

 
 
(c)
The principal amount of such Loan to be converted is $____________.

 
 
(d)
The requested effective date of the conversion of such Loan is _________.

 
 
o
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 
 
(a)
The aggregate outstanding principal balance of such Loan is $__________.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
The last day of the current LIBOR Interest Period for such Loan is ____________.

 
 
(c)
The principal amount of such Loan to be continued is $_____________.

 
 
(d)
The requested effective date of the continuation of such Loan is ________.

 
 
(e)
The requested LIBOR Interest Period applicable to the continued Loan is ______.

 
2.           All of the conditions applicable to the conversion or continuation
of the Loan requested herein as set forth in the Loan Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such Loan.
 
3.           No Default or Event of Default Exists
 
4.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Loan Agreement.
 
IN WITNESS WHEREOF, the undersigned, on behalf of Borrower, has executed this
Notice of Conversion/Continuation  this ____ day of __________, 201__.
 
 
 

  RESOURCE AMERICA, INC.          
 
By:
      Name         Title             

 


 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT "D"


FORM OF REVOLVING CREDIT ADVANCE REQUEST






Resource America, Inc.
One Crescent Drive, Suite 203
Navy Yard Corporate Center
Philadelphia, PA  19112
("Borrower")




To: TD BANK, N.A.
2005 Market Street
Philadelphia, PA 19103
("Agent")


Borrower hereby requests an Advance in the amount of $___________ pursuant to
Section 2.5 of that certain amended and Restated Loan and Security agreement by
and among Borrower, Agent, and the financial institutions party thereto, from
time to time, dated March___, 2011 (as amended, restated or otherwise modified
from time to time, the "Loan Agreement").  Borrower hereby requests that such
Advance accrue interest at the (select one) [Applicable Base Rate/Applicable
LIBOR Rate].  If a LIBOR Rate Loan, the LIBOR Interest Period is _________.  The
proposed date of the Advance is ____________________.


Borrowers hereby represent and warrant to Agent and Lenders as follows:


a.           There exists no Default or Event of Default under the Loan
Agreement.
 
b.           All representations, warranties and covenants made in the Loan
Agreement are true and correct as of the date hereof.
 
c.           The aggregate principal amount of all Advances outstanding under
the Revolving Credit, prior to giving effect to this
Advance, are $_____________.
 
d           The number of LIBOR Rate Loans after giving effect to this Advance
request will be ____ (cannot exceed five (5)).
 

  RESOURCE AMERICA, INC.          
 
By:
      Name       Date:____________________________, 2011  Title     

 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit “E” – Form of Borrowing Base Certificate
 


BORROWING BASE CERTIFICATE #___________




                               Dated:_________________


To induce Lenders, as defined in the Loan Agreement (as defined below), to make
Advances under the Revolving Credit established pursuant to the Amended and
Restated Loan and Security Agreement, dated March 10, 2011, among TD Bank, N.A.,
as agent and issuing bank, Borrower and Lenders, and any amendments thereto
(herein called the "Agreement"), Borrower hereby certifies, as of the date
above, as follows (capitalized terms, used without further definition herein,
shall have the meanings set forth in the Loan Agreement):
 
1.           The Borrowing Base, determined in accordance with the Agreement, is
as follows:



 
a.
Aggregate Non-Callable Management Fees
$___________
         
b.
75% of item (a)
$___________
         
c.
REIT Management Fees payable in cash
$___________
         
d.
75% of item (c)
$___________
         
e.
Borrowing Base - Sum of items (b) and (d)
$___________
         
f.
Borrowing Base minus outstanding principal balance of
$___________
   
Term Loan
           
g.
Maximum Revolving Credit Amount
$___________
         
h.
Revolving Credit Limit – lesser of items (f) or (g)
$___________
         
i.
Current outstanding amount of Advances
     
(Prior to requested Advance)
$___________
         
j.
Face Amount of Outstanding Letters of Credit
$___________
         
k.
Plus:  Advance requested
$___________
         
l.
Sum of item (i) plus (j) plus (k)
$___________
         
n.
Excess availability /(overadvance)*
$___________
    *Calculated by item (h) minus item (l).  

                    

(2)           Borrower hereby certifies that there is no Default or Event of
Default outstanding under the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(3)           Borrower hereby certifies that the information contained herein is
true and correct.


Resource America, Inc.




By:_______________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "F"


QUARTERLY COMPLIANCE CERTIFICATE






TD Bank, N.A. _____________, 201_
2005 Market Street
Philadelphia, PA 19103
Attention: ___________________


The undersigned, an Authorized Officer of Resource America, Inc. ("Borrower"),
gives this certificate to TD Bank, N.A. ("Agent"), in accordance with the
requirements of Section 6.10 of that certain Amended and Restated Loan and
Security Agreement dated ____, 2011, by and among Borrower, Agent, and the
financial institutions party thereto, from time to time (as amended, restated or
otherwise modified from time to time, "Loan Agreement").  Capitalized terms used
in this Certificate, unless otherwise defined herein, shall have the meanings
ascribed to them in the Loan Agreement.


1.           Based upon my review of the consolidated balance sheets and
statements of income of Borrower for the fiscal period ending
__________________, 201_, copies of which are attached hereto, I hereby certify
that:


a.           The Interst Coverage Ratio of Borrower is _________________;
b.           The Consolidated Funded Debt to Net Worth Ratio is _______________;


Attached as Schedule "A" are the details underlying such financial covenant
calculations.


2.           No Default exists on the date hereof, other than:
____________________   [if none, so state]; and


3.           No Event of Default exists on the date hereof, other than:
__________________ [if none, so state].
 
 

  Very truly yours,          
 
By:
      Name         Title             

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
SCHEDULE OF LENDERS
 

 
 
Lenders
 
Pro Rata
Percentage
 
Revolving Credit
Pro Rate Share
 
Term Loan
Pro Rata Share
   
TD Bank, N.A.
 
100%
 
$9,500,000
 
$5,000,000
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
EXISTING SUBORDINATED DEBT


In September and October 2009, Borrower completed a private offering to certain
senior executives and shareholders with the sale of $18.8 million of Senior
Notes due 2012 with 5-year detachable warrants to purchase 3,690,195 shares (at
a weighted average exercise price of approximately $5.11 per share).  The Senior
Notes require quarterly payments of interest in arrears beginning December 31,
2009.  The notes are unsecured, senior obligations and are junior to Borrower’s
existing and future secured indebtedness. 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C


LIST OF SUBSIDIARIES NOT GUARANTYING

1.
Chadwick Securities, Inc.

2.
Resource Europe Management Limited

3.
Resource RSI Phase I, LLC

4.
Resource RSI Phase II, LLC

5.
RCP Nittany Pointe Manager, Inc.

6.
RCP Fountains GP, Inc.

7.
RCP Avalon Manager, Inc.

8.
RCP Falls at Duraleigh Manager, Inc.

9.
RCP Sage Canyon Manager, Inc.

10.
RCP Cuestas Manager, Inc.

11.
RCP Holdco I Manager, Inc.

12.
RCP Reserves Manager, Inc.

13.
RCP Foxglove Manager, Inc.

14.
RCP Santa Fe Manager, Inc.

15.
RCP Regents Center Manager, Inc.

16.
RCP Highland Lodge Manager, Inc.

17.
RCP Grove Manager, LLC

18.
RCP Howell Bridge Manager, Inc.

19.
RCP Heritage Lake Manager, LLC

20.
RCP Westchase Wyndham Manager, LLC

21.
RCP Pear Tree Manager, LLC

22.
RCP Wind Tree Manager, LLC

23.
RCP Chenal Brightwaters Manager, LLC

24.
Resource Asset Management, LLC

25.
LEAF Asset Management, LLC

26.
LEAF Commercial Finance Income Fund I, LP

27.
LEAF Commercial Finance Income Fund II, LP

28.
FLI Holdings, Inc.

29.
LEAF Financial Corporation

30.
LEAF Commercial Finance Co, LLC

31.
LEAF Funding, Inc.

32.
Resource Capital Funding II, LLC

33.
LEAF Ventures, LLC

34.
Merit Capital Manager, LLC

35.
Merit Capital Advance, LLC

36.
LEAF Capital Management, Inc.

37.
LEAF Capital Management, Inc.

38.
Resource Commercial Mortgages, Inc.

39.
RCP Magnolia Manager, LLC

40.
RCP West Wind Manager, LLC

41.
RCP Ryan’s Crossing Manager, LLC

42.
RCP Memorial Towers Manager, LLC

43.
RCP Villas Manager, LLC

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
44.
RCP Coach Lantern Manager, LLC

45.
RCP Foxcroft Manager, LLC

46.
RCP Tamarlane Manager, LLC

47.
RCP Park Hill Manager, LLC

48.
RCP Bent Oaks Manager, LLC

49.
RCP Cape Cod Manager, LLC

50.
RCP Woodland Hills Manager, LLC

51.
RCP Woodhollow Manager, LLC

52.
Merit Processing, LLC

53.
LEAF Ventures II, LLC

54.
Prompt Payment, LLC

55.
LEAF Commercial Finance Fund, LLC

56.
RRE Oak Park Leaseco, LLC

57.
Apidos Select Corporate Credit Fund GP, LLC

58.
RCP Wyndridge Manager, LLC

59.
RCP Mill Creek Manager, LLC

60.
RCP Waterstone Manager, LLC

61.
Commerce Square Insurance Services, LLC

62.
Commerce Square Equipment Reinsurance Co. Ltd.

63.
LEAF Commercial Capital, Inc.

64.
LEAF Capital Funding, LLC


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE D


LEGACY ENTITIES


1.
Resource Properties XVII, Inc.

2.
Resource Properties XXV, Inc.

3.
Resource Properties XXVI, Inc.

4.
Resource Properties XXX, Inc.

5.
Resource Properties XXXI, Inc.

6.
Resource Properties XLVII, Inc.

7.
Resource Properties XLIX, Inc.

8.
Resource Properties 54, Inc.

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE E
 
MANAGEMENT AGREEMENTS
 


 
1.
Collateral Management Agreement between Ischus Capital Management, LLC and
Ischus Mezzanine CDO III, LTD. dated June 29, 2006.

 
2.
Collateral Management Agreement between Ischus Capital Management, LLC and
Ischus CDO I, LTD. dated December 29, 2004.

 
3.
Portfolio Management Agreement between Apidos CDO V and Apidos Capital
Management, LLC dated March 8, 2007.

 
4.
Collateral Management Agreement between Apidos Quattro CDO and Apidos Capital
Management, LLC dated October 31, 2006.

 
5.
Collateral Administration Agreement between Apidos CDO IV and Apidos Capital
Management, LLC dated September 14, 2006.

 
6.
Collateral Administration Agreement between Apidos CDO II and Apidos Capital
Management, LLC dated December 21, 2005.

 
7.
Collateral Management Agreement between Ischus Synthetic ABS CDO 2006-1 LTD. and
Ischus Capital Management LLC dated March 9, 2006.

 
8.
Amended and Restated Management Agreement between Resource Capital Corp.,
Resource Capital Manager, Inc. and Borrower dated June 30, 2008, as amended by
that certain First Amendment to Amended and Restated Management Agreement dated
as of October 16, 2009, as further amended by that certain Second Amendment to
Amended and Restated Management Agreement dated as of August 17, 2010, as
further amended by that certain Third Amendment to Amended and Restated
Management Agreement dated as of February 24, 2011.

 
9.
Collateral Management Agreement between Ischus Synthetic ABS CDO 2006-2 LTD. and
Ischus Capital Management LLC dated December 21, 2006.

 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE F

 
REAL ESTATE VENTURE INVESTMENTS

 
Legacy Assets
1. 
Countryside - $2MM loan from Resource Properties XXXI, Inc. to Hopmeadow
Development, Inc.  RAI has pledged its equity interests in RP XXXI to Lenders.

2. 
Barker Lofts - $135K loan from RAI to Barker Lofts, LLC.

3. 
Met Fund XXVI -  Resource Properties XXVI, Inc. owns an 80% interest in The
Metropolitan Fund: Dover Pension Investors – 1986 (“Met Fund”).  Met Fund owns
boat slips.

4. 
National Press - RAI is the Class A Member of Press Building, LLC.   The Class B
Member is Trust II - Press Building, LLC.  Can pledge the Economic Interests of
the Class A Member. 

5. 
Elkins – $1.4MM loan from Resource Properties XVII, Inc. to Elkins West
Associates secured by a DOT.  RAI has pledged its equity interests in RP XVII to
Lenders.

 
Joint Ventures

1. 
HUD MF 2007 - RRE D2R2 2007-1, LLC can pledge its interests in RRE HUD MF 2007,
LLC.


RRE Sponsored Funds
1. 
Resource Real Estate Investors, L.P. – Resource Capital Partners, Inc. can
pledge its LP interests.

2. 
Resource Real Estate Investors II, L.P. - Resource Capital Partners, Inc. can
pledge its LP interests.

3. 
Resource Real Estate Investors III, L.P. - Resource Capital Partners, Inc. can
pledge its LP interests.

4. 
Resource Real Estate Investors IV, L.P. - Resource Capital Partners, Inc. can
pledge its LP interests.

5. 
Resource Real Estate Investors V, L.P. - Resource Capital Partners, Inc. can
pledge its LP interests.

6. 
Resource Real Estate Investors 6, L.P. - Resource Capital Partners, Inc. can
pledge its LP interests. 

7. 
Resource Real Estate Investors 7, L.P. - Resource Capital Partners, Inc. can
pledge its LP interests.

8. 
Resource Real Estate Opportunity Fund, LP. – Resource Capital Partners, Inc. can
pledge its LP interests (subject to the first priority lien in favor of Resource
Capital Corp., a Maryland corporation)

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1.1(b)


Existing Liens and Claims




1. 
700,000 shares of Resource Capital Corp. common stock owned by Resource Capital
Investor, Inc. in favor of Republic First Bank d/b/a Republic Bank (or any
replacement financial institution).



2.
Any and all presently existing or future assets of Resource Properties XXX, Inc.
(and/or its successors and/or assigns) related to the real property located in
Philadelphia, PA known as Headhouse Piers 3 & 5 in favor of Republic First Bank
d/b/a Republic Bank (or any replacement financial institution).



3.
The issued and outstanding limited partnership units now owned or hereafter
acquired by Resource Capital Partners, Inc. in Resource Real Estate Opportunity
Fund, L.P. in favor of Resource Capital Corp.





 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1


States of Qualifications


           Entity
Name                                                                           _
State(s) of Qualification
 
1.
Resource America, Inc.
DE, PA

 
2.
Apidos Capital Management, LLC
DE, NY

 
3.
Ischus Capital Management, LLC
DE, NY

 
4.
RAI Ventures, Inc.
DE

 
5.
RCP Financial, LLC
PA

 
6.
Resource Capital Manager, Inc.
DE, NY

 
7.
Resource Capital Investor, Inc.
DE

 
8.
Resource Capital Partners, Inc.
DE, PA, CO

 
9.
Resource Financial Institutions Group, Inc.
DE

 
10.
Resource Financial Fund Management, Inc.
DE

 
11.
Resource Housing Investors I, Inc.
DE

 
12.
Resource Housing Investors II, Inc.
DE

 
13.
Resource Housing Investors III, Inc.
DE

 
14.
Resource Housing Investors IV, Inc.
DE

 
15.
Resource Leasing, Inc.
DE

 
16.
Resource Programs, Inc.
DE, PA, NY

 
17.
Resource Properties VIII, Inc.
DE

 
18.
Resource Properties XVII, Inc.
DE

 
19.
Resource Properties XXV, Inc.
DE

 
20.
Resource Properties XXVI, Inc.
DE

 
21.
Resource Properties XXX, Inc.
DE

 
22.
Resource Properties XXXI, Inc.
DE

 
23.
Resource Properties XLI, Inc.
DE

 
24.
Resource Properties XLVII, Inc.
DE

 
25.
Resource Properties XLIX, Inc.
DE

 
26.
Resource Properties 54, Inc.
DE

 
27.
Resource Real Estate, Inc.
DE

 
28.
Resource Real Estate Funding, Inc.
DE, PA, CA

 
29.
Resource Real Estate Holdings, Inc.
DE

 
30.
Resource Real Estate Management, LLC
DE

 
31.
RRE1 Duraleigh Member, LLC
DE

 
32.
RRE2 Duraleigh Member, LLC
DE

 
33.
RRE Avalon Member, LLC
DE

 
34.
Resource Capital Partners II, LLC
DE

 
35.
RRE Leaseco, LLC
DE

 
36.
Resource Capital Markets, Inc.
DE

 
37.
RRE D2R2 2007-1, LLC
DE

 
38.
RRE Investor, LLC
DE

 
39.
Resource Real Estate Management, Inc.
DE, CA, OH, PA

 
40.
Resource Real Estate Opportunity Advisor, LLC
DE

 
41.
Apidos Partners, Inc.
DE

 
42.
Walnut Street Investments, LLC
DE

 
43.
Resource Real Estate Opportunity Manager, LLC
DE

 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.2


Places of Business
 


1845 Walnut Street, 9th and 10th Floor
Philadelphia, PA  19103


712 Fifth Avenue, 12th Floor
New York, NY  10019


One Crescent Drive, Suite 203
Navy Yard Corporate Center
Philadelphia, PA 19112


2121 Rosecrans Avenue, Suite 3310
El Segundo, CA 90245


Resource Europe Management LTD
10 Brook St
London, England W1S 1BG


3033 East First Avenue, Suite 805
Denver, CO  80206


Resource Real Estate Management
14301 First National Bank Parkway
Suite 310
Omaha, NE  68154


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.3
 
Judgments, Proceedings Litigation and Orders


 
Federal Deposit Insurance Corporation, as Receiver for Riverside National Bank
of Florida v. The McGraw-Hill Companies, Inc. et al., United States District
Court, Southern District of New York, Case No. 10 Civ. 4421.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.7
 
Federal Tax Id. and State ID No.
 
 

Entity Name EIN State Id No.      
Resource America, Inc.
72-0654145
636908
Apidos Capital Management, LLC
59-3794454
3911350
Ischus Capital Management, LLC
42-1629547
3795325
RAI Ventures, Inc.
23-3052654
3270521
RCP Financial, LLC
04-3837567
568031
Resource Capital Manager, Inc.
20-2287162
3919391
Resource Capital Investor, Inc.
20-2393947
3931224
Resource Capital Partners, Inc.
13-4214163
3562036
Resource Financial Institutions Group, Inc.
20-2593874
3929004
Resource Financial Fund Management, Inc.
04-3686974
3530885
Resource Housing Investors I, Inc.
23-2916186
2713100
Resource Housing Investors II, Inc.
23-2916188
2713232
Resource Housing Investors III, Inc.
23-2916190
2713037
Resource Housing Investors IV, Inc.
23-2916191
2713230
Resource Leasing, Inc.
51-0367697
2518557
Resource Programs, Inc.
23-2544941
2171187
Resource Properties VIII, Inc.
23-2746781
2334781
Resource Properties XVII, Inc.
23-2836316
2489294
Resource Properties XXV, Inc.
51-0374877
2629014
Resource Properties XXVI, Inc.
52-2005749
2678319
Resource Properties XXX, Inc.
51-0374880
2629018
Resource Properties XXXI, Inc.
51-0374880
2629018
Resource Properties XLI, Inc.
23-2929392
2804989
Resource Properties XLVII, Inc.
23-2972692
2864483
Resource Properties XLIX, Inc.
23-2953181
2868865
Resource Properties 54, Inc.
23-2980336
2946577
Resource Real Estate, Inc.
20-1093394
3799469
Resource Real Estate Funding, Inc.
20-4326931
4109391
Resource Real Estate Holdings, Inc.
65-1173932
3624814
Resource Real Estate Management, LLC
22-3914452
3976137
RRE1 Duraleigh Member, LLC
52-2448330
3900088
RRE2 Duraleigh Member, LLC
52-2448325
3900089
RRE Avalon Member, LLC
20-2081491
3906054
Resource Capital Partners II, LLC
26-3419877
4604475
RRE Leaseco, LLC
64-0960020
4346241
Resource Capital Markets, Inc.
26-2740281
4428599
RRE D2R2 2007-1, LLC
45-0573586
4428599
RRE Investor, LLC
13-4214163
4685839
Resource Real Estate Management, Inc.
22-3914452
4404764
Resource Real Estate Opportunity Advisor, LLC
27-0332311
4696255
Apidos Partners, Inc.
27-4899935
4938527
Walnut Street Investments, LLC
30-3665750
4942797
Resource Real Estate Opportunity Manager, LLC
27-0332473
4696257

 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.9


Subsidiaries and Affiliates
 
See Attached
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.10(a)
 
Existing Guaranties, Investments and Borrowings


GUARANTEES:
None


INVESTMENTS:
Balance at 12/31/10
Commercial Finance Investments, net:
$
22,285,646.78
Investments in real estate, net
$
27,462,191.31
Investment Securities, at fair value:
$
21,716,152.49
Investment in Unconsolidated Entities:
$
14,386,759.53


 
INTERCOMPANY BORROWINGS:


 
Lender
 
Borrower
 
Balance at 12/31/10
 
Resource Programs
 
RAI Corporate
  $ 24,198,471.40  
RAI Corporate
 
Real Estate
    18,347,647.05  
Resource Capital Partners, Inc.
 
RAI Corporate
    27,849,043.71  
Resource Real Estate Funding
 
RAI Corporate
    233,169.95  
Resource Real Estate Management, Inc.
 
RAI Corporate
    1,000.00  
Resource Leasing
 
RAI Corporate
    35,785,082.36  
RAI Corporate
 
LEAF Financial Corp
    53,792,540.90  
RAI Corporate
 
Flih
    17,946,115.76  
Resource Financial Fund Mgt.
 
RAI Corporate
    14,692,035.40  
RAI Corporate
 
Apidos
    35,605,188.71  
RAI Corporate
 
Apidos Select Corporate Credit Fund
    101,150.00  
RAI Corporate
 
Ischus
    27,220,361.42  
RAI Corporate
 
RFIG
    4,098,914.30  
RAI Corporate
 
Resource Capital Manager, Inc.
    2,282,493.71  
Resource Capital Investor
 
RAI Corporate
    3,423,265.63  
RAI Corporate
 
Trapeza
    23,803.71  
RAI Corporate
 
Resource Asset Management, Inc (RAMI)
    710,833.25  
RAI Corporate
 
RAI Ventures
    7,978,720.41  
RAI Corporate
 
Chadwick Securities
    650,396.45  
Resource Europe
 
RAI Corporate
    1,133,072.90  
RAI Corporate
 
Resource Capital Markets, Inc.
    1,559,514.59  
Resource Real Estate
 
Resource Programs
    41,416,593.38  
Resource Real Estate Funding
 
Resource Financial Fund Mgt.
    4,649,594.28  
LEAF Financial
 
Resource Financial Fund Mgt.
    92,303.13  
Resource Capital Markets, Inc.
 
Resource Financial Fund Mgt.
    1,305,438.69  
Resource Capital Markets
 
Chadwick Securities
    116,182.42  
Resource Capital Partners, Inc.
 
Chadwick Securities
    391,997.23  
Resource Europe
 
Chadwick Securities
    62,462.65  
Resource Europe
 
Resource Capital Markets, Inc.
    105,000.00  

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.10(a) continued
 
Existing Guaranties, Investments and Borrowings
 

       
BALANCE AT
 
LENDER
 
BORROWER
 
12/31/10
             
Senior Notes
 
Resource America, Inc.
  $ 18,820,000      
Less Discount
    (4,064,719 )           14,755,281  
Resource Capital Corporation
 
Resource Capital Partners, Inc.
    1,939,041  
De Lage Landen
 
Resource America, Inc.
    152,388  
De Lage Landen
 
LEAF Financial, Inc.
    56,952  
Key Equipment Finance, Inc.
 
LEAF Financial, Inc.
    59,115  
Bank of America Leasing & Capital, Inc.
 
LEAF Financial, Inc.
    43,806  
Greenwich Capital Finance Products, Inc.
 
Resource RSI Phase I & II, LLC
    11,971,898  
Microsoft Financing Corporation
 
Resource America, Inc.
    124,930  
First Insurance Funding Corporation
 
Resource America, Inc.
    504,715  
Lehman Brothers/ Litton Loan Servicing
 
LEAF Financial, Inc.
    1,451,995  
Sovereign Bank
 
LEAF Financial, Inc.
    36,539  
Guggenheim Partners Asset Management, Inc.
 
LEAF Funding SPE I, LLC
    21,750,000             52,846,660  
TD Bank, N.A.
 
Resource America, Inc. line of credit
    12,792,971  
Total borrowings per balance sheet at 12/31/10:
      $ 65,639,631  



 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 5.11(c)

 
Employee Benefit Plans


 
1.
Resource America, Inc. Investment Savings Plan

 
2.
Resource America, Inc. Employee Stock Ownership Plan

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.11(c)(ii)


The Resource America, Inc. Employee Stock Ownership Plan (“ESOP”)
In December 2008, the Company filed an application under the voluntary
correction program ("VCP") with the Internal Revenue Service (“IRS”) in order to
correct certain compliance errors that were made with respect to the ESOP.  The
IRS has concluded the VCP process and the Company is currently making the
necessary corrections pursuant to the final compliance statement.  Additionally,
in April 2010, the Company reached a settlement with the U.S. Department of
Labor (“DOL”) relating to the ESOP annual report for fiscal 2007.  Furthermore,
the DOL audited the ESOP and is auditing the Resource America, Inc. Investment
Savings Plan (“401k Plan”) for the plan years from 2005 to 2009 (the "DOL
Audit").  The DOL has closed the portion of the DOL Audit with respect to the
ESOP and issued a formal closing letter.


The Resource America, Inc. Investment Savings Plan (“401k”)
In May 2010, the Company discovered errors in the calculation of the employer
match and the calculation of the vested percentages for some employees.  The
Company filed under the VCP program in January 2011 to correct these compliance
errors. In February 2011, the Company paid $33,000 in additional interest as
directed by the DOL; this effectively closed the DOL audit of the 401k Plan.
 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.13(a)


Schedule of Names




Resource Residential
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.13(b)


Trademarks, Patents and Copyrights
 
None
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.13(c)


Necessary Trademarks, Patents and Copyrights
 
None
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.14(a)


Other Associations




Resource Financial Fund Management holds a Limited Partnership interest in each
of the partnerships below:
 



   
        Percentage of Limited
 
Entity
 
        Partnership Interests Owned
         
Trapeza Partners III L.P.
 
  6.10%
         
Trapeza Partners IV L.P.
 
  5.04%
         
Trapeza Partners V L.P. 
 
13.25%
         
Compass Island Partners, L.P.
 
  9.99%
         
Compass Island Partners A, L.P.
 
  9.99%
         
Cradle Cove Partners, L.P.
 
10.60%
         
Cradle Cove Partners II, L.P.
 
  5.59%
         
Cradle Cove Investment Opportunities Fund, L.P.
 
  5.58%
         
Apidos Select Corporate Credit Fund, L.P.
 
  2.85%
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.14(b)


Sponsored CDO Offerings and Structured Finance Investments


Direct Investments in CDOs
 
Total $ CDO Equity
   
RFFM $ Share of Equity
 
Trapeza IX
    23,000,000       1,000,000  
Trapeza XII
    25,000,000       950,000  
Trapeza XIII
    30,000,000       2,500,000  
Ischus I (RFFM)
    17,000,000       500,000  
Ischus HG COLL 2007-1
    15,800,000       1,000,000  
Ischus Mezz III
    23,000,000       2,000,000  
Ischus Synthetic II
    36,000,000       3,000,000  
Apidos II
    32,000,000       1,000,000  
Apidos IV
    27,000,000       1,000,000  
Apidos Quattro
    25,500,000       1,000,000  
Total Direct Equity Investments in CDOs
    254,300,000       13,950,000  

 
 


Investment in CDOs Through
 
Total Partnership Capital
   
RFFM Share of
       
Trapeza Partnerships
 
Allocated to CDO
   
Partnership Cap
   
% Owned
 
Trapeza III
    18,032,100       1,100,000       6.10  
Trapeza IV
    7,542,600       380,000       5.04  
Trapeza V
    8,300,100       1,100,000       13.25  
Total Investments in CDOs
    33,874,800       2,580,000       7.62  

 

 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.17


Capital Stock or Units
 

   
Authorized Shares / Units / % Interests
   
Shares / Units / % Interests Issued
 
RESOURCE AMERICA, INC.
           
   Preferred Stock
    1,000,000       0  
   Common Stock
    49,000,000       18,308,813  
Apidos Capital Management, LLC
    100 %     100 %
Ischus Capital Management, LLC
    100 %     100 %
RAI Ventures, Inc.
    1,000       100  
RCP Financial, LLC
    100 %     100 %
Resource Capital Manager, Inc.
    1,000       1,000  
Resource Capital Investor, Inc.
    1,000       1,000  
Resource Capital Partners, Inc.
    1,000       100  
Resource Financial Institutions Group,  Inc.
    1,000       1,000  
Resource Financial Fund Management, Inc.
    1,000       100  
Resource Housing Investors I, Inc.
    1,000       100  
Resource Housing Investors II, Inc.
    1,000       100  
Resource Housing Investors III, Inc.
    1,000       100  
Resource Housing Investors IV, Inc.
    1,000       100  
Resource Leasing, Inc.
    1,000       100  
Resource Programs, Inc.
    100       100  
Resource Properties XVII, Inc.
    1,000       100  
Resource Properties XXV, Inc.
    1,000       100  
Resource Properties XXVI, Inc.
    1,000       100  
Resource Properties XXX, Inc.
    1,000       100  
Resource Properties XXXI, Inc.
    1,000       100  
Resource Properties XLVII, Inc.
    1,000       100  
Resource Properties XLIX, Inc.
    1,000       100  
Resource Properties 54, Inc.
    1,000       100  
Resource Real Estate, Inc.
    1,000       100  
Resource Real Estate Funding, Inc.
    1,000       1,000  
Resource Real Estate Holdings, Inc.
    1,000       100  
Resource Real Estate Management, LLC
    100 %     100 %
RRE1 Duraleigh Member, LLC
    100 %     100 %
RRE2 Duraleigh Member, LLC
    100 %     100 %
RRE Avalon Member, LLC
    100 %     100 %
Resource Capital Partners II, LLC
    100 %     100 %
RRE Leaseco, LLC
    100 %     100 %
Resource Capital Markets, Inc.
    1,000       1,000  
RRE D2R2 2007-1, LLC
    100 %     100 %
RRE Investor, LLC
    100 %     100 %
Resource Real Estate Management, Inc.
    1,000       1,000  
Chadwick Securities, Inc.
    1,000       1,000  
Resource Europe Management Limited
    1       1  
Resource RSI Phase I, LLC
    100 %     100 %
Resource RSI Phase II, LLC
    100 %     100 %
RCP Nittany Pointe Manager, Inc.
    1,000       100  


 
 
 

--------------------------------------------------------------------------------

 


RCP Fountains GP, Inc.
    1,000       100  
RCP Avalon Manager, Inc.
    1,000       1,000  
RCP Falls at Duraleigh Manager, Inc.
    1,000       1,000  
RCP Sage Canyon Manager, Inc.
    1,000       1,000  
RCP Cuestas Manager, Inc.
    1,000       1,000  
RCP Holdco I Manager, Inc.
    1,000       1,000  
RCP Reserves Manager, Inc.
    1,000       1,000  
RCP Foxglove Manager, Inc.
    1,000       1,000  
RCP Santa Fe Manager, Inc.
    1,000       1,000  
RCP Regents Center Manager, Inc.
    1,000       1,000  
RCP Highland Lodge Manager, Inc.
    1,000       1,000  
RCP Grove Manager, LLC
    100 %     100 %
RCP Howell Bridge Manager, Inc.
    1,000       1,000  
RCP Heritage Lake Manager, LLC
    100 %     100 %
RCP Westchase Wyndham Manager, LLC
    100 %     100 %
RCP Pear Tree Manager, LLC
    100 %     100 %
RCP Wind Tree Manager, LLC
    100 %     100 %
RCP Chenal Brightwaters Manager, LLC
    100 %     100 %
Resource Asset Management, LLC
    30,000,000       22,500,000  
LEAF Asset Management, LLC
    100 %     100 %
FLI Holdings, Inc.
    1,000       100  
LEAF Financial Corporation
    10,000,000       9,900,000  
LEAF Commercial Finance Co, LLC
    100 %     100 %
LEAF Funding, Inc.
    1,000       1,000  
Resource Capital Funding II, LLC
    100 %     100 %
LEAF Ventures, LLC
    100 %     100 %
Merit Capital Manager, LLC
    100 %     100 %
Merit Capital Advance, LLC
    100 %     100 %
LEAF Capital Management, Inc.
    1,000       100  
Resource Commercial Mortgages, Inc.
    1,000       100  
RCP Magnolia Manager, LLC
    100 %     100 %
RCP West Wind Manager, LLC
    100 %     100 %
RCP Ryan’s Crossing Manager, LLC
    100 %     100 %
RCP Memorial Towers Manager, LLC
    100 %     100 %
RCP Villas Manager, LLC
    100 %     100 %
RCP Coach Lantern Manager, LLC
    100 %     100 %
RCP Foxcroft Manager, LLC
    100 %     100 %
RCP Tamarlane Manager, LLC
    100 %     100 %
RCP Park Hill Manager, LLC
    100 %     100 %
RCP Bent Oaks Manager, LLC
    100 %     100 %
RCP Cape Cod Manager, LLC
    100 %     100 %
RCP Woodland Hills Manager, LLC
    100 %     100 %
RCP Woodhollow Manager, LLC
    100 %     100 %
Merit Processing, LLC
    100 %     100 %
LEAF Ventures II, LLC
    100 %     100 %
Prompt Payment, LLC
    100 %     100 %
LEAF Commercial Finance Fund, LLC
    100 %     100 %
RRE Oak Park Leaseco, LLC
    100 %     100 %
Apidos Select Corporate Credit Fund GP, LLC
    100 %     100 %
RRE Wyndridge Holdings, LLC
    100 %     100 %
RCP Wyndridge Manager, LLC
    100 %     100 %
RRE Mill Creek Holdings, LLC
    100 %     100 %

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
RCP Mill Creek Manager, LLC
    100 %     100 %
Resource Real Estate Opportunity Advisor, LLC
    100 %     100 %
Apidos Partners, Inc.
    1,000       1,000  
Walnut Street Investments, LLC
    100 %     100 %
Resource Real Estate Opportunity Manager, LLC
    100 %     100 %

 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.19


Perfection


Delaware
Pennsylvania
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.20


Commercial Tort Claims
 
None
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.21


Letter of Credit Rights
 
None
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.22


Deposit Accounts





Resource America
The Bancorp Bank
 
0012041151
Resource America
TD Bank N.A.
 
800020521
Resource America
TD Bank N.A.
 
2760384855
Resource Financial Fund Management, Inc.
TD Bank N.A.
 
466287398
Resource Financial Fund Management, Inc.
TD Bank N.A.
 
365423011
Resource Financial Fund Management, Inc.
Wilmington Trust
 
081026-000
Resource Financial Institutions Group
TD Bank N.A.
 
466285368
Resource Capital Manager, Inc.
TD Bank N.A.
 
466287380
Resource Capital Investor, Inc.
TD Bank N.A.
 
366650802
Ischus Capital Management LLC
TD Bank N.A.
 
466285350
Apidos Capital Management LLC
TD Bank N.A.
 
466287505
Resource Capital Markets, Inc.
TD Bank N.A.
 
372389700
Resource Capital Partners, Inc.
TD Bank N.A.
 
465990539
Resource Real Estate Funding, LLC
TD Bank N.A.
 
464950674
Resource Real Estate Management, Inc.
TD Bank N.A.
 
465990604
RRE D2R2 2007-1, LLC
TD Bank N.A.
 
373963065
Resource Capital Partners, Inc.
Bank of America
 
383000401669

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.25


Bancorp Stock
 
Amount
Certificate Number
Location
12,972
C1261
FBR


 


 
 

--------------------------------------------------------------------------------

 
 
 

 
Schedule 7.4(a)
Affiliate Transactions


Receivables and Payables with Related Parties



   
December 31,
   
September 30,
     
2010
   
2010
 
Receivables from managed entities and related parties, net:
                             
Commercial finance investment partnerships
  $ 37,755     $ 41,722  
Real estate investment partnerships
    19,692       18,491  
Financial fund management investment entities
    2,538       3,065  
RCC
    1,615       2,811  
Other
    416       327  
Receivables from managed entities and related parties
  $ 62,016     $ 66,416                    
Payables due to managed entities and related parties, net:
                                 
Real estate investment entities
    184       122  
RCC
    768       34  
Payables to managed entities and related parties
  $ 952     $ 156                    



Fees and Expenses Reimbursements With Related Parties



   
Three Months Ended
     
December 31,
     
2010
   
2009
 
Fees from unconsolidated investment entities:
           
Real Estate
  $ 3,060     $ 1,897  
Commercial finance
  $ −     $ 4,051  
Financial Fund Management
  $ 1,594     $ 1,029  
RCC:
               
Management, incentive and servicing fees
  $ 3,910     $ 2,489  
Reimbursement of costs and expenses
  $ 468     $ 392  
Dividends
  $ 611     $ 548  
Resource Real Estate Opportunity REIT, Inc.. − reimbursement of costs and
expenses
  $ 433     $ −  
Atlas Energy − reimbursement of net costs and expenses
  $ 190     $ 259  
1845 Walnut Associates Ltd - payment of rent and operating expenses
  $ (161 )   $ (148 )
Ledgewood P.C. – payment for legal services
  $ (41 )   $ (156 )
9 Henmar LLC – payment of broker/consulting fees
  $ (21 )   $ (25 )


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------